Exhibit 10.1

 

BEST BUY
RETIREMENT SAVINGS PLAN

 

2003 AMENDMENT AND RESTATEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page No.

 

 

ARTICLE I PURPOSE

2

 

 

 

§ 1.1

EXCLUSIVE BENEFIT

2

 

§ 1.2

NO RIGHTS OF EMPLOYMENT GRANTED

2

 

 

 

 

ARTICLE II DEFINITIONS

2

 

 

 

§ 2.1

Accrued Benefit

2

 

§ 2.2

Actual Deferral Percentage

2

 

§ 2.3

Administrative Delegate

3

 

§ 2.4

Affiliated Employer

3

 

§ 2.5

Average Actual Deferral Percentage

3

 

§ 2.5A

Average Actual Contribution Percentage

3

 

§ 2.6

Beneficiary

4

 

§ 2.7

Cash–Out

4

 

§ 2.8

Compensation

4

 

§ 2.8A

Actual Contribution Percentage

5

 

§ 2.8B

Early Retirement Age

6

 

§ 2.9

Elective Deferrals

6

 

§ 2.9A

Elective Deferrals Account

6

 

§ 2.10

Eligible Employee

6

 

§ 2.11

Employee

6

 

§ 2.12

Employer and Plan Sponsor

7

 

§ 2.13

ERISA

8

 

§ 2.14

Excess Aggregate Contributions

8

 

§ 2.15

Excess Contributions

8

 

§ 2.16

Excess Deferral Amount

8

 

§ 2.17

Forfeiture

8

 

§ 2.18

Highly Compensated Employee

8

 

§ 2.19

Hour of Service

9

 

§ 2.20

In—Service Distribution

10

 

§ 2.21

IRC

10

 

§ 2.22

Leave of Absence

11

 

§ 2.23A

Matching Contributions

11

 

§ 2.23B

Matching Contributions Account

11

 

§ 2.23C

Nonhighly Compensated Employee

11

 

§ 2.24

Normal Retirement Age

11

 

§ 2.25

One Year Break in Service

11

 

§ 2.26

Participant

12

 

§ 2.27

Participant Deferral Account

12

 

§ 2.27A

Pooled Investment Account

12

 

§ 2.28

Plan

12

 

§ 2.29

Plan Administrator

12

 

§ 2.30

Plan Year

13

 

i

--------------------------------------------------------------------------------


 

 

§ 2.30A

Qualified Nonelective Contributions

13

 

§ 2.30B

Qualified Nonelective Contributions Account

13

 

§ 2.31

Retirement

13

 

§ 2.31A

Rollover Account

13

 

§ 2.31B

Rollover Contribution

13

 

§ 2.32

Termination Date

14

 

§ 2.33

Total and Permanent Disability

14

 

§ 2.34

Total Service for Vesting

14

 

§ 2.35

Trust

14

 

§ 2.36

Trust Fund

14

 

§ 2.37

Year of Service for Participation

15

 

§ 2.38

Year of Service for Vesting

15

ARTICLE III ELIGIBILITY TO PARTICIPATE

15

 

§ 3.1

Initial Entry

15

 

§ 3.2

Resumption of Participation

16

ARTICLE IV CONTRIBUTIONS TO THE TRUST

16

 

§ 4.1

Elective Deferrals by Participants

16

 

§ 4.1A

Matching Contributions

16

 

§ 4.1B

Qualified Nonelective Contributions

17

 

§ 4.1C

Additional Elective Deferral Contributions

17

 

§ 4.2A

Annual Limitation on Participant Elective Deferrals

17

 

§ 4.2B

Average Actual Deferral Percentage Limitation

19

 

§ 4.2C

Average Actual Contribution Percentage Limitation

23

 

§ 4.3

Permissible Types of Employer Contributions

27

 

§ 4.4

Loans to Participants

27

 

§ 4.5

Rollover Contributions

28

ARTICLE V ADMINISTRATION OF ACCOUNTS

28

 

§ 5.1

Investments

28

 

§ 5.2

Invest in Single Fund and Reasonable Rules

28

 

§ 5.3

Valuation of Assets and Allocation of Changes

29

 

§ 5.4

Limitations on Allocations to Each Participant

29

 

§ 5.5

Designation of Beneficiary

36

 

§ 5.6

Use of Electronic or Telephonic Communications

38

ARTICLE VI VESTING

38

 

§ 6.1

Certain Accounts 100 Percent Vested

38

 

§ 6.2

Matching Account Vesting on Death, Retirement, or Total and Permanent Disability

39

 

§ 6.3

Matching Contributions Account Vesting on Termination

39

 

§ 6.4

Restoration of Forfeitures

39

ARTICLE VII DISTRIBUTION OF BENEFITS

40

 

§ 7.1

Hardship Distribution

40

 

§ 7.2

Method of Distribution of Accounts

41

 

ii

--------------------------------------------------------------------------------


 

 

§ 7.3

Time of Distribution

42

 

§ 7.4

Non-segregation if Installment Distribution

46

 

§ 7.5

Distribution After Death of Participant

46

 

§ 7.6

Distribution After Death of Beneficiary

47

 

§ 7.7

[Reserved]

47

 

§ 7.8

Suspense Account for Terminated Participants

47

 

§ 7.9

Unable to Locate Participant or Beneficiary

48

 

§ 7.10

Repayment of Cash—Out

48

 

§ 7.11

Qualified Domestic Relations Orders

49

 

§ 7.12

Direct Rollover

49

 

§ 7.13

Participant or Beneficiary Incapacitated

50

ARTICLE VIII DUTIES AND AUTHORITY OF PLAN ADMINISTRATOR

51

 

§ 8.1

Appointment

51

 

§ 8.2

No Discrimination

51

 

§ 8.3

Payment of Funds To Trustee

51

 

§ 8.4

Powers

51

 

§ 8.5

Delegation of Duties

52

 

§ 8.6

Establishing Unit Values For Investment Funds

52

 

§ 8.7

Filing Reports

52

 

§ 8.8

Records and Information

52

 

§ 8.9

Information to Participants

52

 

§ 8.10

Payment of Administrative Expenses

52

 

§ 8.11

Review of Participant’s Claims

53

ARTICLE IX MODIFICATIONS FOR TOP–HEAVY PLANS

53

 

§ 9.1

Application of Article

53

 

§ 9.2

Definitions

53

 

§ 9.3

Accelerated Vesting

55

 

§ 9.4

Minimum Contributions

55

 

§ 9.5

Limitation on Compensation Taken into Account Under Plan

56

 

§ 9.6

Modification of Defined Benefit and Defined Contribution Fraction

56

ARTICLE X AMENDMENT AND TERMINATION

57

 

§ 10.1

Rights to Suspend or Terminate Plan

57

 

§ 10.2

Successor Corporation

57

 

§ 10.3

Amendment

57

 

§ 10.4

100% Vesting on Termination of Plan

58

 

§ 10.5

Plan Merger or Consolidation

58

 

§ 10.6

Adoption by Affiliates

58

ARTICLE XI MISCELLANEOUS

59

 

§ 11.1

Laws of Minnesota to Apply

59

 

§ 11.2

Credit for Qualified Military Service

59

 

§ 11.3

Participant Cannot Transfer or Assign Benefits

59

 

§ 11.4

Right to Perform Alternative Acts

59

 

§ 11.5

Reversion of Contributions Under Certain Circumstances

59

 

iii

--------------------------------------------------------------------------------


 

 

§ 11.6

Plan Administrator Agent for Service of Process

60

 

§ 11.7

Filing Tax Returns and Reports

60

 

§ 11.8

Indemnification

60

 

§ 11.9

Number and Gender

60

 

iv

--------------------------------------------------------------------------------


 

BEST BUY
RETIREMENT SAVINGS PLAN

 

2003 AMENDMENT AND RESTATEMENT

 

INTRODUCTION

 

Best Buy Co., Inc., a Minnesota corporation having its principal place of
business at Richfield, Minnesota, and herein called “Plan Sponsor,” hereby
amends and restates in this document its existing 401(k) profit sharing plan and
related trust, which was first adopted, effective October 1, 1990, was most
recently amended and restated on February 27, 2002, in an instrument entitled
“Best Buy Co., Inc. Retirement Savings Plan,” and has been amended by a First
Amendment dated September 27, 2002 (collectively, the “Plan”).  As herein
amended and restated, the Plan is now called the “Best Buy Retirement Savings
Plan.”

 

When the Plan Sponsor amended and restated the Plan on February 27, 2002, it
intended to (a) make changes required by the Uniformed Service Employment and
Reemployment Rights Act (USERRA), the Uruguay Round Agreements Act of ‘94
(GATT), the Small Business Job Protection Act of 1996 (SBJPA ‘96), the Taxpayer
Relief Act of 1997 (TRA ‘97), Internal Revenue Service Restructuring and Reform
Act of 1998, the Community Renewal Tax Relief Act of 2000 and other applicable
laws, regulations and administrative authority in effect through December 31,
2001 (collectively known as “GUST”); (b) to make certain changes required by the
Economic Growth Tax Relief Reconciliation Act of 2001 (“EGTRRA”), but not
certain optional changes permitted under EGTRRA; and (c) to make certain other
changes in the terms of the Plan.  The First Amendment dated September 27, 2002,
was intended to (a) increase certain limitations on Participant savings
deferrals as of October 1, 2002, as permitted by EGTRRA; (b) make other
desirable amendments required or permitted by EGTRRA, but not included in the
amended and restated Plan document dated February 27, 2002; and (c) to adopt an
Internal Revenue Service Model Amendment changing the Plan’s distribution rules
in accordance with Treasury Regulations issued after February 2002.

 

The amended and restated Plan document dated February 27, 2002, and its First
Amendment dated September 27, 2002, were submitted to the Internal Revenue
Service in 2002 for a favorable determination letter.  Upon review of those
documents, the Internal Revenue Service requested further amendments to comply
with the GUST requirement described above; and the Plan Sponsor intends to make
those changes and incorporate into this Plan document the First Amendment to the
Plan dated September 27, 2002.

 

As of December 31, 2001, the Musicland Group’s Capital Accumulation Plan, in
which eligible employees of Musicland Stores Corporation and its subsidiaries
participated, was merged into the Plan pursuant to a written agreement between
them and the Plan Sponsor; and Musicland Stores Corporation and its subsidiaries
adopted this Plan as participating Affiliated Employers, with the consent of the
Plan Sponsor.  This Plan document and the Plan document dated February 27, 2002,
are intended to retroactively amend the Musicland Group’s Capital Accumulation
Plan,  to the extent necessary to comply with GUST for applicable periods ending
on or before December 31, 2001, when that plan was merged into this Plan.

 

1

--------------------------------------------------------------------------------


 

Section 10.3 of the Plan provides for its amendment by the Plan Sponsor in the
manner and upon the terms and conditions stated therein.  Therefore, effective
January 1, 2002, except as otherwise stated in this Plan document, the Plan
Sponsor hereby amends and restates its existing 401(k) profit-sharing plan as
follows:


 


ARTICLE I
PURPOSE

 


§ 1.1       EXCLUSIVE BENEFIT


 

This Plan has been executed for the exclusive benefit of the Participants
hereunder and their Beneficiaries.  This Plan shall be interpreted in a manner
consistent with this intent; and with the intention of the Employer that this
Plan satisfy sections 401 and 501 of the IRC.  Under no circumstances shall the
Trust Fund ever revert to or be used or enjoyed by the Employer, except as
provided in Section 12.5.

 


§ 1.2       NO RIGHTS OF EMPLOYMENT GRANTED


 

The establishment of this Plan shall not be considered as giving any employee
the right to be retained in the service of the Employer or any Affiliated
Employer not participating in this Plan.

 


ARTICLE II
DEFINITIONS


 


§ 2.1       ACCRUED BENEFIT


 

The “Accrued Benefit” of a Participant is the amount credited to the Elective
Deferrals Account, Matching Contributions Account, Qualified Matching
Contributions Account, Qualified Nonelective Contributions Account and Rollover
Account (collectively “the Accounts”) of the Participant, as applicable.

 


§ 2.2       ACTUAL DEFERRAL PERCENTAGE


 

The “Actual Deferral Percentage” of each Highly Compensated Employee who is a
Participant is the ratio, expressed as a percentage, of (1) the amount of
Elective Deferrals actually paid over to the Trust on behalf of such Participant
for the current Plan Year to (2) the Participant’s Compensation for such Plan
Year (whether or not the Employee was a Participant for the entire Plan Year). 
The Actual Deferral Percentage of each Nonhighly Compensated Employee (as of the
current Plan Year) who is a Participant is the ratio, expressed as a percentage,
of (1) the amount of Elective Deferrals actually paid over to the Trust on
behalf of such Participant for the current Plan Year to (2) the Participant’s
Compensation for such current Plan Year (whether or not the Employee was a
Participant for the entire Plan Year).  Employer contributions on behalf of any
Participant shall include: (1) any Elective Deferrals made pursuant to the
Participant’s deferral election (including Excess Deferral Amounts of Highly
Compensated Employees), but excluding (a) Excess Deferral Amounts of Nonhighly
Compensated Employees that arise solely from Elective Deferrals made under the
Plan or plans

 

2

--------------------------------------------------------------------------------


 

of this Employer and (b) Elective Deferrals that are taken into account in the
Average Actual Contribution Percentage test (provided the Average Actual
Deferral Percentage test is satisfied both with and without exclusion of these
Elective Deferrals); (2) at the election of the Plan Sponsor, Qualified
Nonelective Contributions; and (3) Forfeitures allocated to the Participant’s
Accounts for the Plan Year (if any).

 

For purposes of computing the Actual Deferral Percentage, an Employee who would
be a Participant but for the failure to make Elective Deferrals shall be treated
as a Participant on whose behalf no Elective Deferrals are made.  The Actual
Deferral Percentage of each Eligible Employee shall be rounded to the nearest
100th of 1% of such Employee’s Compensation.

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
or she meets the definition of a Highly Compensated Employee in effect for that
Plan Year.  Similarly, a participant is a Nonhighly Compensated Employee for a
particular Plan Year if he or she does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

 


§ 2.3       ADMINISTRATIVE DELEGATE


 

The “Administrative Delegate” shall refer to one or more persons or institutions
to which the Plan Administrator has delegated certain administrative functions
pursuant to a written agreement between such person or institution and the Plan
Sponsor (or an Affiliated Employer participating in the Plan and designated by
the Plan Sponsor).

 


§ 2.4       AFFILIATED EMPLOYER


 

“Affiliated Employer” shall mean the Plan Sponsor or any corporation that is a
member of a controlled group of corporations (as defined in IRC section 414(b))
that includes the Plan Sponsor; any trade or business (whether or not
incorporated) that is under common control (as defined in IRC section 414(c))
with the Plan Sponsor; any organization (whether or not incorporated) which is a
member of an affiliated service group (as defined in IRC section 414(m)) that
includes the Plan Sponsor; and any other entity required to be aggregated with
the Plan Sponsor pursuant to regulations under IRC section 414(o).

 


§ 2.5       AVERAGE ACTUAL DEFERRAL PERCENTAGE


 

“Average Actual Deferral Percentage” shall mean, for a specified group of
Eligible Employees for a Plan Year, the average of the Actual Deferral
Percentages (as defined in Section 2.8A, calculated separately for each
Participant in such group).  The Average Actual Deferral Percentage of the
Eligible Employees shall be rounded to the nearest 100th of 1%.

 


§ 2.5A    AVERAGE ACTUAL CONTRIBUTION PERCENTAGE


 

“Average Actual Contribution Percentage” shall mean, for a specified group of
Eligible Employees for a Plan Year, the average of the Actual Contribution
Percentages (calculated separately for each Participant in such group).  The
Average Actual Contribution Percentage of the Eligible Employees shall be
rounded to the nearest 100th of 1%.

 

3

--------------------------------------------------------------------------------


 


§ 2.6       BENEFICIARY

 

A “Beneficiary” is any person, estate or trust who by operation of law, or under
the terms of the Plan, or otherwise, is entitled to receive any Accrued Benefit
of a Participant under the Plan.  A “designated Beneficiary” is any individual
designated or determined in accordance with Section 5.5, except that it shall
not include any person who becomes a Beneficiary by virtue of the laws of
inheritance or intestate succession.

 

Effective as of the date this 2003 Amendment and Restatement is adopted, and
thereafter, a “Beneficiary” is a person designated under Section 5.5 who is or
may become entitled to a benefit under the Plan.  A Beneficiary who becomes
entitled to a benefit under the Plan remains a Beneficiary under the Plan until
the Trustee has fully distributed the Beneficiary’s benefit to him or her.  A
Beneficiary’s right to (and the Plan Administrator’s or Trustee’s duty to
provide to the Beneficiary) information or data concerning the Plan does not
arise until he or she first becomes entitled to receive a benefit under the
Plan.

 


§ 2.7       CASH–OUT


 

A “Cash–Out” may be involuntary or voluntary.

 

An involuntary Cash–Out is a distribution of Accrued Benefit to a former
Participant which meets the following requirements: (i) the former Participant’s
entire non-forfeitable Accrued Benefit is distributed to him or her; (ii) the
present value of the non-forfeitable Accrued Benefit of the Participant does not
exceed $5,000 on the date the distribution commences; and (iii) the distribution
is made on account of the Employee’s termination of participation in the Plan
and no later than the end of the first Plan Year following such termination. 
Such $5,000 threshold amount became effective under this Plan for distributions
made on or after September 1, 1999; and prior to that date, a $3,500 threshold
amount was applied in lieu of such $5,000 threshold amount.  For distributions
made before January 1, 2000,  the applicable threshold amount could not be
exceeded either at the time of distribution or at the time of any prior
distribution to the same Participant.  Effective as of October 1, 2002, for
purposes of an involuntary Cash-Out, the value of a former Participant’s
non-forfeitable Accrued Benefit shall be determined without regard to that
portion of the Accrued Benefit that is attributable to rollover contributions
(and earnings allocable thereto) within the meaning of IRC sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

 

A voluntary Cash–Out is a distribution of Accrued Benefits to a former
Participant which meets the following requirements: (i) the former Participant
has voluntarily elected to receive the distribution; and (ii) the distribution
is made on account of the Employee’s termination of participation in the Plan
and no later than the end of the second Plan Year following such termination.

 


§ 2.8       COMPENSATION


 

“Compensation” means, except as otherwise specifically provided in this Section
2.8 or elsewhere in this Plan, Compensation as that term is defined in Section
5.4(d)(ii) of the Plan, which for Plan Years beginning after December 31, 1997,
includes Elective Contributions (as

 

4

--------------------------------------------------------------------------------


 

defined in that Section); provided, however, that Compensation shall be reduced
by all of the following items (even if includible in gross income):
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation and welfare benefits, except to the
extent such items are included in Elective Deferrals made by the Employer on
behalf of a Participant.

 

Compensation shall include only that Compensation which is actually paid to the
Participant (or on his or her behalf as Elective Deferrals) during the
determination period.  For purposes of this Section, the determination period
shall mean the Plan Year.

 

If the Compensation for any prior determination period is taken into account in
determining an Employee’s allocations or benefits for the current determination
period, the Compensation for such prior year is subject to the applicable annual
Compensation limit in effect for that prior year.

 

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 2002, the annual Compensation of each Employee
taken into account under the Plan shall not exceed $200,000, as adjusted for
increases in the cost of living in accordance with IRC section 401(a)(17)(B). 
The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined (a
“determination period”) beginning in such calendar year.

 

If Compensation for any prior determination period is taken into account in
determining an Employee’s benefits accruing in the current Plan Year, the
Compensation for that prior determination period is subject to the Omnibus
Budget Reconciliation Act of 1993 annual compensation limit in effect for that
prior determination period.  For this purpose, for determination periods
beginning before the first day of the first Plan Year beginning on or after
January 1, 1994, the annual compensation limit of such Act was $150,000.

 

If the period for determining Compensation used in calculating an Employee’s
allocation for a determination period is a short Plan Year (i.e., shorter than
12 months), the annual Compensation limit is an amount equal to the otherwise
applicable annual Compensation limit multiplied by the fraction, the numerator
of which is the number of months in the short Plan Year, and the denominator of
which is 12.

 


§ 2.8A    ACTUAL CONTRIBUTION PERCENTAGE


 

“Actual Contribution Percentage”, for a Highly Compensated Employee, is the
ratio, expressed as a percentage, of  Matching Contributions, and, at the
election of the Plan Sponsor, Qualified Nonelective Contributions on behalf of
an Eligible Employee for the Plan Year to the Eligible Employee’s Compensation
for the Plan Year.  “Actual Contribution Percentage”, for a Non—Highly
Compensated Employee, is the ratio, expressed as a percentage, of  Matching
Contributions, and, at the election of the Plan Sponsor, Qualified Nonelective
Contributions on behalf of an Eligible Employee for the prior Plan Year to the
Eligible Employee’s Compensation for the prior Plan Year.  However, Matching
Contributions shall not be taken into account to the extent they are forfeited
either to correct Excess Aggregate Contributions or because the

 

5

--------------------------------------------------------------------------------


 

contributions to which they relate are Excess Deferral Amounts, Excess
Contributions, or Excess Aggregate Contributions.  The Actual Contribution
Percentage of each Eligible Employee shall be rounded to the nearest 100th of 1%
of such Employee’s Compensation.

 


§ 2.8B    EARLY RETIREMENT AGE


 

For Participants who reach age 55 on or before June 1, 2000, “Early Retirement
Age” shall be the time at which the Participant attains 55 years of age.  For
all other Participants, it shall be the time at which the Participant attains 60
years of age.  A Participant shall become 100% vested in his or her Matching
Contribution Account upon attainment of Early Retirement Age.

 


§ 2.9       ELECTIVE DEFERRALS


 

“Elective Deferrals” shall mean any Employer contributions made to the Plan at
the election of the Participant, in lieu of cash compensation, and shall include
contributions made pursuant to a salary reduction agreement or other deferral
mechanism.  With respect to any taxable year, a Participant’s Elective Deferrals
is the sum of all Employer contributions made on behalf of such Participant
pursuant to an election to defer under any qualified cash or deferred
arrangement as described in IRC section 401(k), any simplified employee pension
cash or deferred arrangement as described in IRC section 402(h)(1)(B), any
eligible deferred compensation plan under IRC section 457, any plan as described
under IRC section 501(c)(18), and any Employer contributions made on the behalf
of a Participant for the purchase of an annuity contract under IRC section
403(b) pursuant to a salary reduction agreement.  Elective Deferrals shall not
include any deferrals properly distributed as excess annual additions.

 


§ 2.9A    ELECTIVE DEFERRALS ACCOUNT


 

The “Elective Deferrals Account” is the separate account maintained for each
Participant to which all Elective Deferrals shall be allocated.

 


§ 2.10     ELIGIBLE EMPLOYEE


 

“Eligible Employee” shall mean any Employee of the Employer who is otherwise
authorized under the terms of the Plan to have Elective Deferrals allocated to
his or her account for all or any portion of the Plan Year with respect to
computing the Average Actual Deferral Percentage.  An Employee who would be
eligible to make Elective Deferrals but for a suspension due to a distribution,
a loan, or an election not to participate in the Plan, will not fail to be an
Eligible Employee for purposes of Sections 4.2A and 4.2B for a Plan Year merely
because the Employee may not make an Elective Deferral by reason of such
suspension.  Further, an Employee will not fail to be an Eligible Employee
merely because the Employee may receive no additional annual additions pursuant
to Section 5.4.

 


§ 2.11     EMPLOYEE


 

“Employee” shall mean any employee of the Employer or of any other employer
required to be aggregated with such Employer under IRC sections 414(b), (c), (m)
or (o).  An “Employee” is an individual who would be an Employee but who is on a
Leave of Absence.  Members of the

 

6

--------------------------------------------------------------------------------


 

Board of Directors acting solely in that capacity and independent contractors
shall not be Employees.

 

The term Employee shall also include any leased employee deemed to be an
employee of any employer described in the previous paragraph as provided in IRC
sections 414(n) or (o).

 

For Plan Years beginning on or after January 1, 1997, the term “leased employee”
means any person (other than an employee of the recipient) who, pursuant to an
agreement between the recipient and any other person (“leasing organization”),
has performed services for the recipient (or for the recipient and related
persons determined in accordance with IRC section 414(n)(6)) on a substantially
full-time basis for a period of at least one year, and such services are
performed under primary direction or control by the recipient.  Contributions or
benefits provided a leased employee by the leasing organization which are
attributable to services performed for the recipient employer shall be treated
as provided by the recipient employer.

 

A leased employee shall not be considered an Employee of the recipient if: (i)
such employee is covered by a money purchase pension plan maintained by the
leasing organization providing: (1) a nonintegrated employer contribution rate
of at least 10% of compensation, as defined in IRC section 415(c)(3), but
including amounts contributed pursuant to a salary reduction agreement which are
excludable from the employee’s gross income under IRC section 125, section
402(e)(3), section 402(h), or section 403(b), (2) immediate participation, and
(3) full and immediate vesting; and (ii) leased employees do not constitute more
than 20% of the recipient’s nonhighly compensated workforce.

 


§ 2.12     EMPLOYER AND PLAN SPONSOR


 

This Section 2.12 is effective as of December 31, 2001, except as otherwise
provided in this Section 12.12.

 

“Employer” shall mean, collectively, Best Buy Co., Inc., Musicland Stores
Corporation and all of the subsidiaries of Musicland Stores Corporation
(including without limitation The Musicland Group, Inc. and its subsidiaries);
provided, however, that The Musicland Group, Inc. and its subsidiaries ceased to
be an Employer under this Plan on June 16, 2003 (the Closing Date of Musicland
Stores Corporation’s sale of The Musicland Group, Inc. to Musicland Holding
Corp. pursuant to a certain Stock Purchase Agreement); and, subject to Section
10.6, shall also include any other Affiliated Employer that has adopted the Plan
with the consent of the Plan Sponsor.

 

“Plan Sponsor” shall mean Best Buy Co., Inc., which shall have all of the
administrative and fiduciary powers and responsibilities under this Plan,
including without limitation the power to appoint and remove other fiduciaries
of the Plan, to delegate its fiduciary responsibilities to any other persons,
and to amend or terminate the Plan, notwithstanding any other provisions of the
Plan, except that all participating employers included in the Employer shall
continue to be authorized to pay Plan expenses, make contributions to the Plan
and revoke their participation in the Plan.  Pursuant to a resolution of the
Plan Sponsor’s Board of Directors, it has delegated certain of the Plan
Sponsor’s administrative and fiduciary powers and responsibilities under the

 

7

--------------------------------------------------------------------------------


 

Plan (other than the power to amend or terminate the Plan) to a Benefit Plan
Advisory Committee, and has appointed that committee as Plan Administrator of
this Plan.

 


§ 2.13     ERISA


 

“ERISA” refers to the Employee Retirement Income Security Act of 1974, as
amended.

 


§ 2.14     EXCESS AGGREGATE CONTRIBUTIONS


 

“Excess Aggregate Contributions” shall mean the amount described in Subsection
4.2C(e).

 


§ 2.15     EXCESS CONTRIBUTIONS


 

“Excess Contributions” shall mean the amount described in Subsection 4.2B(b).

 


§ 2.16     EXCESS DEFERRAL AMOUNT


 

“Excess Deferral Amount” shall mean the amount described in Subsection 4.2A(c).

 


§ 2.17     FORFEITURE


 

“Forfeiture” refers to the amount of non-vested Accrued Benefits in a
Participant’s Matching Contributions Account which are reallocated to reduce
Employer Contributions or Matching Contributions or pay Plan expenses.

 


§ 2.18     HIGHLY COMPENSATED EMPLOYEE


 

A “Highly Compensated Employee” means a highly compensated active employee and a
highly compensated former employee.

 

For this purpose the applicable year of the Plan for which a determination is
being made is called a determination year and the preceding 12–month period is
called a look-back year.  The determination year shall be the Plan Year.  The
look-back year shall be the 12–month period immediately preceding the
determination year.

 

Effective for years beginning after December 31, 1996, the term Highly
Compensated Employee means any Employee who: (1) was a 5–percent owner at any
time during the Plan Year or the preceding Plan Year, or (2) for the preceding
Plan Year had Compensation from the Employer in excess of $80,000 and was in the
top-paid group for the preceding Plan Year.  The $80,000 amount is adjusted at
the same time and in the same manner as under IRC section 415(d), except that
the base period is the calendar quarter ending September 30, 1996.

 

The term “top-paid group” includes all employees who are among the highest paid
20%, determined by excluding the following employees (unless the Plan Sponsor
elects to include any of such groups): (i) employees who have not completed six
months of service; (ii) employees who normally work less than 17–1/2 hours per
week; (iii) employees who normally work not more than six months a year; (iv)
employees who are included in a unit of employees covered by

 

8

--------------------------------------------------------------------------------


 

a collective bargaining agreement, except as otherwise provided in the
regulations; (v) employees who have not attained the age of 21; and (vi)
employees who are nonresident aliens and receive no U.S.-source earned income
from the Employer.

 

For purposes of this Section, “Compensation” means Compensation as that term is
defined in Section 5.4(d)(ii) of the Plan, which for Plan Years beginning after
December 31, 1997, includes Elective Contributions (as defined in that Section).

 

A Highly Compensated former employee is based on the rules applicable to
determining Highly Compensated employee status as in effect for that
determination year, in accordance with temporary Treasury Regulations section
1.414(q)–1T, A–4 and IRS Notice 97–45.

 

A Highly Compensated former employee includes any Employee who separated from
service (or was deemed to have separated) prior to the determination year,
performs no service for the Employer during the determination year, and was a
highly compensated active employee for either the separation year or any
determination year ending on or after the Employee’s 55th birthday.

 


§ 2.19     HOUR OF SERVICE


 

“Hour of Service”  means:

 


(A)           EACH HOUR FOR WHICH AN EMPLOYEE IS PAID, OR ENTITLED TO PAYMENT,
FOR THE PERFORMANCE OF DUTIES FOR THE EMPLOYER.  THESE HOURS WILL BE CREDITED TO
THE EMPLOYEE FOR THE COMPUTATION PERIOD IN WHICH THE DUTIES ARE PERFORMED;


 


(B)           EACH HOUR FOR WHICH AN EMPLOYEE IS PAID, OR ENTITLED TO PAYMENT,
BY THE EMPLOYER ON ACCOUNT OF A PERIOD OF TIME DURING WHICH NO DUTIES ARE
PERFORMED (IRRESPECTIVE OF WHETHER THE EMPLOYMENT RELATIONSHIP HAS TERMINATED)
DUE TO VACATION, HOLIDAY, ILLNESS, INCAPACITY (INCLUDING DISABILITY), LAYOFF,
JURY DUTY, MILITARY DUTY OR LEAVE OF ABSENCE WITH PAY.  NO MORE THAN 501 HOURS
OF SERVICE WILL BE CREDITED UNDER THIS SUBSECTION (B) FOR ANY SINGLE CONTINUOUS
PERIOD (WHETHER OR NOT SUCH PERIOD OCCURS IN A SINGLE COMPUTATION PERIOD). 
HOURS UNDER THIS SUBSECTION (B) WILL BE CALCULATED AND CREDITED PURSUANT TO
SECTION 2530.200B–2 OF THE DEPARTMENT OF LABOR REGULATIONS WHICH IS INCORPORATED
HEREIN BY THIS REFERENCE; AND


 


(C)           EACH HOUR FOR WHICH BACK PAY, IRRESPECTIVE OF MITIGATION OF
DAMAGES, IS EITHER AWARDED OR AGREED TO BY THE EMPLOYER.  THE SAME HOURS OF
SERVICE WILL NOT BE CREDITED BOTH UNDER SUBSECTION (A) OR SUBSECTION (B), AS THE
CASE MAY BE, AND UNDER THIS SUBSECTION (C).  THESE HOURS WILL BE CREDITED TO THE
EMPLOYEE FOR THE COMPUTATION PERIODS TO WHICH THE AWARD OR AGREEMENT PERTAINS
RATHER THAN THE COMPUTATION PERIOD IN WHICH THE AWARD, AGREEMENT OR PAYMENT IS
MADE; AND


 

Hours of Service will be credited for employment with other members of an
affiliated service group (under IRC section 414(m)), a controlled group of
corporations (under IRC section 414(b)), or a group of trades or businesses
under common control (under IRC section 414(c)) of which the Plan Sponsor is a
member, and any other entity required to be aggregated with the Plan Sponsor
pursuant to IRC section 414(o).

 

9

--------------------------------------------------------------------------------


 

Hours of Service will also be credited for any individual considered an Employee
for purposes of this Plan under IRC section 414(n) or IRC section 414(o).

 

Solely for purposes of determining whether a One Year Break in Service, as
defined in Section 2.25, for participation and vesting purposes has occurred in
a computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service in accordance
with the second paragraph of Section 2.25.

 

Service will be determined on the basis of actual hours for which an Employee is
paid or entitled to payment.

 

Solely for the purpose of computing vesting service on and after June 1, 2000,
“Hour of Service” shall mean each hour for which an Employee is paid or entitled
to payment for the performance of duties for the Employer and the rules below
shall apply.

 

For purposes of determining an Employee’s nonforfeitable interest in the
Participant’s Accrued Benefit in the Matching Contributions Account, an Employee
will receive credit for the aggregate of all time period(s) commencing with the
Employee’s first day of employment or reemployment and ending on the date a One
Year Break in Service begins.  The first day of employment or reemployment is
the first day the Employee performs an Hour of Service.  Fractional periods of a
year will be expressed in terms of days.

 

In the case of an individual who is absent from work for maternity or paternity
reasons, as further defined in Section 2.25, the 12–consecutive month period
beginning on the first anniversary of the first date of such absence shall not
constitute a One Year Break in Service.

 

If the Plan Sponsor is a member of an affiliated service group (under IRC
section 414(m)), a controlled group of corporations (under IRC section 414(b)),
a group of trades or businesses under common control (under IRC section 414(c))
or any other entity required to be aggregated with the Plan Sponsor pursuant to
IRC section 414(o), service will be credited for any employment for any period
of time for any other member of such group.  Service will also be credited for
any individual required under IRC section 414(n) or 414(o) to be considered an
Employee of any employer aggregated under IRC section 414(b), (c) or (m).

 


§ 2.20     IN–SERVICE DISTRIBUTION


 

An “In–Service Distribution” is a distribution which is made to an active
Employee who has attained the age of 59 1/2.  The Participant must request a
withdrawal in writing directed to the Plan Administrator or by using electronic
or telephonic procedures established by the Plan Administrator.  In-Service
Distribution may only be made from the Participant’s Rollover Account and
Elective Deferral Account, in that order of priority.  A Participant may not
request an In-Service Distribution more frequently than 12 times per year.  A
Participant may not receive an In-Service Distribution at the same time a
Participant requests a Plan Loan or any other withdrawal under the Plan.

 


§ 2.21     IRC


 

“IRC” refers to the Internal Revenue Code of 1986, as amended.

 

10

--------------------------------------------------------------------------------


 


§ 2.22     LEAVE OF ABSENCE

 

A “Leave of Absence” shall refer to that period during which the Participant is
absent with or  without Compensation and for which the Plan Administrator, in
its sole discretion has determined him or her to be on a “Leave of Absence”
instead of having terminated his or her employment.  (However, such discretion
of the Plan Administrator shall be exercised in a nondiscriminatory manner.)  In
all events, a Leave of Absence by reason of service in the armed forces of the
United States shall end no later than the time at which a Participant’s
reemployment rights as a member of the armed forces cease to be protected by
law.  The date that the Leave of Absence ends shall be deemed the Termination
Date if the Participant does not resume employment with the Employer.  In
determining a Year of Service for Accrual of Benefits, all such Leaves of
Absence shall be considered to be periods when the Employee is a Participant.

 


§ 2.23A      MATCHING CONTRIBUTIONS


 

“Matching Contributions” are contributions by the Employer for Participants who
have made Elective Deferrals for the Plan Year, as further described in Section
4.1A.

 


§ 2.23B      MATCHING CONTRIBUTIONS ACCOUNT


 

The “Matching Contributions Account” is the separate account maintained for each
Participant to which all Matching Contributions shall be allocated.

 


§ 2.23C      NONHIGHLY COMPENSATED EMPLOYEE


 

A “Nonhighly Compensated Employee” shall mean an Employee of the Employer who is
neither a Highly Compensated Employee nor a Family Member.

 


§ 2.24     NORMAL RETIREMENT AGE


 

The “Normal Retirement Age” shall be the time at which the Participant attains
65.

 


§ 2.25     ONE YEAR BREAK IN SERVICE


 

A “One Year Break in Service” means a Plan Year in which the Participant has not
completed at least 500 Hours of Service.  For the short Plan Year ending
December 31, 2000, 250 Hours of Service shall be substituted for 500 Hours of
Service.

 

Solely for purposes of determining whether a One Year Break in Service, as
defined in this Section 2.25, has occurred in a computation period, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 Hours of Service per day of such absence.  For purposes
of this paragraph, an absence from work for maternity or paternity reasons means
an absence (1) by reason of the pregnancy of the individual, (2) by reason of a
birth of a child of the individual, (3) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement.  The Hours of Service credited
under this

 

11

--------------------------------------------------------------------------------


 

paragraph shall be credited (1) in the computation period in which the absence
begins if the crediting is necessary to prevent a One Year Break in Service in
that period, or (2) in all other cases, in the following computation period.

 

Solely for purposes of computing a Year of Service for Vesting on and after June
1, 2000, a “One Year Break in Service” is a period of severance of at least
12–consecutive months.  A period of severance is a continuous period of time
during which the Employee is not employed by the Employer.  Such period begins
on the date the Employee retires, dies, quits or is discharged, or if earlier,
the 12–month anniversary of the date on which the Employee was otherwise first
absent from service.

 

In the case of an individual who is absent from work for maternity or paternity
reasons, the 12–consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a One Year Break in
Service.  For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of the birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.

 


§ 2.26     PARTICIPANT


 

A “Participant” shall refer to every Employee or former Employee who has met the
applicable participation requirements of Article III.

 


§ 2.27     PARTICIPANT DEFERRAL ACCOUNT


 

The “Participant Deferral Account” is the separate account, if applicable,
maintained for each Participant to which Elective Deferrals are allocated.  If
applicable there shall be a post–1986 Participant Deferral Account as described
in Section 7.1.

 


§ 2.27A      POOLED INVESTMENT ACCOUNT


 

An account established pursuant to an administrative services agreement between
the Plan Sponsor (or its delegate) and the Trustee.

 


§ 2.28     PLAN


 

“Plan” refers to this revised and restated Best Buy Retirement Savings Plan.

 


§ 2.29     PLAN ADMINISTRATOR


 

This Section 2.29 is effective as of December 31, 2001, except as otherwise
stated in this Section 2.29.

 

“Plan Administrator” shall mean the Plan Sponsor, unless a different person is
designated Plan Administrator in a resolution adopted by the board of directors
of the Plan Sponsor, and such person accepts the designation in writing.  As of
the date this Plan document has been

 

12

--------------------------------------------------------------------------------


 

executed, the Plan Administrator is the Benefit Plan Advisory Committee
appointed by the Plan Sponsor.

 

The Plan Administrator may delegate to the Administrative Delegate any of the
Plan Administrator’s duties under the Plan, except the receipt of service of
process; provided that such delegation shall not relieve the Plan Administrator
of the responsibility for the performance of such duties, unless the delegation
is specifically permitted in another Section of this Plan with respect to the
duty.

 


§ 2.30     PLAN YEAR


 

Prior to June 1, 2000, a “Plan Year” was the period from the first day of June
to the last day of May, annually.  Then, there was a short Plan Year beginning
June 1, 2000, ended December 31, 2000.  Thereafter, the Plan Year shall be from
January 1, to December 31, annually.

 


§ 2.30A      QUALIFIED NONELECTIVE CONTRIBUTIONS


 

“Qualified Nonelective Contributions” are contributions (other than Elective
Deferrals, Matching Contributions, or Qualified Matching Contributions) made by
the Employer and allocated to Participants’ Accounts that are nonforfeitable
when made; and that are allocable in accordance with Section 4.2B(g) and
distributable only in accordance with the distribution provisions that are
applicable to Elective Deferrals.

 


§ 2.30B      QUALIFIED NONELECTIVE CONTRIBUTIONS ACCOUNT


 

The “Qualified Nonelective Contributions Account” is the separate account
maintained for each Participant to which all Qualified Nonelective Contributions
shall be allocated.

 


§ 2.31     RETIREMENT


 

“Retirement” refers to the termination of employment of a Participant who has
attained at least the Normal Retirement Age.  The Participant may work beyond
Normal Retirement Age, in which case, the participant may continue to make
Elective Deferrals and receive Matching Contributions, if any, under the Plan.

 


§ 2.31A      ROLLOVER ACCOUNT


 

The “Rollover Account” is a separate account maintained for any Participant to
which all Rollover Contributions, if any, shall be allocated.

 


§ 2.31B      ROLLOVER CONTRIBUTION


 

For purposes of this Plan, “Rollover Contribution” means:

 


(A)           A DIRECT ROLLOVER OF AN ELIGIBLE ROLLOVER DISTRIBUTION FROM (I) A
QUALIFIED PLAN DESCRIBED IN SECTION 401(A) OR 403(A) OF THE CODE, EXCLUDING
AFTER-TAX EMPLOYEE CONTRIBUTIONS; (II) AN ANNUITY CONTRACT DESCRIBED IN SECTION
403(B) OF THE CODE, EXCLUDING AFTER-TAX EMPLOYEE


 


13

--------------------------------------------------------------------------------



 


CONTRIBUTIONS; AND (III) AN ELIGIBLE PLAN UNDER SECTION 457(B) OF THE CODE WHICH
IS MAINTAINED BY A STATE, POLITICAL SUBDIVISION OF A STATE, OR ANY AGENCY OR
INSTRUMENTALITY OF A STATE OR POLITICAL SUBDIVISION OF A STATE;


 


(B)           A PARTICIPANT CONTRIBUTION OF AN ELIGIBLE ROLLOVER DISTRIBUTION
FROM A QUALIFIED PLAN DESCRIBED IN SECTION 401(A) OR 403(A) OF THE CODE; AN
ANNUITY CONTRACT DESCRIBED IN SECTION 403(B) OF THE CODE; AND AN ELIGIBLE PLAN
UNDER SECTION 457(B) OF THE CODE WHICH IS MAINTAINED BY A STATE, POLITICAL
SUBDIVISION OF A STATE, OR ANY AGENCY OR INSTRUMENTALITY OF A STATE OR POLITICAL
SUBDIVISION OF A STATE;


 


(C)           AMOUNTS TRANSFERRED TO THIS PLAN FROM A CONDUIT INDIVIDUAL
RETIREMENT ACCOUNT, PROVIDED THAT SUCH ACCOUNT HAS NO ASSETS OTHER THAN ASSETS
WHICH WERE PREVIOUSLY DISTRIBUTED TO THE EMPLOYEE BY ANOTHER QUALIFIED PLAN; AND
FURTHER PROVIDED THAT SUCH AMOUNTS MET THE APPLICABLE REQUIREMENTS OF IRC
SECTION 408(D)(3) FOR ROLLOVER TREATMENT ON TRANSFER TO THE CONDUIT INDIVIDUAL
RETIREMENT ACCOUNT; AND


 


(D)           AMOUNTS DISTRIBUTED TO AN EMPLOYEE FROM A CONDUIT INDIVIDUAL
RETIREMENT ACCOUNT MEETING THE REQUIREMENTS OF SUBSECTION (C) ABOVE WHICH ARE
TRANSFERRED BY THE EMPLOYEE TO THIS PLAN WITHIN SIXTY (60) DAYS OF HIS OR HER
RECEIPT FROM SUCH ACCOUNT.


 


§ 2.32     TERMINATION DATE


 

The “Termination Date” shall be the date on which the earliest of the following
events occurs: (a) a Participant’s retirement, (b) a Participant’s termination
of employment as a result of Total and Permanent Disability, (c) a Participant’s
death, or (d) a Participant’s termination of employment for any other reason.

 


§ 2.33     TOTAL AND PERMANENT DISABILITY


 

“Total and Permanent Disability” means a  physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders him or her incapable of continuing any gainful occupation and which
condition constitutes total disability as determined by the Social Security
Administration under the Federal Social Security Act.

 


§ 2.34     TOTAL SERVICE FOR VESTING


 

“Total Service for Vesting” shall mean the sum of each separate Year of Service
for Vesting credited to the Participant.  A break in service shall not result in
loss of Years of Service for vesting credited to a Participant.

 


§ 2.35     TRUST


 

“Trust” means the Trust created under the Trust Agreement entered into by the
Plan Sponsor (or its delegate) and American Express Trust Company or any
successor trustee.

 


§ 2.36     TRUST FUND


 

The “Trust Fund” consists of the assets of the Plan held in the Trust.

 

14

--------------------------------------------------------------------------------


 


§ 2.37     YEAR OF SERVICE FOR PARTICIPATION


 

A “Year of Service for Participation” means the 6-consecutive month period
(“computation period”) during which the Employee completes at least 500 Hours of
Service, which shall be determined as follows:

 

For purposes of determining a Year of Service for Participation, the eligibility
computation period is the 6-consecutive month period beginning on the date the
Employee first performs an Hour of Service for the Employer (employment
commencement date), and each consecutive six-month period thereafter, calculated
on a rolling basis.

 

For purposes of determining a Year of Service for Participation, employees of
The Musicland Group, Inc. and its subsidiaries shall receive credit for Hours of
Service performed for The Musicland Group, Inc. and its subsidiaries, but only
from April 1, 2002 until June 16, 2003 (except as otherwise provided in Section
3.1).

 


§ 2.38     YEAR OF SERVICE FOR VESTING


 

For Plan Years ending prior to June 1, 2000, a “Year of Service for Vesting”
shall mean a Plan Year during which the Employee had not less than 1,000 Hours
of Service.  For Plan Years beginning on or after June 1, 2000, a “Year of
Service for Vesting” shall mean each 12-month period beginning on the date the
Employee commences employment with the Employer and each anniversary date
thereafter during which the Employee is employed by the Employer.

 

For purposes of determining a Year of Service for Vesting, employees of The
Musicland Group, Inc. and its subsidiaries shall be credited with service with
The Musicland Group, Inc. and its subsidiaries, but only from April 1, 2002
until June 16, 2003 (except as otherwise provided in Section 3.1).

 


ARTICLE III
ELIGIBILITY TO PARTICIPATE


 


§ 3.1       INITIAL ENTRY


 

Effective October 1, 2002, every Eligible Employee who has attained the age of
21 and completed a Year of Service for Participation will be eligible to
participate in the Plan on the first day of the month which first occurs on or
after such completion; provided that he or she is an Eligible Employee on such
date.  A Participant’s first Elective Deferral Contribution to the Plan
following his or her eligibility date will be made from his or her compensation
paid on the payroll date immediately following his or her eligibility date.  All
Participants shall be required to furnish such information to the Plan
Administrator as it may reasonably request for the proper administration of the
Plan.

 

Effective December 31, 2001, Employees of Musicland Stores Corporation and all
of the subsidiaries of Musicland Stores Corporation (including without
limitation The Musicland Group, Inc.) who have completed a Year of Service for
Participation with any of such companies and reached age 21 on or before
December 31, 2001, shall begin participation in the Plan on January 1, 2002.

 

15

--------------------------------------------------------------------------------


 


§ 3.2       RESUMPTION OF PARTICIPATION


 

If a Participant incurs at least a One Year Break in Service following
termination of employment, his or her active participation in the Plan shall be
suspended until he or she resumes employment with the Employer following such
One Year Break in Service.  Following such resumption of employment, the
Participant will be readmitted to active participation in the Plan.  For
purposes of this Plan, the reemployment commencement date is the first day of
the month following reemployment.

 


ARTICLE IV
CONTRIBUTIONS TO THE TRUST


 


§ 4.1       ELECTIVE DEFERRALS BY PARTICIPANTS


 

Effective as of October 1, 2002, for such periods as the Plan Administrator may
establish in a nondiscriminatory manner, it shall permit each Participant
(including without limitation Employees who are about to become Participants) to
elect to defer, as Elective Deferrals under this Plan, up to 50% of his or her
Compensation, except as provided otherwise for such Participant under Section
4.1C and IRC section 414(v), if applicable.

 

For such periods prior to September 1, 1999, as the Plan Administrator may
establish in a nondiscriminatory manner, it shall permit each Participant
(including without limitation Employees who are expected to be Participants) to
elect to defer up to 15% of his or her Compensation, not to exceed 25% of his or
her Compensation.  Effective between September 1, 1999, and September 30, 2002,
a Participant may elect to defer up to 20% of his or her Compensation.

 

Each such deferred amount with respect to a Participant shall be contributed to
the Plan and allocated to his or her Participant Deferral Account.  The Plan
Sponsor may, from time to time pursuant to established rules, change the minimum
and maximum allowable elective deferral contributions.  A Participant may only
defer amounts that are not currently available to him or her.  No Participant
shall be required to make a deferral.  A Participant on a paid Leave of Absence
shall not be allowed to make Elective Deferrals.

 


§ 4.1A    MATCHING CONTRIBUTIONS


 

Subject to the limitations contained in Sections 4.2C, 4.2D and 5.4, the
Employer may contribute as a Matching Contribution on behalf of each Participant
in cash an amount based on the Elective Deferrals (which are not subsequently
returned to the Participant pursuant to a corrective distribution described in
Subsection 4.2B(b)) of the Participant for the Plan Year, determined as
follows:  Matching Contributions shall not exceed 5% of the Compensation of the
applicable Participant.  For Plan Years beginning prior to June 1, 2000, an
Employee must complete One Year of Service and reached age 21 in order to be
eligible to receive Matching Contributions.  For Plan Years beginning on or
after June 1, 2000, the eligibility requirements for receiving Matching
Contributions shall be the same as for making Elective Deferral Contributions. 
Employees shall only be eligible to receive Matching Contributions if the
Employee makes Elective Deferrals for the period covered by the Matching
Contributions.  The

 

16

--------------------------------------------------------------------------------


 

amount or rate of Matching Contributions shall be determined from time to time
by the Plan Sponsor’s Board of Directors, in its sole discretion.

 

At the end of each Plan Year, the Employer may make an additional Matching
Contribution on behalf of each Participant equal to a percentage of each
Participant’s Elective Deferrals or a dollar amount as determined each year by
the Board of Directors of the Plan Sponsor.  In order to receive this additional
Matching Contribution, the Participant must be employed on the last day of the
Plan Year.  If an Employee terminates at Early Retirement Age or later, dies, or
becomes disabled during the year, the year-end employment requirement shall not
apply.

 

Matching Contributions shall be vested in accordance with the Plan’s general
vesting schedule contained in Section 6.3.  In any event, Matching Contributions
shall be fully vested at Early Retirement Age, Normal Retirement Age, or upon
the termination of this Plan.

 

Forfeitures of Matching Contributions, other than Excess Aggregate
Contributions, shall be used to reduce Employer Matching Contributions or to pay
Plan expenses, as determined by the Plan Sponsor.

 


§ 4.1B    QUALIFIED NONELECTIVE CONTRIBUTIONS


 

With respect to any Plan Year, the Employer may make Qualified Nonelective
Contributions to Nonhighly Compensated Employees, as provided in Section
4.2B(g).

 


§ 4.1C    ADDITIONAL ELECTIVE DEFERRAL CONTRIBUTIONS


 

This Section 4.1C is effective as of October 1, 2002.

 


ALL EMPLOYEES WHO ARE ELIGIBLE TO MAKE ELECTIVE DEFERRALS UNDER THIS PLAN AND
WHO HAVE ATTAINED AGE 50 BEFORE THE CLOSE OF THE PLAN YEAR SHALL BE ELIGIBLE TO
MAKE “CATCH-UP CONTRIBUTIONS” AS ELECTIVE DEFERRALS IN ACCORDANCE WITH, AND
SUBJECT TO THE LIMITATIONS OF, IRC SECTION 414(V).  SUCH CATCH-UP CONTRIBUTIONS
SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE PROVISIONS OF THE PLAN
IMPLEMENTING THE REQUIRED LIMITATIONS OF IRC SECTIONS 402(G) AND 415.  THE PLAN
SHALL NOT BE TREATED AS FAILING TO SATISFY THE PROVISIONS OF THE PLAN
IMPLEMENTING THE REQUIREMENTS OF IRC SECTIONS 401(K)(3), 401(K)(11), 401(K)(12),
410(B), OR 416, AS APPLICABLE, BY REASON OF THE MAKING OF SUCH CATCH-UP
CONTRIBUTIONS.


 


§ 4.2A    ANNUAL LIMITATION ON PARTICIPANT ELECTIVE DEFERRALS


 


(A)           EFFECTIVE AS OF OCTOBER 1, 2002, NO PARTICIPANT SHALL BE PERMITTED
TO MAKE ELECTIVE DEFERRALS UNDER THIS PLAN, OR ANY OTHER QUALIFIED PLAN
MAINTAINED BY THE EMPLOYER DURING ANY TAXABLE YEAR, IN EXCESS OF THE DOLLAR
LIMITATION CONTAINED IN IRC SECTION 402(G), AS IN EFFECT FOR SUCH TAXABLE YEAR,
EXCEPT TO THE EXTENT PERMITTED UNDER SECTION 4.1C AND IRC SECTION 414(V), IF
APPLICABLE.  FOR PERIODS BEFORE OCTOBER 1, 2002, NO PARTICIPANT SHALL BE
PERMITTED TO MAKE ELECTIVE DEFERRALS UNDER THIS PLAN OR ANY OTHER QUALIFIED PLAN
MAINTAINED BY THE EMPLOYER DURING ANY CALENDAR YEAR IN EXCESS OF THE DOLLAR
LIMITATION SET FORTH IN CODE SECTION 402(G) IN EFFECT FOR SUCH TAXABLE YEAR.

 

17

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, EXCESS DEFERRAL
AMOUNTS AND INCOME ALLOCABLE THERETO SHALL BE DISTRIBUTED NO LATER THAN EACH
APRIL 15TH TO PARTICIPANTS WHO CLAIM SUCH EXCESS DEFERRAL AMOUNTS FOR THE
PRECEDING CALENDAR YEAR.  A DISTRIBUTION PURSUANT TO THIS SUBSECTION 4.2A(B) OF
EXCESS DEFERRAL AMOUNTS AND INCOME, GAINS AND LOSSES ALLOCABLE THERETO SHALL BE
MADE WITHOUT REGARD TO ANY CONSENT OTHERWISE REQUIRED UNDER SECTION 7.3 OR ANY
OTHER PROVISION OF THE PLAN.  A DISTRIBUTION PURSUANT TO THIS SUBSECTION 4.2A(B)
OF EXCESS DEFERRAL AMOUNTS AND INCOME, GAINS AND LOSSES ALLOCABLE THERETO SHALL
NOT BE TREATED AS A DISTRIBUTION FOR PURPOSES OF DETERMINING WHETHER THE
DISTRIBUTION REQUIRED BY SECTION 7.3(B)—(H) IS SATISFIED.  ANY DISTRIBUTION
UNDER THIS SUBSECTION 4.2A(B) OF LESS THAN THE ENTIRE EXCESS DEFERRAL AMOUNT AND
INCOME, GAINS AND LOSSES ALLOCABLE THERETO SHALL BE TREATED AS A PRO RATA
DISTRIBUTION OF EXCESS DEFERRAL AMOUNTS AND INCOME, GAINS AND LOSSES ALLOCABLE
THERETO.  IN NO CASE MAY AN EMPLOYEE RECEIVE FROM THE PLAN AS A CORRECTIVE
DISTRIBUTION FOR A TAXABLE YEAR UNDER THIS SUBSECTION 4.2A(B) AN AMOUNT IN
EXCESS OF THE INDIVIDUAL’S TOTAL ELECTIVE DEFERRALS UNDER THE PLAN FOR THE
TAXABLE YEAR.


 


(C)           “EXCESS DEFERRAL AMOUNT” SHALL MEAN THOSE ELECTIVE DEFERRALS THAT
ARE INCLUDIBLE IN A PARTICIPANT’S GROSS INCOME UNDER IRC SECTION 402(G) TO THE
EXTENT SUCH PARTICIPANT’S ELECTIVE DEFERRALS FOR A TAXABLE YEAR EXCEED THE
DOLLAR LIMITATION UNDER IRC SECTION 402(G).  AN EXCESS DEFERRAL AMOUNT SHALL BE
TREATED AS ANNUAL ADDITIONS UNDER THE PLAN, UNLESS SUCH AMOUNTS ARE DISTRIBUTED
NO LATER THAN THE FIRST APRIL 15 FOLLOWING THE CLOSE OF THE PARTICIPANT’S
TAXABLE YEAR.


 


(D)           THE PARTICIPANT’S CLAIM MADE PURSUANT TO SUBSECTION 4.2A(B) SHALL
BE IN WRITING; SHALL BE SUBMITTED TO THE PLAN ADMINISTRATOR NO LATER THAN MARCH
1 WITH RESPECT TO THE PRECEDING CALENDAR YEAR; SHALL SPECIFY THE PARTICIPANT’S
EXCESS DEFERRAL AMOUNT FOR THE PRECEDING CALENDAR YEAR; AND SHALL BE ACCOMPANIED
BY THE PARTICIPANT’S WRITTEN STATEMENT THAT IF SUCH AMOUNTS ARE NOT DISTRIBUTED,
SUCH EXCESS DEFERRAL AMOUNT, WHEN ADDED TO AMOUNTS DEFERRED UNDER OTHER PLANS OR
ARRANGEMENTS DESCRIBED IN IRC SECTIONS 401(K), 408(K), OR 403(B), EXCEEDS THE
LIMIT IMPOSED ON THE PARTICIPANT BY IRC SECTION 402(G) FOR THE CALENDAR YEAR IN
WHICH THE DEFERRAL OCCURRED.  A PARTICIPANT IS DEEMED TO NOTIFY THE PLAN
ADMINISTRATOR OF ANY EXCESS DEFERRAL AMOUNT THAT ARISES BY TAKING INTO ACCOUNT
ONLY THOSE ELECTIVE DEFERRALS MADE TO THIS PLAN AND ANY OTHER PLANS OF THIS
EMPLOYER.


 


(E)           THE EXCESS DEFERRAL AMOUNT SHALL BE ADJUSTED FOR INCOME OR LOSS. 
THE INCOME OR LOSS ALLOCABLE TO THE EXCESS DEFERRAL AMOUNT IS EQUAL TO THE
ALLOCABLE INCOME OR LOSS FOR THE TAXABLE YEAR OF THE INDIVIDUAL AS DESCRIBED IN
PARAGRAPH (E)(I) BELOW.


 

(I)            THE INCOME OR LOSS ALLOCABLE TO THE EXCESS DEFERRAL AMOUNT FOR
THE TAXABLE YEAR OF THE INDIVIDUAL IS EQUAL TO THE INCOME OR LOSS FOR THE
TAXABLE YEAR OF THE INDIVIDUAL ALLOCABLE TO THE PARTICIPANT’S ELECTIVE DEFERRALS
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS SUCH PARTICIPANT’S EXCESS
DEFERRAL AMOUNT FOR THE TAXABLE YEAR, AND THE DENOMINATOR IS EQUAL TO THE SUM OF
THE PARTICIPANT’S PARTICIPANT DEFERRAL ACCOUNT AS OF THE BEGINNING OF THE
TAXABLE YEAR, PLUS THE PARTICIPANT’S ELECTIVE DEFERRALS FOR THE TAXABLE YEAR.

 


(F)            THE EXCESS DEFERRAL AMOUNT WHICH MAY BE DISTRIBUTED UNDER
SUBSECTION 4.2A(B) WITH RESPECT TO AN EMPLOYEE FOR A TAXABLE YEAR SHALL BE
REDUCED BY ANY EXCESS CONTRIBUTIONS PREVIOUSLY DISTRIBUTED WITH RESPECT TO SUCH
EMPLOYEE FOR THE PLAN YEAR BEGINNING WITH OR WITHIN


 


18

--------------------------------------------------------------------------------



 


SUCH TAXABLE YEAR.  IN THE EVENT OF A REDUCTION UNDER THIS SUBSECTION 4.2A(F),
THE AMOUNT OF EXCESS CONTRIBUTIONS INCLUDED IN THE GROSS INCOME OF THE EMPLOYEE
AND REPORTED BY THE EMPLOYER AS A DISTRIBUTION OF EXCESS CONTRIBUTIONS SHALL BE
REDUCED BY THE AMOUNT OF THE REDUCTION UNDER THIS SUBSECTION 4.2A(F).  ALL
MATCHING CONTRIBUTIONS ATTRIBUTABLE TO EXCESS DEFERRAL AMOUNTS SHALL BE
FORFEITED.


 


§ 4.2B    AVERAGE ACTUAL DEFERRAL PERCENTAGE LIMITATION


 


(A)           THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR A PLAN YEAR FOR
ELIGIBLE EMPLOYEES WHO ARE HIGHLY COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR MAY
NOT EXCEED THE GREATER OF:


 

(I)            THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR ALL ELIGIBLE EMPLOYEES
WHO WERE NONHIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN YEAR MULTIPLIED BY
1.25, OR

 

(II)           THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR ALL ELIGIBLE EMPLOYEES
WHO WERE NONHIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN YEAR MULTIPLIED BY
2.0, BUT NOT MORE THAN 2 PERCENTAGE POINTS IN EXCESS OF THE AVERAGE ACTUAL
DEFERRAL PERCENTAGE OF ELIGIBLE EMPLOYEES WHO WERE NONHIGHLY COMPENSATED
EMPLOYEES.

 

Effective for Plan Years beginning after 1996, in determining whether the Plan’s
401(k) arrangement satisfies either Average Actual Deferral Percentage test, the
Plan Administrator will use prior year testing, unless the Employer has elected
(in an amendment to this Plan) to use current year testing.

 

If the Plan Sponsor elects in a Plan amendment to use current year testing, the
Average Actual Deferral Percentage tests in (i) and (ii), above (and for the
Average Actual Contribution Percentage test in Section 4.2C(a)), will be applied
by comparing the current Plan Year’s Average Deferral Percentage for
Participants who are Highly Compensated Employees for each Plan Year with the
current Plan Year’s Average Deferral Percentage for Participants who are
Nonhighly Compensated Employees.  Once made, this election can only be undone if
the Plan meets the requirements for changing to prior year testing set forth in
Internal Revenue Service Notice 98–1 (or superseding guidance).

 

An Elective Deferral will be taken into account under the Average Actual
Deferral Percentage test for a Plan Year only if it relates to compensation
that, but for the deferral election, either would have been received by the
Eligible Employee in the Plan Year or is attributable to services performed by
the Eligible Employee in the Plan Year and would have been received by him or
her within 2-1/2 months after the close of the Plan Year, and only if the
Elective Deferral is allocated to the Eligible Employee as of a date within that
Plan Year.  Such allocation of the Elective Deferral must not be contingent on
participation or performance of services after the last day of the Plan Year,
and the Elective Deferral must actually be paid to the Trust no later than 12
months after the Plan Year to which the Elective Deferral relates.

 


(B)           SHOULD NEITHER LIMITATION (I) NOR (II) IN SUBSECTION 4.2B(A) BE
MET WITH RESPECT TO A PLAN YEAR, ANY EXCESS CONTRIBUTIONS (AS DEFINED IN
SUBSECTION 4.2B(D), PLUS ANY INCOME AND MINUS ANY LOSS ALLOCABLE THERETO, SHALL
BE DISTRIBUTED NO LATER THAN THE LAST DAY OF EACH PLAN YEAR TO PARTICIPANTS TO
WHOSE ACCOUNTS SUCH EXCESS CONTRIBUTIONS WERE ALLOCATED FOR THE PRECEDING


 


19

--------------------------------------------------------------------------------



 


PLAN YEAR.  ANY MATCHING CONTRIBUTIONS MADE ON ACCOUNT OF THE ELECTIVE DEFERRALS
WHICH ARE DISTRIBUTED SHALL BE FORFEITED.  FOR PLAN YEARS BEGINNING AFTER
DECEMBER 31, 1996, THE AMOUNT OF EXCESS CONTRIBUTIONS OF HIGHLY COMPENSATED
EMPLOYEES TO BE DISTRIBUTED IS DETERMINED AS FOLLOWS:


 

(I)            THE AMOUNT OF THE EXCESS CONTRIBUTION FOR EACH HIGHLY COMPENSATED
EMPLOYEE IS DETERMINED, IN ACCORDANCE WITH SUBSECTION 4.2B(D), BY COMPUTING THE
EXCESS OF (A) THE AGGREGATE AMOUNT OF EMPLOYER CONTRIBUTIONS ACTUALLY TAKEN INTO
ACCOUNT IN COMPUTING THE AVERAGE ACTUAL DEFERRAL PERCENTAGE OF ALL HIGHLY
COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR, OVER (B) THE ACTUAL DEFERRAL
PERCENTAGE FOR THE HIGHLY COMPENSATED EMPLOYEE;

 

(II)           THE PLAN ADMINISTRATOR WILL DETERMINE THE TOTAL AMOUNT OF EXCESS
CONTRIBUTIONS TO THE PLAN BY STARTING WITH THE HIGHLY COMPENSATED EMPLOYEE(S)
WHO HAS THE GREATEST ACTUAL DEFERRAL PERCENTAGE, REDUCING HIS OR HER ACTUAL
DEFERRAL PERCENTAGE (BUT NOT BELOW THE NEXT HIGHEST ACTUAL DEFERRAL PERCENTAGE),
THEN, IF NECESSARY, REDUCING THE ACTUAL DEFERRAL PERCENTAGE OF THE HIGHLY
COMPENSATED EMPLOYEE(S) AT THE NEXT HIGHEST ACTUAL DEFERRAL PERCENTAGE LEVEL,
INCLUDING THOSE HIGHLY COMPENSATED EMPLOYEE(S) WHO HAVE ALREADY BEEN REDUCED
UNDER THIS PARAGRAPH 4.2(B)(B)(II) (BUT NOT BELOW THE NEXT HIGHEST ACTUAL
DEFERRAL PERCENTAGE), AND CONTINUING IN THIS MANNER UNTIL THE ACTUAL DEFERRAL
PERCENTAGE FOR THE GROUP OF HIGHLY COMPENSATED EMPLOYEES SATISFIES THE AVERAGE
ACTUAL DEFERRAL PERCENTAGE TEST.

 

(III)          AFTER THE PLAN ADMINISTRATOR HAS DETERMINED THE TOTAL EXCESS
CONTRIBUTION AMOUNT, THE TRUSTEE, AS DIRECTED BY THE PLAN ADMINISTRATOR, THEN
WILL DISTRIBUTE TO EACH HIGHLY COMPENSATED EMPLOYEE HIS OR HER RESPECTIVE SHARE
OF THE EXCESS CONTRIBUTIONS.  THE PLAN ADMINISTRATOR WILL DETERMINE EACH HIGHLY
COMPENSATED EMPLOYEE’S SHARE OF EXCESS CONTRIBUTIONS BY STARTING WITH THE HIGHLY
COMPENSATED EMPLOYEE(S) WHO HAS THE HIGHEST DOLLAR AMOUNT OF ELECTIVE DEFERRALS,
REDUCING HIS OR HER ELECTIVE DEFERRALS (BUT NOT BELOW THE NEXT HIGHEST DOLLAR
AMOUNT OF ELECTIVE DEFERRALS), THEN, IF NECESSARY, REDUCING THE ELECTIVE
DEFERRALS OF THE HIGHLY COMPENSATED EMPLOYEE(S) AT THE NEXT HIGHEST DOLLAR
AMOUNT OF ELECTIVE DEFERRALS, INCLUDING THE ELECTIVE DEFERRALS OF THOSE HIGHLY
COMPENSATED EMPLOYEE(S) WHO HAVE ALREADY BEEN REDUCED UNDER THIS PARAGRAPH
4.2(B)(B)(III) (BUT NOT BELOW THE NEXT HIGHEST DOLLAR AMOUNT OF ELECTIVE
DEFERRALS), AND CONTINUING IN THIS MANNER UNTIL THE TRUSTEE HAS DISTRIBUTED ALL
EXCESS CONTRIBUTIONS.  FOR PURPOSES OF THIS PARAGRAPH 4.2(B)(B)(III) “ELECTIVE
DEFERRALS” SHALL INCLUDE ANY EMPLOYER CONTRIBUTIONS DESCRIBED IN SECTION 2.2
THAT ARE ACTUALLY USED IN THE AVERAGE ACTUAL DEFERRAL PERCENTAGE TEST FOR THE
PLAN YEAR.

 

If such Excess Contribution amounts are distributed more than 2–1/2 months after
the last day of the Plan Year in which such Excess Contribution amounts arose, a
10% excise tax will be imposed on the Employer maintaining the Plan with respect
to such amounts.

 

Excess Contributions (including the amounts re-characterized) shall be treated
as annual additions under the Plan.  A distribution of Excess Contributions and
income, gains and losses allocable thereto shall be made without regard to any
consent otherwise required under Section 7.3 or any other provision of the
Plan.  A distribution pursuant to Paragraph 4.2B(b)(iii) of

 

20

--------------------------------------------------------------------------------


 

Excess Contributions and income, gains and losses allocable thereto shall not be
treated as a distribution for purposes of determining whether the distribution
required by Subsection 7.3(b)–(g) is satisfied.  Any distribution under
Paragraph 4.2B(b)(iii) of less than the entire Excess Contribution and income,
gains and losses allocable thereto shall be treated as a pro rata distribution
of Excess Contributions and income, gains and losses allocable thereto.  In no
event shall Excess Contributions for a Plan Year remain unallocated or be
allocated to a suspense account for allocation to one or more employees in any
future Plan Year.

 

Excess Contributions shall be distributed from the Participant’s Participant
Deferral Account.  Excess Contributions shall be distributed from the
Participant’s Qualified Nonelective Contribution Account only to the extent that
such Excess Contributions exceed the balance in the Participant’s Participant
Deferral Account.

 


(C)           THE AVERAGE ACTUAL DEFERRAL PERCENTAGE FOR ANY PARTICIPANT WHO IS
A HIGHLY COMPENSATED EMPLOYEE FOR THE PLAN YEAR AND WHO IS ELIGIBLE TO HAVE
ELECTIVE DEFERRALS (AND QUALIFIED NONELECTIVE CONTRIBUTIONS, IF TREATED AS
ELECTIVE DEFERRALS FOR PURPOSES OF THE TEST DESCRIBED IN SUBSECTION (A))
ALLOCATED TO HIS OR HER ACCOUNTS UNDER TWO OR MORE ARRANGEMENTS DESCRIBED IN IRC
SECTION 401(K), THAT ARE MAINTAINED BY THE EMPLOYER, SHALL BE DETERMINED AS IF
SUCH ELECTIVE DEFERRALS (AND, IF APPLICABLE, SUCH QUALIFIED NONELECTIVE
CONTRIBUTIONS) WERE MADE UNDER A SINGLE ARRANGEMENT.  IF A HIGHLY COMPENSATED
EMPLOYEE PARTICIPATES IN TWO OR MORE CASH OR DEFERRED ARRANGEMENTS THAT HAVE
DIFFERENT PLAN YEARS, ALL CASH OR DEFERRED ARRANGEMENTS ENDING WITH OR WITHIN
THE SAME CALENDAR YEAR SHALL BE TREATED AS A SINGLE ARRANGEMENT. 
NOTWITHSTANDING THE FOREGOING, CERTAIN PLANS SHALL BE TREATED AS SEPARATE IF
MANDATORILY DISAGGREGATED UNDER REGULATIONS UNDER IRC SECTION 401(K).


 

In the event that this Plan satisfies the requirements of IRC sections 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections of the Internal
Revenue Code only if aggregated with this Plan, then this Section shall be
applied by determining the Average Actual Deferral Percentage of employees as if
all such plans were a single plan.  Any adjustments to the Nonhighly Compensated
Employee Actual Deferral Percentage for the prior year will be made in
accordance with Notice 98–1 and any superseding guidance, unless the Plan
Sponsor is using the current year testing method.  Plans may be aggregated in
order to satisfy IRC section 401(k) only if they have the same Plan Year and use
the same Actual Deferral Percentage testing method.

 


(D)           FOR PURPOSES OF THIS PLAN, “EXCESS CONTRIBUTIONS” SHALL MEAN, WITH
RESPECT TO ANY PLAN YEAR, THE EXCESS OF:


 

(I)            THE AGGREGATE AMOUNT OF EMPLOYER CONTRIBUTIONS ACTUALLY TAKEN
INTO ACCOUNT IN COMPUTING THE AVERAGE ACTUAL DEFERRAL PERCENTAGE OF HIGHLY
COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR, OVER

 

(II)           THE MAXIMUM AMOUNT OF SUCH CONTRIBUTIONS PERMITTED BY THE AVERAGE
ACTUAL DEFERRAL PERCENTAGE TEST (DETERMINED BY REDUCING CONTRIBUTIONS MADE ON
BEHALF OF HIGHLY COMPENSATED EMPLOYEES IN ORDER OF THE AVERAGE DEFERRAL
PERCENTAGES, BEGINNING WITH THE HIGHEST OF SUCH PERCENTAGES).

 

21

--------------------------------------------------------------------------------


 

In no case shall the amount of Excess Contributions for a Plan Year with respect
to any Highly Compensated Employee exceed the amount of Elective Deferrals made
on behalf of such Highly Compensated Employee for such Plan Year.

 


(E)           EXCESS CONTRIBUTIONS SHALL BE ADJUSTED FOR INCOME OR LOSS ON THE
PORTION OF THE EXCESS CONTRIBUTION DISTRIBUTED TO THE PARTICIPANT.  THE INCOME
OR LOSS ALLOCABLE TO EXCESS CONTRIBUTIONS ALLOCATED TO EACH PARTICIPANT IS EQUAL
TO THE ALLOCABLE INCOME OR LOSS FOR THE TAXABLE YEAR OF THE INDIVIDUAL AS
DESCRIBED IN PARAGRAPH (E)(I) BELOW.


 

(I)            THE INCOME OR LOSS ALLOCABLE TO EXCESS CONTRIBUTIONS IS EQUAL TO
THE INCOME OR LOSS ALLOCABLE TO THE PARTICIPANT’S PARTICIPANT DEFERRAL ACCOUNT
(AND, IF APPLICABLE, THE QUALIFIED NONELECTIVE CONTRIBUTION ACCOUNT) FOR THE
PLAN YEAR MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS SUCH PARTICIPANT’S
EXCESS CONTRIBUTIONS FOR THE YEAR DISTRIBUTED TO HIM OR HER, AND THE DENOMINATOR
IS EQUAL TO THE SUM OF THE PARTICIPANT’S ACCOUNT BALANCE ATTRIBUTABLE TO
ELECTIVE DEFERRALS (AND QUALIFIED NONELECTIVE CONTRIBUTIONS, IF ANY OF SUCH
CONTRIBUTIONS ARE INCLUDED IN THE AVERAGE ACTUAL DEFERRAL PERCENTAGE TEST) AS OF
THE BEGINNING OF THE PLAN YEAR, PLUS THE PARTICIPANT’S ELECTIVE DEFERRALS (AND
QUALIFIED NONELECTIVE CONTRIBUTIONS, IF ANY OF SUCH CONTRIBUTIONS ARE INCLUDED
IN THE AVERAGE ACTUAL DEFERRAL PERCENTAGE TEST) FOR THE PLAN YEAR.

 


(F)            COORDINATION OF EXCESS CONTRIBUTIONS WITH DISTRIBUTION OF EXCESS
DEFERRALS.


 

(I)            THE AMOUNT OF EXCESS CONTRIBUTIONS TO BE DISTRIBUTED UNDER
SUBSECTION 4.2B(B) WITH RESPECT TO A HIGHLY COMPENSATED EMPLOYEE FOR A PLAN YEAR
SHALL BE REDUCED BY ANY EXCESS DEFERRAL AMOUNT PREVIOUSLY DISTRIBUTED IN
ACCORDANCE WITH SUBSECTION 4.2A(B) TO SUCH PARTICIPANT FOR THE PARTICIPANT’S
TAXABLE YEAR ENDING WITH OR WITHIN SUCH PLAN YEAR.

 

(II)           THE EXCESS DEFERRAL AMOUNT THAT MAY BE DISTRIBUTED UNDER
SUBSECTION 4.2A(B) WITH RESPECT TO AN EMPLOYEE FOR A TAXABLE YEAR SHALL BE
REDUCED BY ANY EXCESS CONTRIBUTIONS PREVIOUSLY DISTRIBUTED WITH RESPECT TO SUCH
EMPLOYEE FOR THE PLAN YEAR BEGINNING WITH OR WITHIN SUCH TAXABLE YEAR.  IN THE
EVENT OF A REDUCTION UNDER THIS PARAGRAPH (F)(II), THE AMOUNT OF EXCESS
CONTRIBUTIONS INCLUDED IN THE GROSS INCOME OF THE EMPLOYEE AND THE AMOUNT OF
EXCESS CONTRIBUTIONS REPORTED BY THE EMPLOYER AS INCLUDIBLE IN THE GROSS INCOME
OF THE EMPLOYEE SHALL BE REDUCED BY THE AMOUNT OF THE REDUCTION UNDER SUBSECTION
4.2A(F).

 


(G)           SHOULD SUBSECTION 4.2B(B) BE APPLICABLE WITH RESPECT TO A PLAN
YEAR, THE EMPLOYER MAY, IN ITS DISCRETION, IN LIEU OF OR IN CONJUNCTION WITH THE
REDUCTIONS DESCRIBED IN SUBSECTION 4.2B(B), CONTRIBUTE AN ADDITIONAL AMOUNT AS A
QUALIFIED NONELECTIVE CONTRIBUTION, WHICH SHALL BE ALLOCATED ONLY TO NONHIGHLY
COMPENSATED EMPLOYEES IN THE FOLLOWING MANNER.  QUALIFIED NONELECTIVE
CONTRIBUTIONS SHALL BE MADE TO NONHIGHLY COMPENSATED EMPLOYEES BEGINNING WITH
THE PARTICIPANT WITH THE LOWEST COMPENSATION, AND SHALL BE MADE IN AN AMOUNT
WHICH, WHEN COMBINED WITH OTHER ADDITIONS TO SUCH PARTICIPANT’S ACCOUNT FOR THE
PLAN YEAR, EQUALS THE MAXIMUM ANNUAL ADDITION PERMITTED UNDER CODE SECTION 415. 
THIS PROCESS SHALL CONTINUE WITH A CONTRIBUTION TO THE NEXT LOWEST PAID
PARTICIPANT UNTIL ONE OF THE TESTS SET FORTH IN


 


22

--------------------------------------------------------------------------------



 


SECTION 4.2 B (A) IS SATISFIED.  CONTRIBUTIONS MADE PURSUANT TO THIS SUBSECTION
(G) SHALL BE 100% VESTED AT ALL TIMES AND SHALL BE SUBJECT TO THE SAME
LIMITATIONS AS TO WITHDRAWAL AND DISTRIBUTION AS ELECTIVE DEFERRALS.  IF THE
PLAN IS USING THE PRIOR YEAR TESTING METHOD, QUALIFIED NONELECTIVE CONTRIBUTIONS
FOR A PRIOR PLAN YEAR MUST BE MADE NO LATER THAN THE END OF THE FOLLOWING PLAN
YEAR.


 


(H)           FOR PURPOSES OF DETERMINING THE TEST DESCRIBED IN THIS SUBSECTION
(A), ELECTIVE DEFERRALS AND QUALIFIED NONELECTIVE CONTRIBUTIONS MUST BE MADE
BEFORE THE LAST DAY OF THE TWELVE-MONTH PERIOD IMMEDIATELY FOLLOWING THE PLAN
YEAR TO WHICH CONTRIBUTIONS RELATE.


 


(I)            THE PLAN ADMINISTRATOR SHALL MAINTAIN RECORDS SUFFICIENT TO
DEMONSTRATE SATISFACTION OF THE TEST DESCRIBED IN THIS SECTION 4.2B AND THE
AMOUNT OF QUALIFIED NONELECTIVE CONTRIBUTIONS USED IN SUCH TEST.


 


(J)            THE DETERMINATION AND TREATMENT OF THE AVERAGE ACTUAL DEFERRAL
PERCENTAGE AMOUNTS OF ANY PARTICIPANT SHALL SATISFY SUCH OTHER REQUIREMENTS AS
MAY BE PRESCRIBED BY THE SECRETARY OF THE TREASURY.


 


§ 4.2C    AVERAGE ACTUAL CONTRIBUTION PERCENTAGE LIMITATION


 


(A)           THE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE FOR A PLAN YEAR FOR
ELIGIBLE EMPLOYEES WHO ARE HIGHLY COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR MAY
NOT EXCEED THE GREATER OF:


 

(I)            THE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE FOR ALL ELIGIBLE
EMPLOYEES WHO ARE NONHIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN YEAR
MULTIPLIED BY 1.25; OR

 

(II)           THE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE FOR PARTICIPANTS WHO
WERE NONHIGHLY COMPENSATED EMPLOYEES FOR THE PRIOR PLAN YEAR MULTIPLIED BY 2.0,
PROVIDED THAT THE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE FOR PARTICIPANTS WHO
ARE HIGHLY COMPENSATED EMPLOYEES DOES NOT EXCEED THE AVERAGE ACTUAL CONTRIBUTION
PERCENTAGE FOR PARTICIPANTS WHO WERE NONHIGHLY COMPENSATED EMPLOYEES IN THE
PRIOR PLAN YEAR BY MORE THAN 2 PERCENTAGE POINTS.

 

Effective for Plan Years beginning after 1996, in determining whether the Plan’s
401(k) arrangement satisfies either Average Actual Contribution Percentage test,
the Plan Administrator will use prior year testing, unless the Employer has
elected (in an amendment to this Plan) to use current year testing.

 

If the Plan Sponsor elects in a plan amendment to use current year testing, the
Actual Contribution Percentage in Section 2.8A, and the Average Actual
Contribution Percentages tests in (i) and (ii), above (and for the Average
Actual Deferral Test in Section 4.2B(a)), will be applied by comparing the
current Plan Year’s Average Actual Contribution Percentage for Participants who
are Highly Compensated Employees for each Plan Year with the current Plan Year’s
Average Actual Contribution Percentage for Participants who are Nonhighly
Compensated Employees.  Once made, this election can only be undone if the Plan
meets the

 

23

--------------------------------------------------------------------------------


 

requirements for changing to prior year testing set forth in Notice 98–1 (or
superseding guidance).

 


(B)           THE ACTUAL CONTRIBUTION PERCENTAGE FOR ANY ELIGIBLE EMPLOYEE WHO
IS A HIGHLY COMPENSATED EMPLOYEE FOR THE PLAN YEAR AND WHO IS ELIGIBLE TO
RECEIVE MATCHING CONTRIBUTIONS ALLOCATED TO HIS OR HER ACCOUNT UNDER TWO OR MORE
PLANS THAT (I) HAVE CONTRIBUTIONS TO WHICH IRC SECTION 401(M) APPLIES, AND (II)
ARE MAINTAINED BY THE EMPLOYER OR AN AFFILIATED EMPLOYER, SHALL BE DETERMINED AS
IF ALL SUCH MATCHING CONTRIBUTIONS WERE MADE UNDER A SINGLE PLAN FOR PURPOSES OF
THIS SECTION 4.2C.  NOTWITHSTANDING THE FOREGOING, CERTAIN PLANS SHALL BE
TREATED AS SEPARATE IF MANDATORILY DISAGGREGATED UNDER REGULATIONS UNDER IRC
SECTION 401(M).


 


(C)           IN THE EVENT THAT THIS PLAN SATISFIES THE REQUIREMENTS OF IRC
SECTION 401(M), 401(A)(4) OR 410(B) ONLY IF AGGREGATED WITH ONE OR MORE OTHER
PLANS, OR IF ONE OR MORE OTHER PLANS SATISFY THE REQUIREMENTS OF SUCH SECTIONS
OF THE INTERNAL REVENUE CODE ONLY IF AGGREGATED WITH THIS PLAN, THEN THIS
SECTION 4.2C SHALL BE APPLIED BY DETERMINING THE ACTUAL CONTRIBUTION PERCENTAGE
OF EMPLOYEES AS IF ALL SUCH PLANS WERE A SINGLE PLAN.  ANY ADJUSTMENTS TO THE
NONHIGHLY COMPENSATED EMPLOYEE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE FOR THE
PRIOR YEAR WILL BE MADE IN ACCORDANCE WITH NOTICE 98–1 AND ANY SUPERSEDING
GUIDANCE, UNLESS THE PLAN SPONSOR HAS ELECTED IN A PLAN AMENDMENT TO USE THE
CURRENT YEAR TESTING METHOD.  PLANS MAY BE AGGREGATED IN ORDER TO SATISFY IRC
SECTION 401(M) ONLY IF THEY HAVE THE SAME PLAN YEAR AND USE THE SAME AVERAGE
ACTUAL CONTRIBUTION PERCENTAGE TESTING METHOD.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, EXCESS AGGREGATE
CONTRIBUTIONS, PLUS ANY INCOME AND MINUS ANY LOSS ALLOCABLE THERETO, SHALL BE
FORFEITED, IF FORFEITABLE, OR IF NOT FORFEITABLE, DISTRIBUTED NO LATER THAN THE
LAST DAY OF EACH PLAN YEAR TO PARTICIPANTS TO WHOSE ACCOUNTS SUCH EXCESS
AGGREGATE CONTRIBUTIONS WERE ALLOCATED FOR THE PRECEDING PLAN YEAR.  FOR PLAN
YEARS BEGINNING AFTER DECEMBER 31, 1996, THE AMOUNT OF EXCESS AGGREGATE
CONTRIBUTIONS OF HIGHLY COMPENSATED EMPLOYEES TO BE DISTRIBUTED IS DETERMINED AS
FOLLOWS:


 

(I)            THE AMOUNT OF THE EXCESS AGGREGATE CONTRIBUTION FOR EACH HIGHLY
COMPENSATED EMPLOYEE IS DETERMINED, IN ACCORDANCE WITH SUBSECTION 4.2C(E), BY
COMPUTING THE EXCESS OF (A) THE AGGREGATE AMOUNT OF EMPLOYER CONTRIBUTIONS
ACTUALLY TAKEN INTO ACCOUNT IN COMPUTING THE AVERAGE ACTUAL CONTRIBUTION
PERCENTAGE OF ALL HIGHLY COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR, OVER (B) THE
ACTUAL CONTRIBUTION PERCENTAGE FOR THE HIGHLY COMPENSATED EMPLOYEE;

 

(II)           THE PLAN ADMINISTRATOR WILL DETERMINE THE TOTAL AMOUNT OF EXCESS
AGGREGATE CONTRIBUTIONS TO THE PLAN BY STARTING WITH THE HIGHLY COMPENSATED
EMPLOYEE(S) WHO HAS THE GREATEST ACTUAL CONTRIBUTION PERCENTAGE, REDUCING HIS OR
HER ACTUAL CONTRIBUTION PERCENTAGE (BUT NOT BELOW THE NEXT HIGHEST ACTUAL
CONTRIBUTION PERCENTAGE), THEN, IF NECESSARY, REDUCING THE ACTUAL CONTRIBUTION
PERCENTAGE OF THE HIGHLY COMPENSATED EMPLOYEE(S) AT THE NEXT HIGHEST ACTUAL
CONTRIBUTION PERCENTAGE LEVEL, INCLUDING THOSE HIGHLY COMPENSATED EMPLOYEE(S)
WHO HAVE ALREADY BEEN REDUCED UNDER THIS PARAGRAPH 4.2(C)(D)(II) (BUT NOT BELOW
THE NEXT HIGHEST ACTUAL CONTRIBUTION PERCENTAGE), AND CONTINUING IN THIS MANNER
UNTIL THE ACTUAL CONTRIBUTION PERCENTAGE FOR

 

24

--------------------------------------------------------------------------------


 

THE GROUP OF HIGHLY COMPENSATED EMPLOYEES SATISFIES THE AVERAGE ACTUAL
CONTRIBUTION PERCENTAGE TEST.

 

(III)          AFTER THE PLAN ADMINISTRATOR HAS DETERMINED THE TOTAL EXCESS
AGGREGATE CONTRIBUTION AMOUNT, THE TRUSTEE, AS DIRECTED BY THE PLAN
ADMINISTRATOR, THEN WILL DISTRIBUTE (TO THE EXTENT VESTED) TO EACH HIGHLY
COMPENSATED EMPLOYEE HIS OR HER RESPECTIVE SHARE OF THE EXCESS AGGREGATE
CONTRIBUTIONS.  THE PLAN ADMINISTRATOR WILL DETERMINE EACH HIGHLY COMPENSATED
EMPLOYEE’S SHARE OF EXCESS AGGREGATE CONTRIBUTIONS BY STARTING WITH THE HIGHLY
COMPENSATED EMPLOYEE(S) WHO HAS THE HIGHEST DOLLAR AMOUNT OF MATCHING
CONTRIBUTIONS, REDUCING HIS OR HER MATCHING CONTRIBUTIONS (BUT NOT BELOW THE
NEXT HIGHEST DOLLAR AMOUNT OF MATCHING CONTRIBUTIONS), THEN, IF NECESSARY,
REDUCING THE MATCHING CONTRIBUTIONS OF THE HIGHLY COMPENSATED EMPLOYEE(S) AT THE
NEXT HIGHEST DOLLAR AMOUNT OF MATCHING CONTRIBUTIONS, INCLUDING THE MATCHING
CONTRIBUTIONS OF THOSE HIGHLY COMPENSATED EMPLOYEE(S) WHO HAVE ALREADY BEEN
REDUCED UNDER THIS PARAGRAPH 4.2(C)(D)(III) (BUT NOT BELOW THE NEXT HIGHEST
DOLLAR AMOUNT OF MATCHING CONTRIBUTIONS), AND CONTINUING IN THIS MANNER UNTIL
THE TRUSTEE HAS DISTRIBUTED ALL EXCESS AGGREGATE CONTRIBUTIONS.  FOR PURPOSES OF
THIS PARAGRAPH 4.2(C)(D)(III) “MATCHING CONTRIBUTIONS” SHALL INCLUDE ANY
EMPLOYER CONTRIBUTIONS DESCRIBED IN SECTION 2.8A THAT ARE ACTUALLY USED IN THE
AVERAGE ACTUAL CONTRIBUTION PERCENTAGE TEST FOR THE PLAN YEAR.

 

If such Excess Aggregate Contributions are distributed more than 2–1/2 months
after the last day of the Plan Year in which such excess amounts arose, a 10%
excise tax will be imposed on the Employer maintaining the Plan with respect to
those amounts.  Excess Aggregate Contributions shall be treated as annual
additions under the Plan.  A distribution of Excess Aggregate Contributions and
income, gains and losses allocable thereto shall be made without regard to any
consent otherwise required under Section 7.3 or any other provision of the
Plan.  A distribution pursuant to this Subsection 4.2C(d) of Excess Aggregate
Contributions and income, gains and losses allocable thereto shall not be
treated as a distribution for purposes of determining whether the distributions
required by Subsections 7.3(b)–(g) are satisfied.

 

Excess Aggregate Contributions shall be distributed from the Participant’s
Matching Contribution Account.  Excess Aggregate Contributions shall be
distributed from the Participant’s Qualified Nonelective Contribution Account
only to the extent that such Excess Aggregate Contributions exceed the balance
in the Participant’s Matching Contribution Account.

 


(E)           FOR PURPOSES OF THIS PLAN, “EXCESS AGGREGATE CONTRIBUTIONS” SHALL
MEAN, WITH RESPECT TO ANY PLAN YEAR, THE EXCESS OF:


 

(I)            THE AGGREGATE AMOUNT OF EMPLOYER CONTRIBUTIONS ACTUALLY TAKEN
INTO ACCOUNT IN COMPUTING THE AVERAGE ACTUAL CONTRIBUTION PERCENTAGE OF HIGHLY
COMPENSATED EMPLOYEES FOR SUCH PLAN YEAR, OVER

 

(II)           THE MAXIMUM AMOUNT OF SUCH CONTRIBUTIONS PERMITTED BY THE AVERAGE
ACTUAL CONTRIBUTION PERCENTAGE TEST (DETERMINED BY REDUCING CONTRIBUTIONS MADE
ON

 

25

--------------------------------------------------------------------------------


 

BEHALF OF HIGHLY COMPENSATED EMPLOYEES IN ORDER OF THE ACTUAL CONTRIBUTION
PERCENTAGES, BEGINNING WITH THE HIGHEST OF SUCH PERCENTAGES).

 

Such determination shall be made after first determining Excess Deferral Amounts
pursuant to Section 4.2A and then determining Excess Contributions pursuant to
Section 4.2B.  In no case shall the amount of Excess Aggregate Contributions
with respect to any Highly Compensated Employee exceed the amount of after-tax
contributions and matching contributions made on behalf of such Highly
Compensated Employee for such Plan Year.

 


(F)            SHOULD THE LIMITATIONS OF SUBSECTION 4.2C(A)(I) AND (II) BE
EXCEEDED WITH RESPECT TO A PLAN YEAR, THE EMPLOYER MAY, IN ITS DISCRETION, IN
LIEU OF THE DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS DESCRIBED IN
SUBSECTION 4.2C(D), CONTRIBUTE AN ADDITIONAL AMOUNT AS A QUALIFIED NONELECTIVE
CONTRIBUTION, WHICH SHALL BE ALLOCATED ONLY TO NONHIGHLY COMPENSATED EMPLOYEES
IN THE FOLLOWING MANNER.  QUALIFIED NONELECTIVE CONTRIBUTIONS SHALL BE MADE TO
NONHIGHLY COMPENSATED EMPLOYEES BEGINNING WITH THE PARTICIPANT WITH THE LOWEST
COMPENSATION AND SHALL BE MADE IN AN AMOUNT WHICH, WHEN COMBINED WITH OTHER
ADDITIONS TO SUCH PARTICIPANT’S ACCOUNT FOR THE PLAN YEAR, EQUALS THE MAXIMUM
ANNUAL ADDITION PERMITTED UNDER CODE SECTION 415.  THIS PROCESS SHALL CONTINUE
WITH A CONTRIBUTION TO THE NEXT LOWEST PAID PARTICIPANT UNTIL ONE OF THE TESTS
SET FORTH IN SECTION 4.2C (A) IS SATISFIED.  CONTRIBUTIONS MADE PURSUANT TO THIS
SUBSECTION (F) SHALL BE 100% VESTED AT ALL TIMES AND SHALL BE SUBJECT TO THE
SAME LIMITATIONS AS TO WITHDRAWAL AND DISTRIBUTION AS ELECTIVE DEFERRALS.  IF
THE PLAN IS USING THE PRIOR YEAR TESTING METHOD, QUALIFIED NONELECTIVE
CONTRIBUTIONS FOR A PRIOR PLAN YEAR MUST BE MADE NO LATER THAN THE END OF THE
FOLLOWING PLAN YEAR.


 


(G)           EXCESS AGGREGATE CONTRIBUTIONS SHALL BE ADJUSTED FOR INCOME OR
LOSS.  THE INCOME OR LOSS ALLOCABLE TO EXCESS AGGREGATE CONTRIBUTIONS AMOUNTS
ALLOCABLE TO EACH PARTICIPANT IS EQUAL TO THE ALLOCABLE INCOME OR LOSS FOR THE
TAXABLE YEAR OF THE INDIVIDUAL AS DESCRIBED IN PARAGRAPH (G)(I) BELOW.


 

(I)            THE INCOME OR LOSS ALLOCABLE TO EXCESS AGGREGATE CONTRIBUTIONS IS
EQUAL TO THE INCOME OR LOSS ALLOCABLE TO THE PARTICIPANT’S MATCHING
CONTRIBUTIONS ACCOUNT AND, IF APPLICABLE, QUALIFIED NONELECTIVE CONTRIBUTION
ACCOUNT AND PARTICIPANT DEFERRAL ACCOUNT OF THE PLAN YEAR MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS SUCH PARTICIPANT’S EXCESS AGGREGATE
CONTRIBUTIONS FOR THE PLAN YEAR DISTRIBUTED TO HIM OR HER, AND THE DENOMINATOR
IS EQUAL TO THE SUM OF THE PARTICIPANT’S ACCOUNT BALANCE(S) ATTRIBUTABLE TO
MATCHING CONTRIBUTIONS AND, IF APPLICABLE, QUALIFIED NONELECTIVE CONTRIBUTIONS
AND ELECTIVE DEFERRALS AS OF THE BEGINNING OF THE PLAN YEAR, PLUS THE MATCHING
CONTRIBUTIONS AND, IF APPLICABLE, QUALIFIED NONELECTIVE CONTRIBUTIONS AND
ELECTIVE DEFERRALS FOR THE PLAN YEAR.

 


(H)           EXCESS AGGREGATE CONTRIBUTIONS SHALL BE FORFEITED, IF FORFEITABLE
OR DISTRIBUTED FIRST, FROM THE PARTICIPANT MATCHING CONTRIBUTIONS ACCOUNT, AND
SECOND, FROM THE PARTICIPANT’S QUALIFIED NONELECTIVE CONTRIBUTION ACCOUNT.


 


(I)            FORFEITURES OF EXCESS AGGREGATE CONTRIBUTIONS SHALL BE APPLIED TO
REDUCE EMPLOYER CONTRIBUTIONS.

 

26

--------------------------------------------------------------------------------


 


(J)            NOTWITHSTANDING THE FOREGOING, NO FORFEITURES ARISING UNDER THIS
SECTION 4.2C SHALL REMAIN UNALLOCATED OR BE ALLOCATED TO A SUSPENSE ACCOUNT FOR
ALLOCATION TO ONE OR MORE EMPLOYEES IN ANY FUTURE PLAN YEAR.


 


§ 4.3       PERMISSIBLE TYPES OF EMPLOYER CONTRIBUTIONS


 

Payments on account of the contributions due from the Employer for any year may
be made in cash or in kind; except that assets may not be contributed if such
contribution violates the prohibited transaction rules of IRC section 4975, or
the corresponding rules under ERISA section 406, if applicable.

 


§ 4.4       LOANS TO PARTICIPANTS


 

Participants may borrow funds from the Plan subject to the following conditions
and requirements:

 


(A)           NO LOAN TO ANY PARTICIPANT OR BENEFICIARY CAN BE MADE TO THE
EXTENT THAT SUCH LOAN WHEN ADDED TO THE OUTSTANDING BALANCE OF ALL OTHER LOANS
TO THE PARTICIPANT OR BENEFICIARY WOULD EXCEED THE LESSER OF (I) $50,000 REDUCED
BY THE EXCESS (IF ANY) OF THE HIGHEST OUTSTANDING BALANCE OF LOANS DURING THE
ONE-YEAR PERIOD ENDING ON THE DAY BEFORE THE LOAN IS MADE, OVER THE OUTSTANDING
BALANCE OF LOANS FROM THE PLAN ON THE DATE THE LOAN IS MADE, OR (II) ONE-HALF OF
THE PRESENT VALUE OF THE VESTED ACCRUED BENEFIT OF THE PARTICIPANT.  FOR THE
PURPOSE OF THE ABOVE LIMITATION, ALL LOANS FROM ALL PLANS OF THE EMPLOYER AND
ANY AFFILIATED EMPLOYER ARE AGGREGATED.  FURTHERMORE, ANY LOAN SHALL BY ITS
TERMS REQUIRE THAT REPAYMENT (PRINCIPAL AND INTEREST) BE AMORTIZED IN LEVEL
PAYMENTS, NOT LESS FREQUENTLY THAN QUARTERLY, OVER A PERIOD NOT EXTENDING BEYOND
FIVE YEARS FROM THE DATE OF THE LOAN, UNLESS SUCH LOAN IS USED TO ACQUIRE A
DWELLING UNIT WHICH WITHIN A REASONABLE TIME (DETERMINED AT THE TIME THE LOAN IS
MADE) WILL BE USED AS THE PRINCIPAL RESIDENCE OF THE PARTICIPANT.  AN ASSIGNMENT
OR PLEDGE OF ANY PORTION OF THE PARTICIPANT’S INTEREST IN THE PLAN AND A LOAN,
PLEDGE, OR ASSIGNMENT WITH RESPECT TO ANY INSURANCE CONTRACT PURCHASED UNDER THE
PLAN, WILL BE TREATED AS A LOAN UNDER THIS SUBSECTION (A).


 


(B)           LOANS MAY NOT BE MADE TO PARTICIPANTS OR BENEFICIARIES WHO ARE
HIGHLY COMPENSATED EMPLOYEES IN PERCENTAGE AMOUNTS GREATER THAN AMOUNTS MADE
AVAILABLE TO OTHER PARTICIPANTS AND BENEFICIARIES, AND SUCH LOANS MUST BE MADE
AVAILABLE TO ALL PARTICIPANTS AND BENEFICIARIES ON A REASONABLY EQUIVALENT
BASIS.  HOWEVER, LOANS WILL NOT BE MADE IN AN AMOUNT LESS THAN $1,000.  ANY
LOANS MADE WILL BEAR INTEREST AT THE RATE EQUAL TO THE PRIME INTEREST RATE, PLUS
ONE PERCENTAGE POINT, AND MUST BE ADEQUATELY SECURED, AS DETERMINED BY THE PLAN
ADMINISTRATOR.  A PARTICIPANT MAY NOT HAVE MORE THAN ONE LOAN OUTSTANDING AT ANY
ONE TIME.  PROVIDED, HOWEVER, THAT ANY PARTICIPANT WHO WAS FORMERLY A
PARTICIPANT IN THE MUSICLAND GROUP, INC. CAPITAL ACCUMULATION PLAN AND HAD MORE
THAN ONE LOAN OUTSTANDING FROM THAT PLAN ON DECEMBER 31, 2001 IS NOT SUBJECT TO
THIS RULE UNTIL ONE OF SUCH LOANS IS REPAID.   THE PARTICIPANT DEFERRAL ACCOUNT,
PARTICIPANT MATCHING ACCOUNT AND ROLLOVER ACCOUNT OF THE BORROWER MAY BE PLEDGED
AS SECURITY FOR SUCH LOANS.  ALL COSTS AND EXPENSES IN CONNECTION WITH OBTAINING
THE LOANS AND PERFECTING THE PLAN’S SECURITY INTEREST THEREIN, INCLUDING BUT NOT
LIMITED TO TAXES, RECORDING FEES, FILING FEES AND ATTORNEY’S FEES SHALL BE
PREPAID BY THE PARTICIPANT OR BENEFICIARY OR SHALL BE DEDUCTED FROM THE TOTAL
PROCEEDS OF THE LOAN.

 

27

--------------------------------------------------------------------------------


 


(C)           ANY LOAN SHALL BE ALLOCATED TO THE ACCOUNTS OF THE PARTICIPANT TO
WHOM THE LOAN IS MADE IN THE FOLLOWING ORDER OF PRIORITY: (I) ROLLOVER ACCOUNT;
(II) PARTICIPANT DEFERRAL ACCOUNT; AND (III) PARTICIPANT MATCHING ACCOUNT. 
REPAYMENT OF PRINCIPAL AND INTEREST ON THE LOAN SHALL BE ALLOCATED TO SUCH
ACCOUNTS IN THE PROPORTION BASED UPON THE PARTICIPANT’S INVESTMENT ELECTIONS IN
EFFECT AT THE TIME REPAYMENT IS MADE.


 


(D)           THE PLAN ADMINISTRATOR MAY ADOPT A LOAN POLICY GOVERNING THE
ADMINISTRATION OF PLAN LOANS, PROVIDED THAT IT SHALL NOT CONFLICT WITH THE PLAN.


 


(E)           IN THE EVENT OF DEFAULT, FORECLOSURE ON THE NOTE AND ATTACHMENT OF
SECURITY WILL NOT OCCUR UNTIL A DISTRIBUTABLE EVENT OCCURS IN THE PLAN.


 


§ 4.5       ROLLOVER CONTRIBUTIONS


 


(A)           ANY EMPLOYEE MAY MAKE A ROLLOVER CONTRIBUTION TO THIS PLAN,
PROVIDED, HOWEVER, THAT THE TRUST FROM WHICH THE FUNDS ARE TO BE TRANSFERRED
MUST PERMIT THE TRANSFER TO BE MADE, AND PROVIDED, FURTHER, THE PLAN
ADMINISTRATOR IS REASONABLY SATISFIED THAT SUCH TRANSFER WILL NOT JEOPARDIZE THE
TAX EXEMPT STATUS OF THIS PLAN OR TRUST OR CREATE ADVERSE TAX CONSEQUENCES FOR
THE EMPLOYER.  ROLLOVER CONTRIBUTIONS SHALL BE MADE BY DELIVERY TO THE TRUSTEE
(OR TO THE EMPLOYER FOR DELIVERY TO THE TRUSTEE) FOR DEPOSIT IN THE TRUST.  ALL
ROLLOVER CONTRIBUTIONS MUST BE IN CASH OR PROPERTY SATISFACTORY TO THE TRUSTEE,
WHOSE DECISION IN THIS REGARD SHALL BE FINAL.  THE TRUSTEE WILL NOT ACCEPT
ROLLOVERS OF ACCUMULATED DEDUCTIBLE EMPLOYEE CONTRIBUTIONS FROM A SIMPLIFIED
EMPLOYEE PENSION PLAN.


 


(B)           IF THE PLAN ADMINISTRATOR ACCEPTS SUCH TRANSFER OF FUNDS, IT SHALL
ALLOCATE THEM TO THE ROLLOVER ACCOUNT OF THE TRANSFER.  SUCH FUNDS SHALL BE 100%
VESTED.


 


(C)           ROLLOVER CONTRIBUTIONS SHALL NOT BE CONSIDERED TO BE PARTICIPANT
CONTRIBUTIONS FOR THE PURPOSE OF CALCULATING THE LIMITATIONS UNDER SECTION 5.4.


 


ARTICLE V
ADMINISTRATION OF ACCOUNTS


 


§ 5.1       INVESTMENTS


 

The amounts allocated to the Participant Deferral, Matching and Rollover
Accounts shall be invested by the Trustee in accordance with the provisions in
the Trust Agreement.

 


§ 5.2       INVEST IN SINGLE FUND AND REASONABLE RULES


 

The Trustee may cause all contributions paid to it by the Employer and, if
applicable the Participants, and the income therefrom, without distinction
between principal and income, to be held and administered as a single fund, or
in a Pooled Investment Account and the Trustee shall not be required to invest
separately any share of any Participant except as provided in Sections 4.4 and
4.5 and the Trust Agreement.  The Trustee may adopt reasonable rules for the
administration of such common fund and for the determination of the
proportionate interest of each Participant in the fund.

 

28

--------------------------------------------------------------------------------


 


§ 5.3       VALUATION OF ASSETS AND ALLOCATION OF CHANGES


 

The assets of the Trust Fund will be valued at their fair market value as of the
close of each business day the New York Stock Exchange is open, and the (a)
Participant Deferral Account, (b) Matching Contributions Account, and (c)
Rollover Account of each Participant shall be adjusted by allocating to each
such Account the respective share of any net appreciation or net depreciation in
the assets of the Plan, and any net income or net loss of the Trust for each
day; provided, however, that such allocations to self-directed Participant
Accounts shall be made according to the designated investments in certain assets
of the Plan.

 

In addition, all of the assets of the Trust Fund will be valued at their fair
market value as of the close of business on the last day of the Plan Year.

 


§ 5.4       LIMITATIONS ON ALLOCATIONS TO EACH PARTICIPANT


 


(A)           THIS SECTION 5.4(A) APPLIES TO PARTICIPANTS WHO ARE NOT COVERED
UNDER CERTAIN OTHER EMPLOYER PLANS OR ARRANGEMENTS IDENTIFIED HERE BELOW:


 

(I)  IF THE PARTICIPANT DOES NOT PARTICIPATE IN, AND HAS NEVER PARTICIPATED IN,
ANOTHER QUALIFIED PLAN MAINTAINED BY THE EMPLOYER, OR A WELFARE BENEFIT FUND (AS
DEFINED IN SECTION 419(E) OF THE IRC) MAINTAINED BY THE EMPLOYER, OR AN
INDIVIDUAL MEDICAL ACCOUNT (AS DEFINED IN SECTION 415(L)(2) OF THE IRC)
MAINTAINED BY THE EMPLOYER, OR A SIMPLIFIED EMPLOYEE PENSION (AS DEFINED IN
SECTION 408(K) OF THE IRC) MAINTAINED BY THE EMPLOYER, THAT PROVIDES AN ANNUAL
ADDITION AS DEFINED IN PARAGRAPH (D)(I), THE AMOUNT OF ANNUAL ADDITIONS THAT MAY
BE CREDITED TO THE PARTICIPANT’S ACCOUNT FOR ANY LIMITATION YEAR WILL NOT EXCEED
THE LESSER OF THE MAXIMUM PERMISSIBLE AMOUNT OR ANY OTHER LIMITATION CONTAINED
IN THIS PLAN.  IF THE EMPLOYER CONTRIBUTION THAT WOULD OTHERWISE BE CONTRIBUTED
OR ALLOCATED TO THE PARTICIPANT’S ACCOUNT WOULD CAUSE THE ANNUAL ADDITIONS FOR
THE LIMITATION YEAR TO EXCEED THE MAXIMUM PERMISSIBLE AMOUNT, THE AMOUNT
CONTRIBUTED OR ALLOCATED WILL BE REDUCED SO THAT THE ANNUAL ADDITIONS FOR THE
LIMITATION YEAR WILL EQUAL THE MAXIMUM PERMISSIBLE AMOUNT.

 

(II)           PRIOR TO DETERMINING THE PARTICIPANT’S ACTUAL COMPENSATION FOR
THE LIMITATION YEAR, THE PLAN ADMINISTRATOR MAY DETERMINE THE MAXIMUM
PERMISSIBLE AMOUNT FOR A PARTICIPANT ON THE BASIS OF A REASONABLE ESTIMATION OF
THE PARTICIPANT’S COMPENSATION FOR THE LIMITATION YEAR, UNIFORMLY DETERMINED FOR
ALL PARTICIPANTS SIMILARLY SITUATED.

 

(III)          AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE END OF THE
LIMITATION YEAR, THE MAXIMUM PERMISSIBLE AMOUNT FOR THE LIMITATION YEAR WILL BE
DETERMINED ON THE BASIS OF THE PARTICIPANT’S ACTUAL COMPENSATION FOR THE
LIMITATION YEAR.

 

(IV)          IF, PURSUANT TO PARAGRAPH (A)(III) OR AS A RESULT OF AN ALLOCATION
OF FORFEITURES THERE IS AN EXCESS AMOUNT THE EXCESS WILL BE DISPOSED OF AS
FOLLOWS:

 

(1)           ANY NONDEDUCTIBLE VOLUNTARY EMPLOYEE CONTRIBUTIONS (PLUS
ATTRIBUTABLE EARNINGS), TO THE EXTENT THEY WOULD REDUCE THE EXCESS AMOUNT, WILL
BE RETURNED TO THE PARTICIPANT;

 

29

--------------------------------------------------------------------------------


 

(2)           IF AFTER THE APPLICATION OF SUBPARAGRAPH (1) AN EXCESS AMOUNT
STILL EXISTS, ANY ELECTIVE DEFERRALS (PLUS ATTRIBUTABLE EARNINGS), TO THE EXTENT
THEY WOULD REDUCE THE EXCESS AMOUNT, WILL BE DISTRIBUTED TO THE PARTICIPANT;

 

(3)           IF AFTER THE APPLICATION OF SUBPARAGRAPH (2) AN EXCESS AMOUNT
STILL EXISTS, AND THE PARTICIPANT IS COVERED BY THE PLAN AT THE END OF THE
LIMITATION YEAR, THE EXCESS AMOUNT IN THE PARTICIPANT’S ACCOUNT WILL BE USED TO
REDUCE EMPLOYER CONTRIBUTIONS (INCLUDING ANY ALLOCATION OF FORFEITURES) FOR SUCH
PARTICIPANT IN THE NEXT LIMITATION YEAR, AND EACH SUCCEEDING LIMITATION YEAR IF
NECESSARY.

 

(4)           IF AFTER THE APPLICATION OF SUBPARAGRAPH (2) AN EXCESS AMOUNT
STILL EXISTS, AND THE PARTICIPANT IS NOT COVERED BY THE PLAN AT THE END OF A
LIMITATION YEAR, THE EXCESS AMOUNT WILL BE HELD UNALLOCATED IN A SUSPENSE
ACCOUNT.  THE SUSPENSE ACCOUNT WILL BE APPLIED TO REDUCE EMPLOYER CONTRIBUTIONS
FOR ALL REMAINING PARTICIPANTS IN THE NEXT LIMITATION YEAR, AND EACH SUCCEEDING
LIMITATION YEAR IF NECESSARY.

 

(5)           IF A SUSPENSE ACCOUNT IS IN EXISTENCE AT ANY TIME DURING A
LIMITATION YEAR PURSUANT TO THIS SECTION, IT WILL NOT PARTICIPATE IN THE
ALLOCATION OF THE TRUST’S INVESTMENT GAINS AND LOSSES.  IF A SUSPENSE ACCOUNT IS
IN EXISTENCE AT ANY TIME DURING A PARTICULAR LIMITATION YEAR, ALL AMOUNTS IN THE
SUSPENSE ACCOUNT MUST BE ALLOCATED AND REALLOCATED TO PARTICIPANTS’ ACCOUNTS
BEFORE ANY EMPLOYER OR EMPLOYEE CONTRIBUTIONS MAY BE MADE TO THE PLAN FOR THAT
LIMITATION YEAR.  EXCESS AMOUNTS MAY NOT BE DISTRIBUTED TO PARTICIPANTS OR
FORMER PARTICIPANTS.

 


(B)           THIS SECTION 5.4(B) APPLIES TO PARTICIPANTS WHO ARE COVERED UNDER
CERTAIN OTHER EMPLOYER PLANS OR ARRANGEMENTS IDENTIFIED HERE BELOW:


 

(I)            THIS SUBSECTION (B) APPLIES IF, IN ADDITION TO THIS PLAN, THE
PARTICIPANT IS COVERED UNDER ANOTHER QUALIFIED DEFINED CONTRIBUTION PLAN
MAINTAINED BY THE EMPLOYER, A WELFARE BENEFIT FUND, AS DEFINED IN IRC SECTION
419(E) MAINTAINED BY THE EMPLOYER, OR AN INDIVIDUAL MEDICAL ACCOUNT, AS DEFINED
IN IRC SECTION 415(L)(2), MAINTAINED BY THE EMPLOYER OR A SIMPLIFIED EMPLOYEE
PENSION, AS DEFINED IN IRC SECTION 408(K), MAINTAINED BY THE EMPLOYER WHICH
PROVIDES AN ANNUAL ADDITION AS DEFINED IN PARAGRAPH (D)(I), DURING ANY
LIMITATION YEAR.  THE ANNUAL ADDITIONS WHICH MAY BE CREDITED TO A PARTICIPANT’S
ACCOUNT UNDER THIS PLAN FOR ANY SUCH LIMITATION YEAR WILL NOT EXCEED THE MAXIMUM
PERMISSIBLE AMOUNT REDUCED BY THE ANNUAL ADDITIONS CREDITED TO A PARTICIPANT’S
ACCOUNT UNDER THE OTHER PLANS AND WELFARE BENEFIT FUNDS FOR THE SAME LIMITATION
YEAR.  IF THE ANNUAL ADDITIONS WITH RESPECT TO THE PARTICIPANT UNDER THE OTHER
DEFINED CONTRIBUTION PLANS AND WELFARE BENEFIT FUNDS MAINTAINED BY THE EMPLOYER
ARE LESS THAN THE MAXIMUM PERMISSIBLE AMOUNT AND THE EMPLOYER CONTRIBUTION THAT
WOULD OTHERWISE CAUSE THE ANNUAL ADDITIONS FOR THE LIMITATION YEAR TO EXCEED
THIS LIMITATION, THE AMOUNT CONTRIBUTED OR ALLOCATED WILL BE REDUCED SO THAT THE
ANNUAL ADDITIONS UNDER ALL SUCH PLANS AND FUNDS FOR THE LIMITATION YEAR WILL
EQUAL THE MAXIMUM PERMISSIBLE AMOUNT.  IF THE ANNUAL ADDITIONS WITH RESPECT TO
THE PARTICIPANT UNDER SUCH OTHER DEFINED CONTRIBUTION PLANS AND WELFARE BENEFIT
FUNDS IN THE AGGREGATE ARE EQUAL TO OR GREATER THAN THE MAXIMUM PERMISSIBLE
AMOUNT, NO AMOUNT

 

30

--------------------------------------------------------------------------------


 

WILL BE CONTRIBUTED OR ALLOCATED TO THE PARTICIPANT’S ACCOUNT UNDER THIS PLAN
FOR THE LIMITATION YEAR.

 

(II)           PRIOR TO DETERMINING THE PARTICIPANT’S ACTUAL COMPENSATION FOR
THE LIMITATION YEAR, THE PLAN ADMINISTRATOR MAY DETERMINE THE MAXIMUM
PERMISSIBLE AMOUNT FOR A PARTICIPANT IN THE MANNER DESCRIBED IN PARAGRAPH
(A)(II).

 

(III)          AS SOON AS IS ADMINISTRATIVELY FEASIBLE AFTER THE END OF THE
LIMITATION YEAR, THE MAXIMUM PERMISSIBLE AMOUNT FOR THE LIMITATION YEAR WILL BE
DETERMINED ON THE BASIS OF THE PARTICIPANT’S ACTUAL COMPENSATION FOR THE
LIMITATION YEAR.

 

(IV)          IF, PURSUANT TO PARAGRAPH (B)(III) OR AS A RESULT OF THE
ALLOCATION OF FORFEITURES, A PARTICIPANT’S ANNUAL ADDITIONS UNDER THIS PLAN AND
SUCH OTHER PLANS WOULD RESULT IN AN EXCESS AMOUNT FOR A LIMITATION YEAR, THE
EXCESS AMOUNT WILL BE DEEMED TO CONSIST OF THE ANNUAL ADDITIONS LAST ALLOCATED,
EXCEPT THAT ANNUAL ADDITIONS ATTRIBUTABLE TO A WELFARE FUND OR INDIVIDUAL
MEDICAL ACCOUNT WILL BE DEEMED TO HAVE BEEN ALLOCATED FIRST REGARDLESS OF THE
ACTUAL ALLOCATION DATE.

 

(V)           IF AN EXCESS AMOUNT WAS ALLOCATED TO A PARTICIPANT ON AN
ALLOCATION DATE OF THIS PLAN WHICH COINCIDES WITH AN ALLOCATION DATE OF ANOTHER
PLAN, THE EXCESS AMOUNT ATTRIBUTED TO THIS PLAN WILL BE THE PRODUCT OF:

 

(1)           THE TOTAL EXCESS AMOUNT ALLOCATED AS OF SUCH DATE, TIMES

 

(2)           THE RATIO OF (I) THE ANNUAL ADDITIONS ALLOCATED TO THE PARTICIPANT
FOR THE LIMITATION YEAR AS OF SUCH DATE UNDER THIS PLAN TO (II) THE TOTAL ANNUAL
ADDITIONS ALLOCATED TO THE PARTICIPANT FOR THE LIMITATION YEAR AS OF SUCH DATE
UNDER THIS AND ALL THE OTHER QUALIFIED DEFINED CONTRIBUTION PLANS.

 

(VI)          ANY EXCESS AMOUNT ATTRIBUTED TO THIS PLAN WILL BE DISPOSED IN THE
MANNER DESCRIBED IN PARAGRAPH (A)(IV).

 


(C)           IF THE EMPLOYER MAINTAINS, OR AT ANY TIME MAINTAINED, A QUALIFIED
DEFINED BENEFIT PLAN COVERING ANY PARTICIPANT IN THIS PLAN, THE SUM OF THE
PARTICIPANT’S DEFINED BENEFIT FRACTION AND DEFINED CONTRIBUTION FRACTION WILL
NOT EXCEED 1.0 IN ANY LIMITATION YEAR.  THE ANNUAL ADDITIONS WHICH MAY BE
CREDITED TO THE PARTICIPANT’S ACCOUNT UNDER THIS PLAN FOR ANY LIMITATION YEAR
ARE LIMITED AS FOLLOWS:  IF THE PARTICIPANT’S DEFINED BENEFIT FRACTION AND
DEFINED CONTRIBUTION FRACTION WOULD OTHERWISE EXCEED 1.0, THE PARTICIPANT’S
ACCRUALS UNDER THE DEFINED BENEFIT PLAN WILL BE REDUCED TO THE EXTENT NECESSARY
TO PREVENT SUCH COMBINED FRACTION FROM EXCEEDING 1.0 BEFORE ANY ANNUAL ADDITIONS
TO THIS PLAN OR ANY OTHER DEFINED CONTRIBUTION PLAN MAINTAINED BY THE EMPLOYER
ARE REDUCED.


 

For Plan Years beginning after December 31, 1999, this Paragraph (c) shall not
apply.

 


(D)           FOR PURPOSES OF THIS SECTION 5.4, THE FOLLOWING WORDS AND TERMS
SHALL HAVE THE MEANINGS INDICATED:

 

31

--------------------------------------------------------------------------------


 

(I)            “ANNUAL ADDITIONS.” ANNUAL ADDITIONS MEANS THE SUM OF THE
FOLLOWING CREDITED TO A PARTICIPANT’S ACCOUNT FOR THE LIMITATION YEAR:

 

(1)           EMPLOYER CONTRIBUTIONS;

 

(2)           EMPLOYEE CONTRIBUTIONS;

 

(3)           FORFEITURES;

 

(4)           AMOUNTS ALLOCATED, AFTER MARCH 31, 1984, TO AN INDIVIDUAL MEDICAL
ACCOUNT, AS DEFINED IN IRC SECTION 415(L)(2), WHICH IS PART OF A PENSION OR
ANNUITY PLAN MAINTAINED BY THE EMPLOYER ARE TREATED AS ANNUAL ADDITIONS TO A
DEFINED CONTRIBUTION PLAN.  ALSO AMOUNTS DERIVED FROM CONTRIBUTIONS PAID OR
ACCRUED AFTER DECEMBER 31, 1985, IN TAXABLE YEARS ENDING AFTER SUCH DATE, WHICH
ARE ATTRIBUTABLE TO POST-RETIREMENT MEDICAL BENEFITS, ALLOCATED TO THE SEPARATE
ACCOUNT OF A KEY EMPLOYEE, AS DEFINED IN IRC SECTION 419A(D)(3), UNDER A WELFARE
BENEFIT FUND, AS DEFINED IN IRC SECTION 419(E), MAINTAINED BY THE EMPLOYER ARE
TREATED AS ANNUAL ADDITIONS TO A DEFINED CONTRIBUTION PLAN; AND

 

(5)           ALLOCATIONS UNDER A SIMPLIFIED EMPLOYEE PENSION.

 

For this purpose, any excess amount applied under (a)(iv) or (b)(vi) in the
limitation year to reduce Employer contributions will be considered annual
additions for such limitation year.

 

(II)           “COMPENSATION AND ELECTIVE CONTRIBUTIONS.”  COMPENSATION MEANS
WAGES, SALARIES, AND FEES FOR PROFESSIONAL SERVICES AND OTHER AMOUNTS RECEIVED
(WITHOUT REGARD TO WHETHER OR NOT AN AMOUNT IS PAID IN CASH) FOR PERSONAL
SERVICES ACTUALLY RENDERED IN THE COURSE OF EMPLOYMENT WITH THE EMPLOYER
MAINTAINING THE PLAN TO THE EXTENT THAT THE AMOUNTS ARE INCLUDIBLE IN GROSS
INCOME (INCLUDING, BUT NOT LIMITED TO, COMMISSIONS PAID SALESPEOPLE,
COMPENSATION FOR SERVICES ON THE BASIS OF A PERCENTAGE OF PROFITS, COMMISSIONS
ON INSURANCE PREMIUMS, TIPS, AND BONUSES, AND EXCLUDING THE FOLLOWING:

 

(1)           REIMBURSEMENTS OR OTHER EXPENSE ALLOWANCES;

 

(2)           FRINGE BENEFITS (CASH AND NON-CASH);

 

(3)           REIMBURSEMENT OF MOVING EXPENSES;

 

(4)           WELFARE PLAN BENEFITS OR CONTRIBUTIONS;

 

(5)           EMPLOYER CONTRIBUTIONS TO A PLAN OF DEFERRED COMPENSATION THAT ARE
NOT INCLUDIBLE IN THE EMPLOYEE’S GROSS INCOME FOR THE TAXABLE YEAR IN WHICH
CONTRIBUTED, OR EMPLOYER CONTRIBUTIONS UNDER A SIMPLIFIED EMPLOYEE PENSION PLAN
TO THE EXTENT SUCH CONTRIBUTIONS ARE DEDUCTIBLE BY THE EMPLOYEE, OR ANY
DISTRIBUTIONS FROM A PLAN OF DEFERRED COMPENSATION;

 

32

--------------------------------------------------------------------------------


 

(6)           AMOUNTS REALIZED FROM THE EXERCISE OF A NON-QUALIFIED STOCK
OPTION, OR WHEN RESTRICTED STOCK (OR PROPERTY) HELD BY THE EMPLOYEE EITHER
BECOMES FREELY TRANSFERABLE OR IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE;

 

(7)           AMOUNTS  REALIZED FROM THE SALE, EXCHANGE OR OTHER DISPOSITION OF
STOCK ACQUIRED UNDER A QUALIFIED STOCK OPTION; AND

 

(8)           OTHER AMOUNTS WHICH RECEIVED SPECIAL TAX BENEFITS.

 

Provided, however, that for limitation years beginning after December 31, 1997,
Compensation shall include, notwithstanding any of the preceding exclusions, any
Elective Contributions made by the Employer on behalf of Participants.

 

“Elective Contributions” are amounts excludible from the Employee’s gross income
under IRC sections 125, 132(f)(4), 402(e)(3), 402(h)(2), 403(b), 408(p) or 457;
and contributed by the Employer, at the Employee’s election, to a cafeteria
plan, a qualified transportation fringe benefit plan, an IRC section 401(k)
arrangement, a SARSEP, a tax-sheltered annuity, a SIMPLE plan or an IRC section
457 plan.  Notwithstanding the preceding sentence, amounts described in IRC
section 132(f)(4) are not Elective Contributions until Plan Years beginning on
or after January 1, 2001, unless the Plan Administrator operationally has
included such amounts effective as of an earlier Plan Year beginning no earlier
than January 1, 1998.

 

For purposes of applying the limitations of this Section 5.4, Compensation for a
limitation year is the Compensation actually paid or made available during such
limitation year.

 

Notwithstanding the preceding sentence, Compensation in a defined contribution
plan for a Participant who is permanently and totally disabled (as defined in
IRC section 22(e)(3)) is the compensation such Participant would have received
for the limitation year before becoming permanently and totally disabled; and
for limitation years beginning before January 1, 1997, but not for limitation
years beginning after December 31, 1996, such imputed compensation for the
disabled Participant may be taken into account only if the Participant is not a
Highly Compensated Employee (as defined in IRC section 414(q)) and contributions
made on behalf of such Participant are nonforfeitable when made.

 

(III)          “DEFINED BENEFIT FRACTION.” DEFINED BENEFIT FRACTION MEANS A
FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE PARTICIPANT’S PROJECTED
ANNUAL BENEFITS UNDER ALL THE DEFINED BENEFIT PLANS (WHETHER OR NOT TERMINATED)
MAINTAINED BY THE EMPLOYER, AND THE DENOMINATOR OF WHICH IS THE LESSER OF 125%
OF THE DOLLAR LIMITATION DETERMINED FOR THE LIMITATION YEAR UNDER IRC SECTIONS
415(B) AND (D) OR 140% OF THE HIGHEST AVERAGE COMPENSATION, INCLUDING ANY
ADJUSTMENTS UNDER IRC SECTION 415(B).

 

Notwithstanding the above, if the Participant was a Participant as of the first
day of the first limitation year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the

 

33

--------------------------------------------------------------------------------


 

denominator of this fraction will not be less than 125% of the sum of the annual
benefits under such plans which the Participant had accrued as of the close of
the last limitation year beginning before January 1, 1987, disregarding any
changes in the terms and conditions of the plan after May 5, 1986.  The
preceding sentence applies only if the defined benefit plans individually and in
the aggregate satisfied the requirements of IRC section 415 for all limitation
years beginning before January 1, 1987.

 

(IV)          “DEFINED CONTRIBUTION DOLLAR LIMITATION.”  FOR LIMITATION YEARS
BEGINNING ON OR AFTER JANUARY 1, 2002, THE DEFINED CONTRIBUTION DOLLAR
LIMITATION IS $40,000, AS ADJUSTED FOR INCREASES IN THE COST-OF-LIVING UNDER IRC
SECTION 415(D).  FOR LIMITATION YEARS ENDING BEFORE JANUARY 1, 2002, THE DEFINED
CONTRIBUTION DOLLAR LIMITATION WAS $30,000, AS ADJUSTED FROM THE 1995 LIMITATION
YEAR UNDER IRC SECTION 415(D).

 

(V)           “DEFINED CONTRIBUTION FRACTION.” DEFINED CONTRIBUTION FRACTION
MEANS A FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE ANNUAL ADDITIONS TO
THE PARTICIPANT’S ACCOUNT UNDER ALL THE DEFINED CONTRIBUTION PLANS (WHETHER OR
NOT TERMINATED) MAINTAINED BY THE EMPLOYER FOR THE CURRENT AND ALL PRIOR
LIMITATION YEARS (INCLUDING THE ANNUAL ADDITIONS ATTRIBUTABLE TO THE
PARTICIPANT’S NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS TO ALL DEFINED BENEFIT PLANS,
WHETHER OR NOT TERMINATED, MAINTAINED BY THE EMPLOYER, AND THE ANNUAL ADDITIONS
ATTRIBUTABLE TO ALL WELFARE BENEFIT FUNDS, AS DEFINED IN IRC SECTION 419(E),
INDIVIDUAL MEDICAL ACCOUNTS, AS DEFINED IN IRC SECTION 415(L)(2), MAINTAINED BY
THE EMPLOYER AND SIMPLIFIED EMPLOYEE PENSIONS MAINTAINED BY THE EMPLOYER), AND
THE DENOMINATOR OF WHICH IS THE SUM OF THE MAXIMUM AGGREGATE AMOUNTS FOR THE
CURRENT AND ALL PRIOR LIMITATION YEARS OF SERVICE WITH THE EMPLOYER (REGARDLESS
OF WHETHER A DEFINED CONTRIBUTION PLAN WAS MAINTAINED BY THE EMPLOYER).  THE
MAXIMUM AGGREGATE AMOUNT IN ANY LIMITATION YEAR IS THE LESSER OF 125% OF THE
DOLLAR LIMITATION DETERMINED UNDER IRC SECTIONS 415(B) AND (D) IN EFFECT UNDER
IRC SECTION 415(C)(1)(A) OR 35% OF THE PARTICIPANT’S COMPENSATION FOR SUCH YEAR.

 

If the Employee was a Participant as of the end of the first day of the
limitation year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan.  Under the adjustment, an amount equal to the product of (i)
the excess of the sum of the fractions over 1.0 times (ii) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction.  The adjustment is calculated using the fractions as they would be
computed as of the end of the last limitation year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the Plan made
after May 5, 1986, but using the IRC section 415 limitation applicable to the
first limitation year beginning on or after January 1, 1987.

 

The annual addition for any limitation year beginning before January 1, 1987,
shall not be computed to treat all employee contributions as annual additions.

 

(VI)          “EMPLOYER.”  EMPLOYER SHALL MEAN THE PLAN SPONSOR THAT HAS ADOPTED
THIS PLAN, AND ALL MEMBERS OF A CONTROLLED GROUP OF CORPORATIONS (AS DEFINED IN
IRC SECTION

 

34

--------------------------------------------------------------------------------


 

414(B) AS MODIFIED BY IRC SECTION 415(H)), ALL COMMONLY CONTROLLED TRADES OR
BUSINESSES (AS DEFINED IN IRC SECTION 414(C) AS MODIFIED BY IRC SECTION 415(H),
OR AFFILIATED SERVICE GROUPS (AS DEFINED IN IRC SECTION 414(M)) OF WHICH THE
PLAN SPONSOR IS A PART, AND ANY OTHER ENTITY REQUIRED TO BE AGGREGATED WITH THE
PLAN SPONSOR PURSUANT TO REGULATIONS UNDER IRC SECTION 414(O).

 

(VII)         “EXCESS AMOUNT.” EXCESS AMOUNT MEANS THE EXCESS OF THE
PARTICIPANT’S ANNUAL ADDITIONS FOR THE LIMITATION YEAR OVER THE MAXIMUM
PERMISSIBLE AMOUNT.

 

(VIII)        “HIGHEST AVERAGE COMPENSATION.” HIGHEST AVERAGE COMPENSATION MEANS
THE AVERAGE COMPENSATION FOR THE THREE CONSECUTIVE YEARS OF SERVICE WITH THE
EMPLOYER THAT PRODUCES THE HIGHEST AVERAGE.  A YEAR OF SERVICE WITH THE EMPLOYER
IS THE 12–CONSECUTIVE MONTH PERIOD USED FOR MEASURING COMPENSATION IN THE SECOND
PARAGRAPH OF SECTION 2.8.

 

(IX)           “LIMITATION YEAR.” THE LIMITATION YEAR IS THE PLAN YEAR, UNLESS
THE PLAN SPONSOR ELECTS IN WRITING A DIFFERENT 12–CONSECUTIVE MONTH PERIOD.  ALL
QUALIFIED PLANS MAINTAINED BY THE EMPLOYER MUST USE THE SAME LIMITATION YEAR. 
IF THE LIMITATION YEAR IS AMENDED TO A DIFFERENT 12–CONSECUTIVE MONTH PERIOD,
THE NEW LIMITATION YEAR MUST BEGIN ON A DATE WITHIN THE LIMITATION YEAR IN WHICH
THE AMENDMENT IS MADE.

 

(X)            “MAXIMUM PERMISSIBLE AMOUNT.” FOR LIMITATION YEARS ENDING BEFORE
JANUARY 1, 2002, THE MAXIMUM PERMISSIBLE AMOUNT IS THE MAXIMUM ANNUAL ADDITION
THAT MAY BE CONTRIBUTED OR ALLOCATED TO A PARTICIPANT’S ACCOUNT UNDER THE PLAN
FOR ANY SUCH LIMITATION YEAR, WHICH SHALL NOT EXCEED THE LESSER OF:

 

(1)           THE DEFINED CONTRIBUTION DOLLAR LIMITATION, OR

 

(2)           25% OF THE PARTICIPANT’S COMPENSATION FOR THE LIMITATION YEAR.

 

For limitation years beginning on or after January 1, 2002, the maximum
permissible amount is the maximum annual addition that may be contributed or
allocated to a Participant’s account under the Plan for any such limitation
year, which maximum shall not exceed, except to the extent permitted under
Section 4.1C and IRC section 414(v) (if applicable), the lesser of:

 

(1)           THE DEFINED CONTRIBUTION DOLLAR LIMITATION; OR

 

(2)           100% OF THE PARTICIPANT’S COMPENSATION, WITHIN THE MEANING OF IRC
SECTION 415(C)(3) AND SUBSECTION (II) OF THIS SECTION 5.4, FOR THE LIMITATION
YEAR.

 

The compensation limit referred to in clause (2) of either of the preceding two
paragraphs of this subsection (x) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of IRC
section 401(h) or section 419A(f)(2)), which is otherwise treated as an annual
addition under IRC section 415(l)(1) or IRC section 419A(d)(2).

 

35

--------------------------------------------------------------------------------


 

If a short limitation year is created because of an amendment changing the
limitation year to a different 12—consecutive month period, the maximum
permissible amount under either of the first two paragraphs of this subsection
(x) shall not exceed the defined contribution dollar limitation multiplied by
the following fraction:

 

Number of months in the short limitation year

12

 

(XI)           “PROJECTED ANNUAL BENEFIT.”  THE PROJECTED ANNUAL BENEFIT MEANS
THE ANNUAL RETIREMENT BENEFIT (ADJUSTED TO AN ACTUARIALLY EQUIVALENT STRAIGHT
LIFE ANNUITY IF SUCH BENEFIT IS EXPRESSED IN A FORM OTHER THAN A STRAIGHT LIFE
ANNUITY OR QUALIFIED JOINT AND SURVIVOR ANNUITY) TO WHICH THE PARTICIPANT WOULD
BE ENTITLED UNDER THE TERMS OF THE PLAN ASSUMING:

 

(1)           THE PARTICIPANT WILL CONTINUE EMPLOYMENT UNTIL NORMAL RETIREMENT
AGE UNDER THE PLAN (OR CURRENT AGE, IF LATER), AND

 

(2)           THE PARTICIPANT’S COMPENSATION FOR THE CURRENT LIMITATION YEAR AND
ALL OTHER RELEVANT FACTORS USED TO DETERMINE BENEFITS UNDER THE PLAN WILL REMAIN
CONSTANT FOR ALL FUTURE LIMITATION YEARS.

 


§ 5.5       DESIGNATION OF BENEFICIARY


 


(A)           WRITTEN DESIGNATION OF BENEFICIARY.  SUBJECT TO THE FOLLOWING
PROVISIONS OF THIS SECTION 5.5, AS APPLICABLE, ANY PARTICIPANT MAY FROM TIME TO
TIME DESIGNATE, IN WRITING, ANY PERSON OR PERSONS, CONTINGENTLY OR SUCCESSIVELY,
TO WHOM THE TRUSTEE WILL PAY THE PARTICIPANT’S VESTED ACCRUED BENEFIT (INCLUDING
ANY LIFE INSURANCE PROCEEDS PAYABLE TO ANY OF THE PARTICIPANT’S ACCOUNTS) IN THE
EVENT OF HIS OR HER DEATH.  A PARTICIPANT MAY ALSO DESIGNATE THE FORM AND METHOD
OF PAYMENT OF HIS OR HER VESTED ACCRUED BENEFIT TO A BENEFICIARY AFTER THE
PARTICIPANT’S DEATH.  THE PLAN ADMINISTRATOR WILL PRESCRIBE THE FORM FOR THE
WRITTEN DESIGNATION OF BENEFICIARY AND, UPON THE PARTICIPANT’S FILING THE FORM
WITH THE PLAN ADMINISTRATOR, THE FORM EFFECTIVELY REVOKES ALL DESIGNATIONS FILED
PRIOR TO THAT DATE BY THE SAME PARTICIPANT.


 

(b)           Spousal Consent Requirements.  A married Participant’s Beneficiary
designation is not valid unless the Participant’s spouse consents, in writing,
to the Beneficiary designation.  The spouse’s consent must acknowledge the
effect of that consent and a notary public or an individual representative of
the Plan Administrator must witness that consent.  The spousal consent
requirements of this paragraph do not apply if: (1) the Participant and his
spouse are not married throughout the one year period ending on the date of the
Participant’s death; (2) the Participant’s spouse is the Participant’s sole
primary beneficiary; (3) the Plan Administrator is not able to locate the
Participant’s spouse; (4) the Participant is legally separated or has been
abandoned (within the meaning of State law) and the Participant has a court
order to that effect; or (5) other circumstances exist under which the Secretary
of the Treasury will excuse the consent requirement.  If the Participant’s
spouse is legally incompetent to give consent, the spouse’s legal guardian (even
if the guardian is the Participant) may give consent.  If the spouse of a
Participant becomes locatable or if a Participant remarries, it shall be the
duty of the Participant to bring that fact to the attention of the Plan
Administrator.  If the Participant so

 

36

--------------------------------------------------------------------------------


 

notifies the Plan Administrator, the Plan Administrator shall then, if
applicable, proceed to make available to such spouse the consent of spouse
procedures described in this Section 5.5(b).

 

(c)           Revocation Upon Divorce or Legal Separation.  Effective as of the
date this 2003 Amendment and Restatement is adopted, and thereafter, a divorce
decree, or a decree of legal separation, revokes the Participant’s designation,
if any, of his or her spouse as a Beneficiary under the Plan unless the decree
or a qualified domestic relations order, as defined in IRC section 414(p) (a
“QDRO”), provides otherwise.  The foregoing revocation provision (if applicable)
applies only with respect to a Participant whose divorce or legal separation
becomes effective on or following the date the Employer executes this Plan.

 

(d)           Incapacity of Beneficiary.  If, in the opinion of the Plan
Administrator, a Beneficiary is not able to care for his or her affairs because
of a mental condition, physical condition or by reason of age, the Plan
Administrator will apply the provisions of Section 7.13.

 

(e)           No Beneficiary Designation or Death of Beneficiary.  If a
Participant dies prior to the date this 2003 Amendment and Restatement is
adopted, without having made a Beneficiary designation, the Trustee shall
distribute such benefits in the following order of priority to the deceased
Participant’s: spouse; or estate.  Effective as of the date this 2003 Amendment
and Restatement is adopted, and thereafter, if a Participant fails to name a
Beneficiary in accordance with this Section 5.5, or if the Beneficiary named by
a Participant predeceases the Participant, then the Trustee will pay the
Participant’s vested Accrued Benefit in accordance with Section 7.5 in the
following order of priority to:

 

(i)            The Participant’s surviving spouse (without regard to the
one-year marriage rule of Section 5.5(b); or, if no surviving spouse, to

 

(ii)           The Participant’s children (including adopted children), in equal
shares by right of representation (one share for each surviving child and one
share for each child who predeceases the Participant with living descendants);
or, if none, to

 

(iii)          The Participant’s surviving parents, in equal shares; or, if
none, to

 

(iv)          The trustees, if any, named in the Participant’s last will with
respect to a trust not qualifying for the federal estate tax marital deduction;
or, if none, to

 

(v)           The trustees, if any, of a revocable trust to which the
Participant’s last will distributes the residue of his or her estate; or, if
none, to

 

(vi)          The legal representative of the estate of the Participant.

 

(f)            Death of Beneficiary Prior to Completion of Payment.  If the
Beneficiary does not predecease the Participant, but dies prior to distribution
of the Participant’s entire vested Accrued Benefit, then the Trustee will pay
the Participant’s vested Accrued Benefit in accordance with Section 7.6.

 

37

--------------------------------------------------------------------------------


 

(g)           Beneficiary Disclaimer.  Any Beneficiary entitled to a benefit
pursuant to Subsections 5.5(a) or 5.5(e) may refuse to receive (to the extent
permitted under applicable law) all or any portion of such benefit by filing a
written disclaimer with the Plan Administrator at any time prior to his or her
receipt of any of the benefits hereunder and, to that extent, such Beneficiary
shall be treated as having predeceased the Participant; provided, however, that
no Beneficiary shall attempt to anticipate, assign or alienate any such benefit
by means of a disclaimer.  The Plan Administrator shall direct the Trustee as to
any person or persons to whom the Trustee shall make payment under this Section
5.5.

 

(h)           Assignment or Alienation.  Except as provided in Code § 414(p)
relating to QDROs and in Code § 401(a)(13) relating to certain voluntary,
revocable assignments, judgments and settlements, neither a Participant nor a
Beneficiary may anticipate, assign or alienate (either at law or in equity) any
benefit provided under the Plan; and the Trustee shall not recognize any such
anticipation, assignment or alienation.  Furthermore, except as provided by Code
§ 401(a)(13) or other applicable law, a benefit under the Plan is not subject to
attachment, garnishment, levy, execution or other legal or equitable process.

 

(i)            Information Available.  Any Participant in the Plan or any
Beneficiary may  examine copies of the Plan description, latest annual report,
any bargaining agreement, this Plan and Trust, contract or any other instrument
under which the Plan was established or is operated.  The Plan Administrator
will maintain all of the items listed in this Section 5.5 in its office, or in
such other place or places as it may designate from time to time in order to
comply with the regulations issued under ERISA, for examination during
reasonable business hours.  Upon the written request of a Participant or
Beneficiary the Plan Administrator will furnish the Participant or Beneficiary
with a copy of any item listed in this Section 5.5  The Plan Administrator may
make a reasonable copying charge to the requesting person for the copy so
furnished, to the extent permitted under ERISA.

 


§ 5.6       USE OF ELECTRONIC OR TELEPHONIC COMMUNICATIONS


 

Notwithstanding any provision in this Plan to the contrary, salary deferral
elections and cancellations or amendments thereto, investment elections, changes
or transfers, loans, withdrawals, decisions and any other decision or election
by a Participant (or Beneficiary) under this Plan may be accomplished by
electronic or telephonic means which are not otherwise prohibited by law and
which are in accordance with procedures and/or systems approved or arranged by
the Plan Administrator or its delegate.

 


ARTICLE VI
VESTING


 


§ 6.1       CERTAIN ACCOUNTS 100 PERCENT VESTED


 

The Accrued Benefit in the Participant Deferral Account, Rollover Account,
Qualified Nonelective Contributions and Qualified Matching Contributions, shall
be 100% vested at all times.

 

38

--------------------------------------------------------------------------------


 


§ 6.2       MATCHING ACCOUNT VESTING ON DEATH, RETIREMENT, OR TOTAL AND
PERMANENT DISABILITY


 

If a Participant’s employment is terminated for death, for Total and Permanent
Disability, or upon a Participant attaining Normal Retirement Age, 100% of the
Accrued Benefit in his or her Matching Account shall vest in the Participant (or
in his or her Beneficiary, as the case may be) and shall be distributed in
accordance with the provisions of Article VII.

 


§ 6.3       MATCHING CONTRIBUTIONS ACCOUNT VESTING ON TERMINATION


 


(A)           DURING THE COURSE OF A PARTICIPANT’S EMPLOYMENT, THE FOLLOWING
PERCENTAGES OF THE ACCRUED BENEFIT IN THE MATCHING ACCOUNT OF THE PARTICIPANT
SHALL VEST IN THE PARTICIPANT AND SHALL, IF A PARTICIPANT’S EMPLOYMENT IS
TERMINATED PRIOR TO ATTAINING EARLY RETIREMENT AGE OR NORMAL RETIREMENT AGE
EXCEPT FOR DEATH OR TOTAL AND PERMANENT DISABILITY, BE DISTRIBUTED TO OR SET
ASIDE FOR HIM OR HER (OR HIS OR HER BENEFICIARY) IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE VII:

 

Total Service for Vesting

 

Vested Percentage of Matching Account

 

less than 2 years

 

0

%

2 years, but less than 3 years

 

20

%

3 years, but less than 4 years

 

40

%

4 years, but less than 5 years

 

60

%

5 years or more

 

100

%

 

The Accrued Benefit in the Employer Matching Accounts of a Participant which is
not vested as above provided and which is forfeited shall be retained by the
Trustee for allocation as a Forfeiture, and be applied to reduce future Employer
Contributions to the Plan or to pay Plan expenses, as determined by the Plan
Sponsor.

 


§ 6.4       RESTORATION OF FORFEITURES


 

If a Participant is less than 100% vested, and either (i) he or she receives a
distribution from the Plan and then the Participant resumes employment with the
Employer before the occurrence of five consecutive One Year Breaks in Service,
or (ii) the Participant receives an in-service distribution, then until such
time as there is a fifth consecutive One Year Break in Service, the
Participant’s vested portion of the balance in his or her account at any time
shall be equal to an amount (“X”) determined by the formula X = P(AB + (R x D))
– (R x D), where “P” is the vested percentage of the Participant at such time,
“AB” is the balance in the Participant’s account at such time, “D” is the amount
of the distribution not previously repaid by the Participant in accordance with
Section 7.11 (if applicable), and “R” is the ratio of the account balance at the
relevant time to the account balance after distribution.

 

If an Employee who is zero percent vested is deemed to receive a distribution
pursuant to Section 7.2, and that Employee resumes employment covered under this
Plan before the date he or she incurs 5 consecutive One Year Breaks in Service,
upon the reemployment of such Employee, the Employer-derived account balance of
the Employee will be restored to the amount on the date of such deemed
distribution.

 

39

--------------------------------------------------------------------------------


 

If the Participant’s forfeited Accrued Benefit is restored pursuant to this
Section 6.4, the restoration shall be made first out of Forfeitures, if any, and
then by additional Employer contributions.

 


ARTICLE VII
DISTRIBUTION OF BENEFITS


 


§ 7.1       HARDSHIP DISTRIBUTION


 

A Participant may apply in writing or by electronic or telephonic means to the
Plan Administrator for a hardship withdrawal of part or all of his or her net
distributable amount in his or her Rollover Account and Elective Deferrals
Account; such withdrawals coming first from the Participant’s Rollover Account
and then his or her Elective Deferral Account.  The net distributable amount is
equal to the distributable amount, reduced by the amount of previous
distributions on account of hardship.  The distributable amount is equal to the
sum of (i) the Participant’s total Employer contributions as of the date of
distribution, (ii) income allocable to Employer contributions that is credited
to the Participant’s Participant Deferral Account before the end of the last
Plan Year ending before July 1, 1989, (iii) amounts treated as Employer
contributions that are credited to the Participant’s Account before the end of
the last Plan Year ending before July 1, 1989, and (iv) income allocable to
amounts treated as Employer contributions that is credited to the Participant’s
Account before the end of the last Plan Year ending before July 1, 1989.  The
Plan Administrator in its discretion and in accordance with the provisions of
this Section 7.1A shall determine what portion or all of such vested Account
Balance is necessary to alleviate the hardship.  A distribution is on account of
hardship only if the distribution both is made on account of an immediate and
heavy financial need of the Participant as determined in accordance with
Subsection (a) below and is necessary to satisfy such financial need as
determined in accordance with Subsection (b) below.  The determination by the
Plan Administrator and of the existence of an immediate and heavy financial need
and of the amount necessary to meet the need shall be made in a
nondiscriminatory and uniform manner.  The determination of hardship by the Plan
Administrator shall be final and binding.

 


(A)           A DISTRIBUTION WILL BE DEEMED TO BE MADE ON ACCOUNT OF AN
IMMEDIATE AND HEAVY FINANCIAL NEED OF THE PARTICIPANT IF THE DISTRIBUTION IS
FOR:


 

(I)            EXPENSES FOR MEDICAL CARE DESCRIBED IN IRC SECTION 213(D)
INCURRED BY THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR ANY DEPENDENTS OF THE
PARTICIPANT (AS DEFINED IN IRC SECTION 152), OR NECESSARY FOR THESE PERSONS TO
OBTAIN MEDICAL CARE DESCRIBED IN IRC SECTION 213(D);

 

(II)           COSTS DIRECTLY RELATED TO THE PURCHASE OF A PRINCIPAL RESIDENCE
FOR THE PARTICIPANT (EXCLUDING MORTGAGE PAYMENTS);

 

(III)          PAYMENT OF TUITION AND RELATED EDUCATIONAL FEES FOR THE NEXT 12
MONTHS OF POST-SECONDARY EDUCATION FOR THE PARTICIPANT, THE PARTICIPANT’S
SPOUSE, CHILDREN, OR DEPENDENTS OF THE PARTICIPANT;

 

40

--------------------------------------------------------------------------------


 

(IV)          PAYMENTS NECESSARY TO PREVENT THE EVICTION OF THE PARTICIPANT FROM
HIS OR HER PRINCIPAL RESIDENCE OR FORECLOSURE ON THE MORTGAGE OF THAT RESIDENCE;
OR

 

(V)           SUCH OTHER FINANCIAL NEEDS AS PRESCRIBED BY THE COMMISSIONER OF
THE INTERNAL REVENUE SERVICE.

 


(B)           THE AMOUNT OF AN IMMEDIATE AND HEAVY FINANCIAL NEED MAY INCLUDE
ANY AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE, OR LOCAL INCOME TAXES OR
PENALTIES REASONABLY ANTICIPATED TO RESULT FROM THE DISTRIBUTION.  A
DISTRIBUTION GENERALLY MAY BE TREATED AS NECESSARY TO SATISFY A FINANCIAL NEED
IF THE PLAN ADMINISTRATOR REASONABLY RELIES UPON THE PARTICIPANT’S WRITTEN
REPRESENTATION, UNLESS THE PLAN ADMINISTRATOR HAS ACTUAL KNOWLEDGE TO THE
CONTRARY, THAT THE NEED CANNOT REASONABLY BE RELIEVED —


 

(I)            THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE,

 

(II)           BY LIQUIDATION OF THE PARTICIPANT’S ASSETS,

 

(III)          BY CESSATION OF EMPLOYER CONTRIBUTIONS UNDER THE PLAN, OR

 

(IV)          BY OTHER DISTRIBUTIONS OR NONTAXABLE (AT THE TIME OF THE LOAN)
LOANS FROM PLANS MAINTAINED BY THE EMPLOYER OR BY ANY OTHER EMPLOYER, OR BY
BORROWING FROM COMMERCIAL SOURCES ON REASONABLE COMMERCIAL TERMS IN AN AMOUNT
SUFFICIENT TO SATISFY THE NEED.

 

For purposes of this Subsection (b), a need cannot reasonably be relieved by one
of the actions listed in (i)–(iv) above if the effect would be to increase the
amount of the need.

 


§ 7.2       METHOD OF DISTRIBUTION OF ACCOUNTS


 

(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.1 THE PARTICIPANT SHALL
ELECT TO RECEIVE DISTRIBUTION OF HIS OR HER VESTED ACCRUED BENEFIT IN ONE OF THE
FOLLOWING FORMS:

 

• A LUMP-SUM DISTRIBUTION,

 

• AN INSTALLMENT DISTRIBUTION CONSISTING OF APPROXIMATELY EQUAL ANNUAL,
QUARTERLY OR MONTHLY INSTALLMENTS SELECTED BY THE PARTICIPANT (SUBJECT TO THE
LIMITATIONS OF SECTION 7.3).  IF DISTRIBUTIONS ARE MADE IN INSTALLMENTS, THEN
(I) THE INSTALLMENTS MUST BE OVER A PERIOD NO GREATER THAN TEN YEARS OR THE LIFE
EXPECTANCY OF THE PARTICIPANT OR THE LIFE EXPECTANCY OF THE PARTICIPANT AND HIS
OR HER DESIGNATED BENEFICIARY, OR (II) THE AMOUNT OF THE INSTALLMENT TO BE
DISTRIBUTED EACH YEAR MUST BE AT LEAST AN AMOUNT EQUAL TO THE QUOTIENT OBTAINED
BY DIVIDING THE PARTICIPANT’S ENTIRE INTEREST AS OF THE END OF THE PRIOR PLAN
YEAR BY THE LIFE EXPECTANCY OF THE PARTICIPANT OR THE JOINT AND LAST SURVIVOR
EXPECTANCY OF THE PARTICIPANT AND HIS OR HER DESIGNATED BENEFICIARY.  IF THE
PARTICIPANT’S SPOUSE IS NOT THE DESIGNATED BENEFICIARY, THE METHOD OF
DISTRIBUTION SELECTED MUST ASSURE THAT AT LEAST 50% OF THE PRESENT VALUE OF THE
AMOUNT AVAILABLE FOR DISTRIBUTION IS PAID WITHIN THE LIFE EXPECTANCY OF THE
PARTICIPANT,

 

41

--------------------------------------------------------------------------------


 

• A CASH–OUT, OR

 

• A DIRECT ROLLOVER AS DESCRIBED IN SECTION 7.12.

 

(B)           UPON NOTICE TO THE PLAN ADMINISTRATOR (IN SUCH MANNER AS THE PLAN
ADMINISTRATOR SHALL PRESCRIBE), A PARTICIPANT WHO HAS MADE AN INSTALLMENT
ELECTION MAY (I) CHANGE THE AMOUNT OR FREQUENCY OF THE INSTALLMENTS, OR (II)
ELECT TO RECEIVE ALL OR A PORTION OF THE BALANCE OF HIS OR HER ACCOUNTS IN A
LUMP SUM.  SUCH A CHANGE MAY BE MADE AT ANY TIME, PROVIDED, HOWEVER, THAT NOT
MORE THAN ONE CHANGE DESCRIBED IN CLAUSE (I), AND NOT MORE THAN ONE CHANGE
DESCRIBED IN CLAUSE (II) MAY BE MADE IN ANY PLAN YEAR.

 

(C)           IF AN EMPLOYEE TERMINATES SERVICE, AND THE VALUE OF THE EMPLOYEE’S
VESTED ACCRUED BENEFIT DERIVED FROM EMPLOYER AND EMPLOYEE CONTRIBUTIONS IS NOT
GREATER THAN $3,500 FOR TERMINATIONS PRIOR TO SEPTEMBER 1, 1999, OR $5,000 FOR
TERMINATIONS ON OR AFTER SEPTEMBER 1, 1999, THE EMPLOYEE WILL RECEIVE A
DISTRIBUTION OF THE VALUE OF THE ENTIRE VESTED PORTION OF SUCH ACCRUED BENEFIT
AND THE NONVESTED PORTION WILL BE TREATED AS A FORFEITURE.  FOR PURPOSES OF THIS
SECTION, IF THE VALUE OF AN EMPLOYEE’S VESTED ACCRUED BENEFIT IS ZERO, THE
EMPLOYEE SHALL BE DEEMED TO HAVE RECEIVED A DISTRIBUTION OF SUCH VESTED ACCRUED
BENEFIT.  A PARTICIPANT’S VESTED ACCRUED BENEFIT SHALL NOT INCLUDE ACCUMULATED
DEDUCTIBLE EMPLOYEE CONTRIBUTIONS WITHIN THE MEANING OF IRC SECTION 72(O)(5)(B)
FOR PLAN YEARS BEGINNING PRIOR TO JANUARY 1, 1989.

 


§ 7.3       TIME OF DISTRIBUTION


 

All distributions required under this Section 7.3 shall be determined and made
in accordance with the proposed regulations under IRC section 401(a)(9),
including the minimum distribution incidental benefit requirement of proposed
Treasury Regulation section 1.401(a)(9)-2.  However, the Appendix attached to
this Plan contains a Model Amendment prepared by the Internal Revenue Service
with respect to final Treasury Regulations under IRC section 401(a)(9). 
Effective as of the date set forth in the Appendix, it hereby amends this
Section 7.3.

 

Except as otherwise provided in such Appendix, the Plan will apply the minimum
distribution requirements of Code section 401(a)(9) with respect to
distributions made under the Plan for calendar years beginning on or after
January 1, 2002, in accordance with the regulations under section 401(a)(9) that
were proposed on January 17, 2001, notwithstanding any other provision of the
Plan to the contrary.  Except as otherwise provided in such Appendix, this
paragraph shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under section 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.

 


(A)           AFTER THE PARTICIPANT HAS ATTAINED THE NORMAL RETIREMENT AGE OR
HAS MET THE REQUIREMENTS FOR AN IN–SERVICE DISTRIBUTION, HAS DIED, OR HAS
TERMINATED HIS OR HER EMPLOYMENT, THEN THE FIRST INSTALLMENT, THE LUMP-SUM
PAYMENT, CASH–OUT OR DIRECT ROLLOVER, AS THE CASE MAY BE, SHALL BE MADE WITHIN
90 DAYS AFTER THE PLAN YEAR IN WHICH SUCH EVENT OCCURS.  IF THE DISTRIBUTION IS
MADE PRIOR TO THE TIME THE PARTICIPANT ATTAINS THE LATER OF AGE 65 OR THE NORMAL
RETIREMENT AGE UNDER THE PLAN, THE PARTICIPANT MUST CONSENT TO THE DISTRIBUTION
(IN THE MANNER


 


42

--------------------------------------------------------------------------------



 


DESCRIBED IN THE FOLLOWING TWO PARAGRAPHS OF THIS SUBSECTION 7.3(A)), UNLESS IT
IS IN THE FORM OF AN INVOLUNTARY CASH–OUT DETERMINED UNDER SECTION 2.7, AS IN
EFFECT AT THE TIME OF THE DISTRIBUTION.  IF THE DISTRIBUTION IS DELAYED UNTIL
THE PARTICIPANT INCURS A ONE YEAR BREAK IN SERVICE OR IS 100% VESTED, IT SHALL
BE MADE WITHIN 90 DAYS OF THE OCCURRENCE OF SUCH EVENT.  IF THE PARTICIPANT IS
0% VESTED IN HIS OR HER ACCRUED BENEFIT, HIS OR HER ACCRUED BENEFIT WILL BE
DEEMED TO HAVE BEEN DISTRIBUTED TO HIM OR HER IN THE FORM OF AN INVOLUNTARY
CASH–OUT.  HOWEVER, IN ALL EVENTS, UNLESS THE PARTICIPANT ELECTS OTHERWISE, SUCH
DISTRIBUTIONS SHALL BEGIN NO LATER THAN 60 DAYS AFTER THE END OF THE PLAN YEAR
IN WHICH OCCURS THE LATEST OF THE FOLLOWING:


 

(I)            THE DATE ON WHICH THE PARTICIPANT ATTAINS THE EARLIER OF AGE 65
OR THE NORMAL RETIREMENT AGE;

 

(II)           THE TENTH ANNIVERSARY OF THE YEAR IN WHICH THE PARTICIPANT
COMMENCED PARTICIPATION IN THE PLAN; OR

 

(III)          THE TERMINATION DATE.

 

The entire interest of a Participant must be distributed or begin to be
distributed no later than the Participant’s required beginning date.

 

If the value of a Participant’s vested Accrued Benefit exceeds (or at the time
of any prior distribution exceeded) $3,500 for terminations prior to September
1, 1999, or $5,000 for  terminations on or after September 1, 1999, and the
vested Accrued Benefit is immediately distributable, the Participant must
consent to any distribution of such vested Accrued Benefit.

 

Only the Participant need consent to the distribution of the vested Accrued
Benefit that is immediately distributable.  The consent of the Participant shall
not be required to the extent that a distribution is required to satisfy IRC
section 401(a)(9) or IRC section 415.  In addition, upon termination of this
Plan if the Plan does not offer an annuity option (purchased from a commercial
provider) and if the Employer or any entity within the same controlled group as
the Employer does not maintain another defined contribution plan (other than an
employee stock ownership plan as defined in IRC section 4975(e)(7)), the
Participant’s vested Accrued Benefit will, without the Participant’s consent, be
distributed to the Participant.  However, if any entity within the same
controlled group as the Employer maintains another defined contribution plan
(other than an employee stock ownership plan as defined in IRC section
4975(e)(7)), then the Participant’s vested Accrued Benefit will be transferred,
without the Participant’s consent, to the other plan if the Participant does not
consent to an immediate distribution.

 

The Participant’s vested Accrued Benefit is immediately distributable if any
part of the vested Accrued Benefit could be distributed to the Participant (or
surviving spouse) before the Participant attains or would have attained (if not
deceased) the later of Normal Retirement Age or age 65.

 


(B)           IF DISTRIBUTIONS ARE MADE IN INSTALLMENTS, THEN (I) THE
INSTALLMENTS MUST BE OVER A PERIOD NO GREATER THAN TEN YEARS OR THE LIFE
EXPECTANCY OF THE PARTICIPANT OR THE LIFE EXPECTANCY OF THE PARTICIPANT AND HIS
OR HER DESIGNATED BENEFICIARY, OR (II) THE AMOUNT OF THE INSTALLMENT TO BE
DISTRIBUTED EACH YEAR MUST BE AT LEAST AN AMOUNT EQUAL TO THE QUOTIENT OBTAINED
BY DIVIDING THE


 


43

--------------------------------------------------------------------------------



 


PARTICIPANT’S ENTIRE INTEREST AS OF THE END OF THE PRIOR PLAN YEAR BY THE LIFE
EXPECTANCY OF THE PARTICIPANT OR THE JOINT AND LAST SURVIVOR EXPECTANCY OF THE
PARTICIPANT AND HIS OR HER DESIGNATED BENEFICIARY.  IF THE PARTICIPANT’S SPOUSE
IS NOT THE DESIGNATED BENEFICIARY, THE METHOD OF DISTRIBUTION SELECTED MUST
ASSURE THAT AT LEAST 50% OF THE PRESENT VALUE OF THE AMOUNT AVAILABLE FOR
DISTRIBUTION IS PAID WITHIN THE LIFE EXPECTANCY OF THE PARTICIPANT.


 


(C)           IF THE PARTICIPANT DIES AFTER DISTRIBUTIONS TO HIM OR HER HAVE
BEGUN BUT BEFORE HIS OR HER ENTIRE VESTED ACCRUED BENEFIT HAS BEEN DISTRIBUTED
TO HIM OR HER, THE REMAINING PORTION OF HIS OR HER VESTED ACCRUED BENEFIT SHALL
BE DISTRIBUTED FROM THE PLAN AT LEAST AS RAPIDLY AS UNDER THE METHOD OF
DISTRIBUTION PREVIOUSLY ESTABLISHED FOR HIM OR HER.


 


(D)           IF THE PARTICIPANT DIES BEFORE DISTRIBUTION OF HIS OR HER INTEREST
COMMENCES, THEN DISTRIBUTIONS OF THE PARTICIPANT’S REMAINING VESTED ACCRUED
BENEFIT MUST BE COMPLETED BY THE END OF THE FIFTH CALENDAR YEAR FOLLOWING THE
YEAR OF HIS OR HER DEATH.  HOWEVER, INSTALLMENT DISTRIBUTIONS TO A DESIGNATED
BENEFICIARY WHICH BEGIN NOT LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING
THE DEATH OF THE PARTICIPANT SHALL BE TREATED AS COMPLYING WITH THIS 5 YEAR
DISTRIBUTION REQUIREMENT (EVEN THOUGH THE INSTALLMENT PAYMENTS ARE NOT COMPLETED
WITHIN 5 YEARS OF THE PARTICIPANT’S DEATH) IF THE DISTRIBUTIONS ARE MADE AT A
RATE WHICH IS NOT LONGER THAN THAT CALCULATED (IN THE MANNER DESCRIBED IN
SUBSECTION (B) OF THIS SECTION 7.3) TO PROVIDE PAYMENT OF ALL THE PARTICIPANT’S
VESTED ACCRUED BENEFIT DURING THE ANTICIPATED LIFE EXPECTANCY OF THE DESIGNATED
BENEFICIARY.  PROVIDED THAT IF THE DESIGNATED BENEFICIARY IS THE SURVIVING
SPOUSE OF THE DECEASED PARTICIPANT, THE DISTRIBUTIONS CAN BEGIN AS LONG AFTER
THE PARTICIPANT’S DEATH AS THE DATE ON WHICH THE DECEASED PARTICIPANT WOULD HAVE
ATTAINED THE AGE OF 70–1/2.  IF THE SURVIVING SPOUSE DIES AFTER THE PARTICIPANT,
BUT BEFORE PAYMENTS TO SUCH SPOUSE BEGIN, THE PROVISIONS OF THIS SUBSECTION (D)
SHALL BE APPLIED AS IF THE SURVIVING SPOUSE WERE THE PARTICIPANT.


 

If the Participant has not made an election pursuant to this Subsection (d) by
the time of his or her death, the Participant’s designated Beneficiary must
elect the method of distribution no later than the earlier of (1) December 31 of
the calendar year in which distributions would be required to begin under this
Subsection, or (2) December 31 of the calendar year which contains the fifth
anniversary of the date of death of the Participant.  If the Participant has no
designated Beneficiary, or if the designated Beneficiary does not elect a method
of distribution, distribution of the Participant’s entire interest must be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 


(E)           FOR PURPOSES OF THIS SECTION 7.3, ANY AMOUNT PAID TO A CHILD OF A
PARTICIPANT WILL BE TREATED AS IF IT HAD BEEN PAID TO THE SURVIVING SPOUSE OF
THE PARTICIPANT IF SUCH REMAINING AMOUNT BECOMES PAYABLE TO THE SURVIVING SPOUSE
WHEN THE CHILD REACHES THE AGE OF MAJORITY.  ANY AMOUNTS PAYABLE OR
DISTRIBUTABLE TO A BENEFICIARY WHO IS A MINOR SHALL BE PAID TO SUCH MINOR’S
PARENT OR LEGAL GUARDIAN FOR THE BENEFIT OF SAID MINOR, AND THE PLAN
ADMINISTRATOR SHALL BE FULLY DISCHARGED FROM ITS OBLIGATIONS UPON MAKING PAYMENT
IN SUCH MANNER.


 


(F)            FOR THE PURPOSES OF SECTION 7.3, DISTRIBUTION OF A PARTICIPANT’S
INTEREST IS CONSIDERED TO BEGIN ON THE PARTICIPANT’S REQUIRED BEGINNING DATE
(OR, IF SUBSECTION 7.3(D) ABOVE IS APPLICABLE, THE DATE DISTRIBUTION IS REQUIRED
TO BEGIN TO THE SURVIVING SPOUSE PURSUANT TO SUBSECTION 7.3(D)).

 

44

--------------------------------------------------------------------------------


 


(G)           FOR PURPOSES OF THIS SECTION 7.3, THE FOLLOWING WORDS AND TERMS
SHALL HAVE THE MEANINGS INDICATED:


 

(I)            “APPLICABLE LIFE EXPECTANCY.” THE LIFE EXPECTANCY (OR JOINT AND
LAST SURVIVOR EXPECTANCY) CALCULATED USING THE ATTAINED AGE OF THE PARTICIPANT
(OR DESIGNATED BENEFICIARY) AS OF THE PARTICIPANT’S (OR DESIGNATED
BENEFICIARY’S) BIRTHDAY IN THE APPLICABLE CALENDAR YEAR REDUCED BY ONE FOR EACH
CALENDAR YEAR WHICH HAS ELAPSED SINCE THE DATE LIFE EXPECTANCY WAS FIRST
CALCULATED.  IF LIFE EXPECTANCY IS BEING RECALCULATED, THE APPLICABLE LIFE
EXPECTANCY SHALL BE THE LIFE EXPECTANCY AS SO RECALCULATED.  THE APPLICABLE
CALENDAR YEAR SHALL BE THE FIRST DISTRIBUTION CALENDAR YEAR, AND IF LIFE
EXPECTANCY IS BEING RECALCULATED SUCH SUCCEEDING CALENDAR YEAR.

 

(II)           “DESIGNATED BENEFICIARY.” THE INDIVIDUAL WHO IS DESIGNATED AS THE
BENEFICIARY UNDER THE PLAN IN ACCORDANCE WITH SECTION 5.5 AND IRC SECTION
401(A)(9) AND THE PROPOSED REGULATIONS THEREUNDER.

 

(III)          “DISTRIBUTION CALENDAR YEAR.” A CALENDAR YEAR FOR WHICH A MINIMUM
DISTRIBUTION IS REQUIRED.  FOR DISTRIBUTIONS BEGINNING BEFORE THE PARTICIPANT’S
DEATH, THE FIRST DISTRIBUTION CALENDAR YEAR IS THE CALENDAR YEAR IMMEDIATELY
PRECEDING THE CALENDAR YEAR WHICH CONTAINS THE PARTICIPANT’S REQUIRED BEGINNING
DATE.  FOR DISTRIBUTIONS BEGINNING AFTER THE PARTICIPANT’S DEATH, THE FIRST
DISTRIBUTION CALENDAR YEAR IS THE CALENDAR YEAR IN WHICH DISTRIBUTIONS ARE
REQUIRED TO BEGIN PURSUANT TO SUBSECTION 7.3(D) ABOVE.

 

(IV)          “LIFE EXPECTANCY.” LIFE EXPECTANCY AND JOINT AND LAST SURVIVOR
EXPECTANCY ARE COMPUTED BY USE OF THE EXPECTED RETURN MULTIPLES IN TABLES V AND
VI OF TREASURY REGULATIONS SECTION 1.72–9, OR, IN THE CASE OF PAYMENTS UNDER A
CONTRACT ISSUED BY AN INSURANCE COMPANY, BY USE OF THE LIFE EXPECTANCY TABLES OF
THE INSURANCE COMPANY.

 

Unless otherwise elected by the Participant (or Participant’s spouse, in the
case of distributions described in Subsection 7.3(d)) by the time distributions
are required to begin, life expectancies shall be recalculated annually.  Such
election shall be irrevocable as to the Participant (or spouse) and shall apply
to all subsequent years.  The life expectancy of a nonspouse Beneficiary may not
be recalculated.

 

(V)           “PARTICIPANT’S BENEFIT.”

 

(1)           THE VESTED ACCRUED BENEFIT AS OF THE LAST VALUATION DATE IN THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE DISTRIBUTION CALENDAR YEAR (VALUATION
CALENDAR YEAR) INCREASED BY THE AMOUNT OF ANY CONTRIBUTIONS OR FORFEITURES
ALLOCATED TO THE VESTED ACCRUED BENEFIT AS OF DATES IN THE VALUATION CALENDAR
YEAR AFTER THE VALUATION DATE AND DECREASED BY DISTRIBUTIONS MADE IN THE
VALUATION CALENDAR YEAR AFTER THE VALUATION DATE.

 

(2)           FOR PURPOSES OF SUBPARAGRAPH (1) ABOVE, IF ANY PORTION OF THE
MINIMUM DISTRIBUTION FOR THE FIRST DISTRIBUTION CALENDAR YEAR IS MADE IN THE
SECOND DISTRIBUTION CALENDAR YEAR ON OR BEFORE THE REQUIRED BEGINNING DATE, THE
AMOUNT OF THE MINIMUM DISTRIBUTION MADE IN THE SECOND DISTRIBUTION CALENDAR YEAR
SHALL BE

 

45

--------------------------------------------------------------------------------


 

TREATED AS IF IT HAD BEEN MADE IN THE IMMEDIATELY PRECEDING DISTRIBUTION
CALENDAR YEAR.

 

(VI)          “REQUIRED BEGINNING DATE.”

 

(1)           FOR CALENDAR YEARS BEGINNING AFTER 1996, THE REQUIRED BEGINNING
DATE OF A PARTICIPANT IS THE LATER OF (I) THE FIRST DAY OF APRIL OF THE CALENDAR
YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 70–1/2, OR
(II) THE CALENDAR YEAR IN WHICH THE PARTICIPANT RETIRES IF THE PARTICIPANT IS
NOT A 5–PERCENT OWNER OF THE EMPLOYER; PROVIDED THAT A PARTICIPANT MAY ELECT TO
BEGIN TAKING A DISTRIBUTION OF HIS OR HER BENEFIT ON THE DATE SPECIFIED IN
CLAUSE (I) OR TO DEFER SUCH DISTRIBUTION TO THE DATE SPECIFIED IN CLAUSE (II). 
THE PRECEDING SENTENCE SHALL APPLY ONLY TO PARTICIPANTS WHO ATTAIN AGE 70–1/2 IN
OR AFTER THE LATER OF THE FIRST CALENDAR YEAR AFTER DECEMBER 31, 1998 OR THE
DATE OF ADOPTION OF THIS SUBPARAGRAPH 7.3(G)(VI)(1); THE PRECEDING SENTENCE
SHALL NOT APPLY TO AN AMENDMENT TO AN EXISTING PLAN IF THE AMENDMENT IS ADOPTED
ON OR AFTER THE FIRST DAY OF THE PLAN YEAR WHICH BEGINS AFTER DECEMBER 31, 1999;
OR, IF LATER, ON THE LAST DAY OF THE REMEDIAL AMENDMENT PERIOD THAT APPLIES TO
THE PLAN FOR CHANGES UNDER THE SBJPA ‘96.

 

For calendar years beginning on or before 1996 the required beginning date of a
Participant is the first day of April of the calendar year following the
calendar year in which the Participant attains age 70–1/2.

 

(2)           A PARTICIPANT IS TREATED AS A 5–PERCENT OWNER FOR PURPOSES OF THIS
SECTION IF SUCH PARTICIPANT IS A 5–PERCENT OWNER AS DEFINED IN IRC SECTION
416(I) (DETERMINED IN ACCORDANCE WITH IRC SECTION 416 BUT WITHOUT REGARD TO
WHETHER THE PLAN IS TOP-HEAVY) AT ANY TIME DURING THE PLAN YEAR IN WHICH SUCH
OWNER ATTAINS AGE 66–1/2 OR ANY SUBSEQUENT PLAN YEAR.

 

(3)           ONCE DISTRIBUTIONS HAVE BEGUN TO A 5–PERCENT OWNER UNDER THIS
SECTION, THEY MUST CONTINUE TO BE DISTRIBUTED, EVEN IF THE PARTICIPANT CEASES TO
BE A 5–PERCENT OWNER IN A SUBSEQUENT YEAR.

 


§ 7.4       NON-SEGREGATION IF INSTALLMENT DISTRIBUTION


 

In the event the Plan Administrator does not segregate the Participant’s
Accounts, the Accounts shall continue to be treated, without interruption, in
the same manner as when the Participant was an Employee, in which case the
installment distributions shall be adjusted upward or downward to reflect
appreciation or depreciation, or income or loss in the Accrued Benefit.

 


§ 7.5       DISTRIBUTION AFTER DEATH OF PARTICIPANT


 

In the event of the death of a Participant after installment payments have
begun, but prior to completion of such payments, the full amount of such unpaid
benefits shall continue to be paid in the form of the previously established
installments except that the Beneficiary may request that the remaining Accrued
Benefit be paid in a lump sum.

 

46

--------------------------------------------------------------------------------


 

In the event of the death of the Participant prior to the start of any payment
of his or her Accrued Benefit, distributions shall be made in the form and at
the time or times selected by the Beneficiary pursuant to Sections 7.1, 7.2 and
7.3.

 


§ 7.6       DISTRIBUTION AFTER DEATH OF BENEFICIARY


 

In the event of the death of a Beneficiary (or a contingent Beneficiary, if
applicable) prior to the completion of payment of the vested Accrued Benefit due
the Beneficiary from the Plan, the full amount of the remaining vested Accrued
Benefit shall at once vest in and become the property of the estate of said
Beneficiary; provided, however, that effective as of the date this 2003
Amendment and Restatement is adopted, and thereafter, the Trustee will pay such
remaining vested Accrued Benefit to the Beneficiary’s estate unless: (1) the
Participant’s Beneficiary designation provides otherwise; or (2) the Beneficiary
has properly designated a beneficiary.  A Beneficiary may only designate a
beneficiary for the Participant’s vested Accrued Benefit remaining at the
Beneficiary’s death, if the Participant has not previously designated a
successive contingent beneficiary and the Beneficiary’s designation otherwise
complies with the Plan terms.  The Plan Administrator will direct the Trustee as
to the method and to whom the Trustee will make payment under this Section 7.6.

 


§ 7.7       [RESERVED]


 

Effective as of October 1, 2002, the former Section 7.7 is hereby revoked
because it substantially duplicates Section 7.12.

 


§ 7.8       SUSPENSE ACCOUNT FOR TERMINATED PARTICIPANTS


 

If a Participant has terminated his or her employment but his or her Matching
Account is not 100% vested and he or she has not had 5 consecutive One Year
Breaks in Service subsequent to his or her termination, all funds in his or her
Matching Account shall be held in suspense until the happening of the soonest of
the following: (i) the Participant returning to employment with the Employer, or
(ii) a Cash–Out of the Participant’s vested interest, or (iii) the Participant
attaining Normal Retirement Age.  At such time the Participant’s Employer
Account shall cease to be held in suspense.  If a Participant has returned to
employment prior to incurring 5 consecutive One Year Breaks in Service, his or
her Matching Account which has been held in suspense shall be restored to his or
her credit, less any distribution which is not repaid in accordance with Section
7.9; if his or her Matching Account is no longer held in suspense at such time,
the amounts required to restore the balance to his or her credit shall be
provided through Forfeitures and Employer contributions, in that order.  If a
Cash–Out of the Participant’s vested interest occurs, the non-vested portion of
the Matching Account held in suspense will be forfeited and reallocated in
accordance with Section 4.2 for the Plan Year in which such Forfeiture occurs;
the vested portion shall be distributed in accordance with the provisions of
Article VII.  In the case of a Participant attaining Normal Retirement Age while
his or her Matching Account is being held in suspense, the entire amount will be
distributed in accordance with the provisions of Article VII.

 

Such suspense account shall share in any appreciation, depreciation, or net
income or loss as if it were not in suspense, except that an account which is in
suspense shall have no

 

47

--------------------------------------------------------------------------------


 

Forfeitures allocated to it for a Plan Year in which the Employee does not have
a Year of Service for Accrual of Benefits.

 

Notwithstanding anything contained in this Section 7.8 to the contrary, upon the
payment of a Participant’s vested Accrued Benefit through a Cash–Out, the
non-vested portion of such Participant’s Accrued Benefit shall be immediately
forfeited and shall be reallocated for the Plan Year in accordance with Section
4.2.

 

If an Employee terminates service, and elects, in accordance with the
requirements of Subsection 7.3(a), to receive the value of the Employee’s vested
Accrued Benefit, the nonvested portion will be treated as a Forfeiture.  If the
Employee elects to have distributed less than the entire vested portion of the
Accrued Benefit derived from Employer contributions, the part of the nonvested
portion that will be treated as a Forfeiture (which will be reallocated for the
Plan Year in accordance with Section 4.2) is the total nonvested portion
multiplied by a fraction, the numerator of which is the amount of the
distribution attributable to Employer contributions and the denominator of which
is the total value of the vested Employer-derived Accrued Benefit.

 


§ 7.9       UNABLE TO LOCATE PARTICIPANT OR BENEFICIARY


 

If, after reasonable efforts of the Plan Administrator to locate a Participant
or his or her Beneficiary, including sending a registered letter, returned
receipt requested to the last known address, the Plan Administrator is unable to
locate the Participant or Beneficiary, then the amounts distributable to each
Participant or his or her Beneficiary shall, pursuant to applicable state or
federal laws, be treated as a Forfeiture under the Plan.  When a Participant or
Beneficiary is located subsequent to a Forfeiture, pursuant to applicable state
or federal laws such benefits shall be reinstated by the Plan Administrator, and
shall not count as an annual addition under IRC § 415.  If the Plan is joined as
a party to any escheat proceeding involving a forfeited amount, the Plan shall
comply with the final judgment as if it were a claim filed by the former
Participant or Beneficiary and shall pay in accordance with the judgment.

 


§ 7.10     REPAYMENT OF CASH–OUT


 

If an Employee receives a distribution pursuant to Section 7.2 and the Employee
resumes employment covered under this Plan, the Employee’s Employer-derived
Accrued Benefit will be restored to the amount on the date of distribution if
the Employee repays to the Plan the full amount of the distribution attributable
to Employer contributions before the earlier of 5 years after the first date on
which the participant is subsequently re-employed by the Employer, or the date
the participant incurs 5 consecutive One Year Breaks in Service following the
date of the distribution.  If an Employee who is zero percent vested is deemed
to receive a distribution pursuant to Section 7.1, and that Employee resumes
employment covered under this Plan before the date he or she incurs 5
consecutive One Year Breaks in Service, upon the reemployment of such Employee,
the Employer-derived Accrued Benefit of the Employee will be restored to the
amount on the date of such deemed distribution.  The permissible sources of
restoration of the forfeited portion of a Cash–Out distribution are Forfeitures
and Employer contributions.

 

48

--------------------------------------------------------------------------------


 


§ 7.11     QUALIFIED DOMESTIC RELATIONS ORDERS


 

Notwithstanding any other provisions of Article VII, any Accrued Benefit of a
Participant may be apportioned between the Participant and the alternate payee
(as defined in IRC section 414(p)(8)) either through separate Accounts or by
providing the alternate payee a percentage of the Participant’s accounts.  The
Plan Administrator may direct distributions to an alternate payee pursuant to a
qualified domestic relations order as defined in IRC section 414(p)(1)(A) prior
to the date on which the Participant attains the earliest retirement age,
provided that the Plan Administrator has properly notified the affected
Participant and each alternate payee of the order and has determined that the
order is a qualified domestic relations order as defined in IRC section
414(p)(1)(A).  The alternate payee shall be paid his or her separate Account or
his or her percentage of the Participant’s accounts, computed as of the
valuation date described in Section 5.3, in a lump sum payment notwithstanding
the value of such lump sum payment unless the domestic relations order specifies
a different manner of payment permitted by the Plan; the alternate payee shall
not be required to consent to such lump sum payment. The Plan Administrator
shall adopt reasonable procedures to determine the qualified status of domestic
relations orders and to administer the distributions thereunder.

 


§ 7.12     DIRECT ROLLOVER


 

Notwithstanding any other provision of the Plan, the Plan Administrator shall
advise any distributee entitled to receive an eligible rollover distribution, at
the same time as the notice required to be given pursuant to Article VII (or
such other time as is permitted by law) of his or her right to elect a direct
rollover to an eligible retirement plan, pursuant to the provisions of this
Section.  To elect a direct rollover, the distributee must request in writing or
by electronic or telephonic means to the Plan Administrator that all or a
specified portion of the eligible rollover distribution be transferred directly
to an eligible retirement plan.  If a distribution will be made on behalf of the
distributee in more than one year, the notice specified in the first sentence of
this Section must be given to the distributee in each year in which there is an
eligible rollover distribution, and the distributee must file a new election
with the Plan Administrator if he or she wishes to have the eligible rollover
distribution transferred directly to an eligible retirement plan.

 

For purposes of this Section 7.12, the following definitions shall apply:

 


(A)           A “DIRECT ROLLOVER” IS A PAYMENT BY THE PLAN TO THE ELIGIBLE
RETIREMENT PLAN SPECIFIED BY THE DISTRIBUTEE.


 


(B)           A “DISTRIBUTEE” INCLUDES AN EMPLOYEE OR FORMER EMPLOYEE.  IN
ADDITION, THE EMPLOYEE’S OR FORMER EMPLOYEE’S SURVIVING SPOUSE AND THE
EMPLOYEE’S (OR FORMER EMPLOYEE’S) SPOUSE OR FORMER SPOUSE WHO IS THE ALTERNATE
PAYEE UNDER A QUALIFIED DOMESTIC RELATIONS ORDER, AS DEFINED IN IRC SECTION
414(P), ARE DISTRIBUTEES WITH REGARD TO THE INTEREST OF THE SPOUSE OR FORMER
SPOUSE.


 


(C)           FOR PLAN YEARS ENDING BEFORE JANUARY 1, 2002, AN “ELIGIBLE
RETIREMENT PLAN” IS A RETIREMENT PLAN WHICH MEETS THE REQUIREMENTS OF IRC
SECTION 401(A), AN ANNUITY DESCRIBED IN IRC SECTION 403(A), AN INDIVIDUAL
RETIREMENT ACCOUNT DESCRIBED IN IRC SECTION 408(A), OR AN INDIVIDUAL RETIREMENT
ANNUITY (OTHER THAN AN ENDOWMENT CONTRACT) DESCRIBED IN IRC SECTION 408(B), THE


 


49

--------------------------------------------------------------------------------



 


TERMS OF WHICH PERMIT THE ACCEPTANCE OF A DIRECT ROLLOVER OF THE DISTRIBUTEE’S
ELIGIBLE ROLLOVER DISTRIBUTION; PROVIDED, HOWEVER, THAT IN THE CASE OF AN
ELIGIBLE ROLLOVER DISTRIBUTION TO THE SURVIVING SPOUSE, AN ELIGIBLE RETIREMENT
PLAN INCLUDES ONLY AN INDIVIDUAL RETIREMENT ACCOUNT OR AN INDIVIDUAL RETIREMENT
ANNUITY.


 

For Plan Years beginning on or after January 1, 2002, (1) an “eligible
retirement plan” shall also mean an annuity contract described in IRC section
403(b) and an eligible plan under IRC section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan; and (2) in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in IRC
section 414(p), the entire definition of “eligible retirement plan” shall apply
without regard to the limitation set forth in the last clause of the preceding
paragraph.

 

The Plan Administrator may establish reasonable procedures for ascertaining that
the eligible retirement plan meets the preceding requirements, as applicable.

 


(D)           AN “ELIGIBLE ROLLOVER DISTRIBUTION” MEANS ANY DISTRIBUTION FROM
THIS PLAN OF ALL OR ANY PORTION OF THE BALANCE TO THE CREDIT OF THE DISTRIBUTEE,
EXCEPT AN ELIGIBLE ROLLOVER DISTRIBUTION DOES NOT INCLUDE:


 

(I)            ANY DISTRIBUTION THAT IS ONE OF A SERIES OF SUBSTANTIALLY EQUAL
PERIODIC PAYMENTS (NOT LESS FREQUENTLY THAN ANNUALLY) MADE FOR THE LIFE (OR LIFE
EXPECTANCY) OF THE DISTRIBUTEE OR THE JOINT LIVES (OR JOINT LIFE EXPECTANCIES)
OF THE DISTRIBUTEE AND THE DISTRIBUTEE’S DESIGNATED BENEFICIARY (IF APPLICABLE),
OR FOR A SPECIFIED PERIOD OF TEN YEARS OR MORE;

 

(II)           ANY MINIMUM DISTRIBUTION REQUIRED UNDER IRC SECTION 401(A)(9) AND
SECTION 7.3 (EACH RELATING TO THE MINIMUM DISTRIBUTION REQUIREMENTS);

 

(III)          THE PORTION OF ANY DISTRIBUTION THAT IS NOT INCLUDIBLE IN GROSS
INCOME (DETERMINED WITHOUT REGARD TO THE EXCLUSION FOR NET UNREALIZED
APPRECIATION WITH RESPECT TO EMPLOYER SECURITIES DESCRIBED IN SECTION 402(E)(4)
OF THE IRC); OR

 

(IV)          ANY HARDSHIP DISTRIBUTION MADE AFTER DECEMBER 31, 1999, FROM A
PARTICIPANT’S ELECTIVE DEFERRAL ACCOUNT (EXCEPT WHERE THE PARTICIPANT ALSO
SATISFIES A NON-HARDSHIP IN-SERVICE DISTRIBUTION EVENT DESCRIBED IN SECTION
2.20).  FOR PURPOSES OF THE DIRECT ROLLOVER PROVISIONS IN THIS SECTION 7.12, ANY
AMOUNT THAT IS DISTRIBUTED ON ACCOUNT OF HARDSHIP SHALL NOT BE AN ELIGIBLE
ROLLOVER DISTRIBUTION; AND THE DISTRIBUTEE MAY NOT ELECT TO HAVE ANY PORTION OF
SUCH A DISTRIBUTION PAID DIRECTLY TO AN ELIGIBLE RETIREMENT PLAN.

 


§ 7.13     PARTICIPANT OR BENEFICIARY INCAPACITATED


 

If, in the opinion of the Plan Administrator or of the Trustee, a Participant or
Beneficiary entitled to a Plan distribution is not able to care for his or her
affairs because of a mental condition, a physical condition, or by reason of
age, then at the direction of the Plan Administrator, the Trustee may make the
distribution to the Participant’s or Beneficiary’s

 

50

--------------------------------------------------------------------------------


 

guardian, conservator, trustee, custodian (including under a Uniform Transfers
or Gifts to Minors Act) or to his or her attorney-in-fact or other legal
representative, upon receiving evidence of such status that is satisfactory to
the Plan Administrator and to the Trustee. The Plan Administrator and the
Trustee do not have any liability with respect to payments so made; and neither
the Plan Administrator nor the Trustee has any duty to make inquiry as to the
competence of any person entitled to receive payments under the Plan.

 


ARTICLE VIII
DUTIES AND AUTHORITY OF PLAN ADMINISTRATOR


 


§ 8.1       APPOINTMENT


 

This Plan shall be administered by a Administrator who shall, unless it is the
Plan Sponsor, signify in writing its acceptance of such appointment in writing. 
Any Plan Administrator other than the Plan Sponsor may resign upon giving
written notice to the Plan Sponsor.  The Plan Administrator shall hold office at
the pleasure of the board of directors of the Plan Sponsor.

 


§ 8.2       NO DISCRIMINATION


 

The Plan Administrator shall not take any action nor direct the Trustee to take
any action that would result in benefiting one Participant or group of
Participants at the expense of another, or discriminating between Participants
similarly situated, or applying different rules to substantially similar sets of
facts.

 


§ 8.3       PAYMENT OF FUNDS TO TRUSTEE


 

The Plan Administrator shall cause all funds representing contributions to the
Plan by the Employer and the Participants to be deposited with the Trustee in a
timely manner as required by regulations of the Department of Labor and the
Internal Revenue Service.

 


§ 8.4       POWERS


 

Except as otherwise provided in the Plan, the Plan Administrator shall have
control of the administration of the Plan, with all powers necessary to enable
it to carry out its duties in that respect.  Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the power, in
its sole discretion, to interpret or construe the Plan and to determine all
questions that may arise hereunder as to the status and rights of Participants
and others hereunder.  The Plan Administrator shall have the right, exercisable
at any time by delivery to the Trustee of an instrument in writing, to instruct
or direct the Trustee with respect to the investment of the Trust Fund.  The
Plan Administrator may inspect the records of the Employer or Trustee whenever
such inspection may be reasonably necessary in order to determine any fact
pertinent to the performance of the duties of the Plan Administrator.  The Plan
Administrator, however, shall not be required to make such inspection, but may,
in good faith, rely on any statement of the Trustee or Employer or any of their
respective officers or employees.

 

51

--------------------------------------------------------------------------------


 


§ 8.5       DELEGATION OF DUTIES


 

The Plan Administrator shall also have the authority and discretion to engage an
Administrative Delegate who shall perform, without discretionary authority or
control, administrative functions within the frame work of the policies,
interpretations, rules, practices and procedures made by the Plan Administrator
or other Plan Fiduciary.  Any action made or taken by the Administrative
Delegate may be appealed by an affected Participant to the Plan Administrator in
accordance with the claims review procedures provided in the Plan.  Any
decisions which call for interpretations of Plan provisions not previously made
by the Plan Administrator shall be made by only by the Plan Administrator.  The
Administrative Delegate shall not be considered a fiduciary with respect to the
services it provides.

 


§ 8.6       ESTABLISHING UNIT VALUES FOR INVESTMENT FUNDS


 

For administrative purposes, the Plan Administrator may establish, or direct the
Trustee to establish unit values for one or more investment funds (or any
portion thereof) and maintain the accounts setting forth each Participant’s
interest in such investment fund (or any portion thereof) in terms of such
units, all in accordance with such rules and procedures as the Plan
Administrator shall deem to be fair, equitable and administratively
practicable.  In the event that unit accounting is thus established for any
investment fund (or any portion thereof) the value of a Participant’s interest
in that investment fund (or any portion thereof) at any time shall be an amount
equal to the then value of a unit in each investment fund (or any portion
thereof) multiplied by the number of units then credited to the Participant.

 


§ 8.7       FILING REPORTS


 

The Plan Administrator shall furnish, or shall see that the Employer furnishes,
a summary of this Plan to all Employees, as required by applicable Federal law. 
The Plan Administrator shall furnish to the Trustee the names of all Employees
who become eligible as Participants, and the Plan Administrator shall notify
each Employee of his or her eligibility.

 


§ 8.8       RECORDS AND INFORMATION


 

The Plan Administrator shall keep a complete record of all its proceedings and
all data necessary for the administration of the Plan.

 


§ 8.9       INFORMATION TO PARTICIPANTS


 

The Plan Administrator shall direct the maintenance of separate accounts of the
Participants.  It shall give each Participant, at least once every year,
information as to the balance of his or her Accounts and under the Plan.

 


§ 8.10     PAYMENT OF ADMINISTRATIVE EXPENSES


 

The Trustee, investment manager and record-keeper of the Plan (“Service
Providers”) will receive reasonable compensation as may be agreed upon from time
to time between the Plan Sponsor (or its delegate) and such Service Providers. 
To the extent permitted by law, such compensation shall be paid from the Trust
Fund unless paid by the Company.

 

52

--------------------------------------------------------------------------------


 


§ 8.11     REVIEW OF PARTICIPANT’S CLAIMS


 

In case the claim of any Participant or Beneficiary for benefits under the Plan
is denied, the Plan Administrator shall provide within 90 days of receipt of
such written claim adequate notice in writing to such claimant, setting forth
the specific reasons for such denial.  The notice shall be written in a manner
calculated to be understood by the claimant.  The Plan Administrator shall
afford a Participant or Beneficiary, whose claim for benefits has been denied,
60 days from the date notice of such denial is delivered or mailed in which to
appeal the decision in writing to the Plan Administrator.  If the Participant or
Beneficiary appeals the decision in writing within 60 days, the Plan
Administrator shall review the written comments and any submissions of the
Participant or Beneficiary and render its decision regarding the appeal within
60 days of receipt of such appeal.

 


ARTICLE IX
MODIFICATIONS FOR TOP–HEAVY PLANS


 


§ 9.1       APPLICATION OF ARTICLE


 

The provisions in this Article IX shall take precedence over any other
provisions in the Plan with which they conflict.

 


§ 9.2       DEFINITIONS


 

For purposes of this Article IX, the following words and terms shall have the
meanings indicated:

 


(A)           “KEY EMPLOYEE.”  ANY EMPLOYEE OR FORMER EMPLOYEE (INCLUDING ANY
DECEASED EMPLOYEE) WHO AT ANY TIME DURING THE CALENDAR YEAR THAT INCLUDES THE
DETERMINATION DATE IS AN OFFICER OF THE EMPLOYER HAVING ANNUAL COMPENSATION
GREATER THAN $130,000 (AS ADJUSTED UNDER SECTION 416(L)(1) OF THE CODE FOR PLAN
YEARS BEGINNING AFTER DECEMBER 31, 2002), A 5% OWNER OF THE EMPLOYER, OR A 1%
OWNER OF THE EMPLOYER HAVING ANNUAL COMPENSATION OF MORE THAN $150,000.  FOR
THIS PURPOSE, ANNUAL COMPENSATION MEANS COMPENSATION AS DEFINED IN
SECTION 5.4(II), WHICH FOR PLAN YEARS BEGINNING AFTER DECEMBER 31, 1997,
INCLUDES ELECTIVE CONTRIBUTIONS.  THE DETERMINATION OF WHO IS A KEY EMPLOYEE
WILL BE MADE IN ACCORDANCE WITH SECTION 416(L)(1) OF THE CODE AND THE APPLICABLE
REGULATIONS AND OTHER GUIDANCE OF GENERAL APPLICABILITY ISSUED THEREUNDER.


 


(B)           “TOP-HEAVY PLAN.” FOR ANY PLAN YEAR BEGINNING AFTER DECEMBER 31,
1983, THIS PLAN IS TOP-HEAVY IF ANY OF THE FOLLOWING CONDITIONS EXISTS:


 

(I)            IF THE TOP-HEAVY RATIO FOR THIS PLAN EXCEEDS 60% AND THIS PLAN IS
NOT PART OF ANY REQUIRED AGGREGATION GROUP OR PERMISSIVE AGGREGATION GROUP OF
PLANS.

 

(II)           IF THIS PLAN IS A PART OF A REQUIRED AGGREGATION GROUP OF PLANS
BUT NOT PART OF A PERMISSIVE AGGREGATION GROUP AND THE TOP-HEAVY RATIO FOR THE
GROUP OF PLANS EXCEEDS 60%.

 

53

--------------------------------------------------------------------------------


 

(III)          IF THIS PLAN IS A PART OF A REQUIRED AGGREGATION GROUP AND PART
OF A PERMISSIVE AGGREGATION GROUP OF PLANS AND THE TOP-HEAVY RATIO FOR THE
PERMISSIVE AGGREGATION GROUP EXCEEDS 60%.

 


(C)           “TOP-HEAVY RATIO.”


 

(I)            IF THE EMPLOYER MAINTAINS ONE OR MORE DEFINED CONTRIBUTION PLANS
(INCLUDING ANY SIMPLIFIED EMPLOYEE PENSION PLAN) AND THE EMPLOYER HAS NOT
MAINTAINED ANY DEFINED BENEFIT PLAN WHICH DURING THE FIVE-YEAR PERIOD ENDING ON
THE DETERMINATION DATE(S) HAS OR HAS HAD ACCRUED BENEFITS, THE TOP-HEAVY RATIO
FOR THIS PLAN ALONE OR FOR THE REQUIRED OR PERMISSIVE AGGREGATION GROUP AS
APPROPRIATE IS A FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE ACCOUNT
BALANCES OF ALL KEY EMPLOYEES AS OF THE DETERMINATION DATE(S) (INCLUDING ANY
PART OF ANY ACCOUNT BALANCE DISTRIBUTED IN THE FIVE-YEAR PERIOD ENDING ON THE
DETERMINATION DATE(S)), AND THE DENOMINATOR OF WHICH IS THE SUM OF ALL ACCOUNT
BALANCES (INCLUDING ANY PART OF ANY ACCOUNT BALANCE DISTRIBUTED IN THE FIVE-YEAR
PERIOD ENDING ON THE DETERMINATION DATE(S)), BOTH COMPUTED IN ACCORDANCE WITH
IRC SECTION 416 AND THE REGULATIONS THEREUNDER.  BOTH THE NUMERATOR AND
DENOMINATOR OF THE TOP-HEAVY RATIO ARE INCREASED TO REFLECT ANY CONTRIBUTION NOT
ACTUALLY MADE AS OF THE DETERMINATION DATE, BUT WHICH IS REQUIRED TO BE TAKEN
INTO ACCOUNT ON THAT DATE UNDER IRC SECTION 416 AND THE REGULATIONS THEREUNDER.

 

(II)           IF THE EMPLOYER MAINTAINS ONE OR MORE DEFINED CONTRIBUTION PLANS
(INCLUDING ANY SIMPLIFIED EMPLOYEE PENSION PLAN) AND THE EMPLOYER MAINTAINS OR
HAS MAINTAINED ONE OR MORE DEFINED BENEFIT PLANS WHICH DURING THE FIVE-YEAR
PERIOD ENDING ON THE DETERMINATION DATE(S) HAS OR HAS HAD ANY ACCRUED BENEFITS,
THE TOP-HEAVY RATIO FOR ANY REQUIRED OR PERMISSIVE AGGREGATION GROUP AS
APPROPRIATE IS A FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF ALL ACCOUNT
BALANCES UNDER THE AGGREGATED DEFINED CONTRIBUTION PLAN OR PLANS FOR ALL KEY
EMPLOYEES, DETERMINED IN ACCORDANCE WITH PARAGRAPH (I) ABOVE, AND THE PRESENT
VALUE OF ACCRUED BENEFITS UNDER THE AGGREGATED DEFINED BENEFIT PLAN OR PLANS FOR
ALL KEY EMPLOYEES AS OF THE DETERMINATION DATE(S), AND THE DENOMINATOR OF WHICH
IS THE SUM OF THE ACCOUNT BALANCES UNDER THE AGGREGATED DEFINED CONTRIBUTION
PLAN OR PLANS FOR ALL PARTICIPANTS, DETERMINED IN ACCORDANCE WITH PARAGRAPH (I)
ABOVE, AND THE PRESENT VALUE OF ACCRUED BENEFITS UNDER THE DEFINED BENEFIT PLAN
OR PLANS FOR ALL PARTICIPANTS AS OF THE DETERMINATION DATE(S), ALL DETERMINED IN
ACCORDANCE WITH IRC SECTION 416 AND THE REGULATIONS THEREUNDER.  THE ACCRUED
BENEFITS UNDER A DEFINED BENEFIT PLAN IN BOTH THE NUMERATOR AND DENOMINATOR OF
THE TOP-HEAVY RATIO ARE INCREASED FOR ANY DISTRIBUTION OF AN ACCRUED BENEFIT
MADE IN THE FIVE-YEAR PERIOD ENDING ON THE DETERMINATION DATE.

 

(III)          FOR PURPOSES OF PARAGRAPHS (I) AND (II) ABOVE THE VALUE OF
ACCOUNT BALANCES AND THE PRESENT VALUE OF ACCRUED BENEFITS WILL BE DETERMINED AS
FOLLOWS.  THE PRESENT VALUE OF ACCRUED BENEFITS AND THE AMOUNTS OF ACCOUNT
BALANCES OF AN EMPLOYEE AS OF THE DETERMINATION DATE SHALL BE INCREASED BY THE
DISTRIBUTION MADE WITH RESPECT TO THE EMPLOYEE UNDER THE PLAN AND ANY PLAN
AGGREGATED WITH THE PLAN UNDER SECTION 416(G)(2) OF THE CODE DURING THE ONE-YEAR
PERIOD ENDING ON THE DETERMINATION DATE.  THE PRECEDING SENTENCE WILL APPLY TO
DISTRIBUTIONS UNDER A TERMINATED PLAN, WHICH, HAD NOT BEEN TERMINATED, WOULD
HAVE BEEN AGGREGATED WITH THE PLAN UNDER SECTION 416(G)(2)(A) OF THE

 

54

--------------------------------------------------------------------------------


 

CODE.  IN THE CASE OF A DISTRIBUTION MADE FOR A REASON OTHER THAN SEPARATION
FROM SERVICE, DEATH, OR DISABILITY, THIS PROVISION SHALL BE APPLIED BY
SUBSTITUTING FIVE-YEAR PERIOD FOR ONE-YEAR PERIOD.  THE ACCRUED BENEFITS AND
ACCOUNTS OF ANY INDIVIDUAL WHO HAS NOT PERFORMED SERVICES FOR THE EMPLOYER
DURING THE ONE-YEAR PERIOD ENDING ON THE DETERMINATION DATE SHALL NOT BE TAKEN
INTO ACCOUNT.

 

The accrued benefit of a Participant other than a key employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of IRC section
411(b)(1)(C).

 


(D)           “PERMISSIVE AGGREGATION GROUP.” THE REQUIRED AGGREGATION GROUP OF
PLANS PLUS ANY OTHER PLAN OR PLANS OF THE EMPLOYER WHICH, WHEN CONSIDERED AS A
GROUP WITH THE REQUIRED AGGREGATION GROUP, WOULD CONTINUE TO SATISFY THE
REQUIREMENTS OF IRC SECTIONS 401(A)(4) AND 410.


 


(E)           “REQUIRED AGGREGATION GROUP.” A GROUP CONSISTING OF (I) EACH
QUALIFIED PLAN OF THE EMPLOYER IN WHICH AT LEAST ONE KEY EMPLOYEE PARTICIPATED
AT ANY TIME DURING THE DETERMINATION PERIOD (REGARDLESS OF WHETHER THE PLAN HAS
TERMINATED), AND (II) ANY OTHER QUALIFIED PLAN OF THE EMPLOYER WHICH ENABLES A
PLAN DESCRIBED IN (I) TO MEET THE REQUIREMENTS OF IRC SECTIONS 401(A)(4) OR 410.


 


(F)            “DETERMINATION DATE.” THE DATE, FOR ANY PLAN YEAR SUBSEQUENT TO
THE FIRST PLAN YEAR, WHICH IS THE LAST DAY OF THE PRECEDING PLAN YEAR; AND IN
THE CASE OF THE FIRST YEAR OF THE PLAN, THE LAST DAY OF THAT YEAR.  FOR PURPOSES
OF THIS ARTICLE IX, ACCRUED BENEFITS UNDER THIS PLAN OR ANY OTHER QUALIFIED PLAN
SHALL BE VALUED EITHER AS OF THE DETERMINATION DATE OR, IF ANY SUCH PLAN DOES
NOT VALUE ITS ASSETS AND LIABILITIES AS OF THAT DATE, AS OF SUCH PLAN’S MOST
RECENT VALUATION DATE (THE ANNUAL VALUATION DATE IN THE CASE OF A DEFINED
BENEFIT PLAN) WITHIN THE 12-MONTH PERIOD ENDING ON THE DETERMINATION DATE.


 


(G)           “NON-KEY EMPLOYEE.” ANY EMPLOYEE WHO IS NOT A KEY EMPLOYEE.


 


§ 9.3       ACCELERATED VESTING


 

Since the schedule in Section 6.3 also complies with the top-heavy vesting
rules, it shall continue to apply for any Plan Year in which this Plan is deemed
to be a top-heavy plan.

 


§ 9.4       MINIMUM CONTRIBUTIONS


 

For any Plan Year in which this Plan is determined to be a top-heavy plan, a
minimum Employer contribution shall be made pursuant to this Plan to the account
of each non-key employee Participant (except those who are separated from
service with the Employer at the end of the Plan Year).

 

For the purposes of this Section 9.4, the minimum Employer contribution provided
to each non-key employee Participant (except those who are separated from
service with the Employer at the end of the Plan Year) shall be equal to 3% of
such non-key employee’s annual

 

55

--------------------------------------------------------------------------------


 

compensation.  If, however, the Employer contribution and any Employee
deferrals, under this and any other defined contribution plan required to be
included in the permissive or required aggregation group and maintained by the
Employer, for any key employee for such Plan Year is less than 3% of such key
employee’s total annual compensation not in excess of $200,000 (for Plan Years
beginning before 1989), then the Employer contribution to each Participant
(except those who are separated from service with the Employer at the end of the
Plan Year) shall equal the amount which results from multiplying such
Participant’s annual compensation times the highest contribution rate of any key
employee (taking into account both Employer contributions and Employee
deferrals) covered by the Plan.  Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan.  Employer matching contributions
that are used to satisfy the minimum contribution requirements shall be treated
as matching contributions for purposes of the Average Actual Contribution
Percentage test and other requirements of Section 401(m) of the Code.

 

The minimum allocation required (to the extent required to be nonforfeitable
under IRC section 416(b)) may not be forfeited under IRC section 411(a)(3)(B) or
411(a)(3)(D).

 


§ 9.5       LIMITATION ON COMPENSATION TAKEN INTO ACCOUNT UNDER PLAN


 

For any Plan Year beginning before January 1, 1989, in which this Plan is deemed
to be a top-heavy plan the definition of annual compensation contained in
Subsection 9.2(a) shall exclude amounts in excess of $200,000.  For any Plan
Year beginning on or after January 1, 1989 annual compensation shall exclude
amounts in excess of the limitation under IRC section 401(a)(17) (i.e., $150,000
adjusted for the cost of living).

 


§ 9.6       MODIFICATION OF DEFINED BENEFIT AND DEFINED CONTRIBUTION FRACTION


 

This Section 9.6 applies only to Plan Years beginning before January 1, 2000.

 

For any Plan Year in which the Plan is deemed to be a top-heavy plan, the
denominators of the defined benefit fraction described in Subsection 5.4(d)(iii)
and the defined contribution fraction described in Subsection 5.4(d)(v) shall be
deemed to be modified by substituting 100% for 125%.  Notwithstanding the above,
if this Plan would not be deemed to be a top-heavy plan if 90% were substituted
for 60% in Subsection 9.2(b) and if the Employer provides benefits and/or makes
contributions to the Employer Accounts of non-key employees who participate in
defined benefit and/or defined contribution plans maintained by the Employer, in
amounts at least equal to that which would be required by Section 9.4 after
substituting 4% for 3% in the second paragraph thereof, and by substituting 3%
for 2% in the third paragraph thereof, then the reduction in the defined benefit
fraction and the defined contribution fraction as set forth in the preceding
sentence shall not be made.

 

For any Plan Year in which the Plan is deemed to be a top-heavy plan, for any
Employee who is covered by both a defined contribution and a defined benefit
plan maintained by the Employer, if the top-heavy minimum is provided under a
defined contribution plan, the minimum non-elective contribution percentage is
increased to 7.5% of annual compensation.

 

56

--------------------------------------------------------------------------------


 


ARTICLE X
AMENDMENT AND TERMINATION


 


§ 10.1     RIGHTS TO SUSPEND OR TERMINATE PLAN


 

It is the present intention of the Plan Sponsor to maintain this Plan throughout
its corporate existence.  Nevertheless, the Plan Sponsor reserves the right, at
any time, to discontinue or terminate the Plan, to terminate the Employer’s
liability to make further contributions to this Plan, and to suspend
contributions for a fixed or indeterminate period of time.  In any event, the
liability of the Employer to make contributions to this Plan shall automatically
terminate upon its legal dissolution or termination, upon its adjudication as a
bankrupt, upon the making of a general assignment for the benefit of creditors,
or upon its merger or consolidation with any other corporation or corporations
in which the Employer is not the surviving entity.

 


§ 10.2     SUCCESSOR CORPORATION


 

In the event of the termination of the liability of the Employer to make further
contributions to this Plan, the Employer’s liability may be assumed by any other
corporation or organization which employs a substantial number of the
Participants of this Plan.  Such assumption of liability shall be expressed in
an agreement between such other corporation or organization and the Trustee
under which such other corporation or organization assumes the liabilities of
this Trust with respect to the Participants employed by it.

 


§ 10.3     AMENDMENT


 

To provide for contingencies that may require the clarification, modification,
or amendment of this Plan, the Plan Sponsor reserves the right to amend this
Plan at any time, by action of its Board of Directors or any other person or
persons to whom the Board of Directors has delegated such power and authority;
and the Plan Sponsor has the power and authority to make any such amendments on
behalf of the other Affiliated Employers that have adopted this Plan.

 

No amendment to the Plan shall be effective to the extent that it has the effect
of decreasing a Participant’s Accrued Benefit.  Notwithstanding the preceding
sentence, a Participant’s Accrued Benefit may be reduced to the extent permitted
under IRC section 412(c)(8).  For purposes of this paragraph, a Plan amendment
which has the effect of decreasing a Participant’s Accrued Benefit or
eliminating an optional form of benefit, with respect to benefits attributable
to service before the amendment shall be treated as reducing an Accrued
Benefit.  Furthermore, if the vesting schedule of the Plan is amended, in the
case of an Employee who is a Participant as of the later of the date such
amendment is adopted or the date it becomes effective, the non-forfeitable
percentage (determined as of such date) of such Employee’s Employer-derived
Accrued Benefit will not be less than the percentage computed under the Plan
without regard to such amendment.

 

Each Participant having at least three Years of Service for Vesting at the time
of the adoption of any amendment changing any vesting schedule under the Plan,
or prior to the end of

 

57

--------------------------------------------------------------------------------


 

the election period set forth by this paragraph, shall have the right to elect
at any time, but no later than 60 days after the later of (a) the date the
amendment is adopted, (b) the date on which the amendment is effective, or (c)
the date on which the Participant is given written notice of the amendment, to
have his or her vested percentage computed under the Plan without regard to such
amendment.

 


§ 10.4     100% VESTING ON TERMINATION OF PLAN


 

Upon termination or partial termination of the Plan by formal action of the Plan
Sponsor or for any other reason, or if Employer contributions to the Plan and
Trust are permanently discontinued for any reason, there shall be vested 100% in
each Participant directly affected by such action the amount allocated to the
accounts of each such Participant, and payment to such Participant shall be made
in cash or in kind as soon as practicable after liquidation of the assets of the
Trust.  Provided, however, that an amount from a Participant’s Participant
Deferral Account, Qualified Nonelective Contributions Account, or Qualified
Matching Contributions Account may only be distributed if the Employer does not
maintain or establish another defined contribution plan at the time the Plan is
terminated or within the 12 month period ending after distribution of all assets
from the Plan, other than an employee stock ownership plan (as defined in IRC
section 4975(e) or IRC section 409), a simplified employee pension plan as
defined in IRC section 408(k), maintained by the Employer or a defined
contribution plan if fewer than 2% of the Employees who are eligible under the
Plan at the time of its termination are or were eligible under such other
defined contribution plan at any time during the 24 month period beginning 12
months before the time of the termination.  In addition, distributions made
after March 31, 1988 on account of the termination of the Plan must be made in a
lump sum (as defined in Treasury Regulation section 1.401(k)–1(d)(5)).

 


§ 10.5     PLAN MERGER OR CONSOLIDATION


 

In the case of any merger or consolidation with, or transfer of any assets or
liabilities to, any other plan, each Participant in this Plan must be entitled
to receive (if the surviving plan is then terminated) a benefit immediately
after the merger, consolidation, or transfer which is equal to or greater than
the benefit he or she would have been entitled to receive immediately before the
merger, consolidation, or transfer (if this Plan had terminated).

 


§ 10.6     ADOPTION BY AFFILIATES


 

This Section 10.6 is effective as of December 31, 2001.

 


(A)           ANY AFFILIATED EMPLOYER MAY ADOPT THIS PLAN WITH THE CONSENT OF
THE BOARD OF DIRECTORS OF THE PLAN SPONSOR.  UPON THE EFFECTIVE DATE OF THE PLAN
WITH RESPECT TO AN AFFILIATED EMPLOYER THAT ADOPTS THE PLAN, SUCH ADOPTING
AFFILIATED EMPLOYER DELEGATES ALL FIDUCIARY AND ADMINISTRATIVE RESPONSIBILITIES
(INCLUDING THE APPOINTMENT AND REMOVAL OF FIDUCIARIES) ALLOCATED UNDER THE PLAN
TO THE PLAN SPONSOR, THE PLAN ADMINISTRATOR AND OTHER FIDUCIARIES OF THE PLAN;
PROVIDED, HOWEVER, THAT THIS DELEGATION OF FIDUCIARY AND ADMINISTRATIVE
RESPONSIBILITIES MAY BE ALTERED BY WRITTEN AGREEMENT BETWEEN THE PLAN SPONSOR
AND AN AFFILIATED EMPLOYER THAT HAS ADOPTED THE PLAN.

 

58

--------------------------------------------------------------------------------


 


(B)           AN AFFILIATED EMPLOYER ADOPTING THE PLAN MAY SPECIFY DIFFERENT
EFFECTIVE DATES FOR ITS PARTICIPATION IN THE PLAN AND MAY PROVIDE FOR DIFFERENT
OPTIONS UNDER THE PLAN THAN THE PLAN SPONSOR; PROVIDED, HOWEVER, THAT THE PLAN
SPONSOR CONSENTS TO THE ADOPTION OF SUCH OPTIONS.


 


(C)           ANY PARTICIPATING AFFILIATE (INCLUDING A PRESENT OR PAST
AFFILIATED EMPLOYER) MAY WITHDRAW ITS ADOPTION OF THE PLAN AT ANY TIME WITHOUT
AFFECTING THE OTHER PARTICIPATING AFFILIATED EMPLOYERS IN THE PLAN BY DELIVERING
TO THE BOARD OF DIRECTORS OF THE PLAN SPONSOR A COPY OF RESOLUTIONS TO SUCH
EFFECT, AS ADOPTED BY THE AFFILIATE’S BOARD OF DIRECTORS.  THE BOARD OF
DIRECTORS OF THE PLAN SPONSOR MAY, IN ITS ABSOLUTE DISCRETION, TERMINATE THE
PARTICIPATION IN THE PLAN OF ANY OF ITS AFFILIATES (INCLUDING A PRESENT OR PAST
AFFILIATED EMPLOYER) AT ANY TIME.


 


ARTICLE XI
MISCELLANEOUS


 


§ 11.1     LAWS OF MINNESOTA TO APPLY


 

This Plan shall be construed according to the laws of the State of Minnesota
without regard to its conflict of laws provisions, to the extent Federal laws do
not control.

 


§ 11.2     CREDIT FOR QUALIFIED MILITARY SERVICE


 

Notwithstanding any provision of this Plan to the contrary, effective as
required by USERRA (i.e., December 12, 1994), contributions, benefits and
service credit with respect to qualified military service will be provided in
accordance with IRC section 414(u).

 


§ 11.3     PARTICIPANT CANNOT TRANSFER OR ASSIGN BENEFITS


 

None of the benefits, payments, proceeds, claims, or rights of any Participant
hereunder shall be subject to any claim of any creditor of the Participant, nor
shall any Participant have any right to transfer, assign, encumber, or otherwise
alienate, any of the benefits or proceeds which he or she may expect to receive,
contingently or otherwise under this Plan.

 

Notwithstanding any restrictions on the time of distribution which would
otherwise apply under this Plan, distributions with respect to a Qualified
Domestic Relations Order may be made at any time required by the order.

 


§ 11.4     RIGHT TO PERFORM ALTERNATIVE ACTS


 

In the event it becomes impossible for the Employer, the Plan Administrator or
the Trustee to perform any act required by this Plan, then the Employer, the
Plan Administrator or the Trustee may perform such alternative act which most
clearly carries out the intent and purpose of this Plan.

 


§ 11.5     REVERSION OF CONTRIBUTIONS UNDER CERTAIN CIRCUMSTANCES


 

All contributions made pursuant to Article IV are conditioned on deductibility
of such contributions under IRC section 404.  To the extent that the deduction
under IRC section 404 for

 

59

--------------------------------------------------------------------------------


 

any year is disallowed, the contribution shall be returned to the Employer
within one year after disallowance of the deduction.

 

If a contribution is made by the Employer by a mistake of fact, the contribution
may be returned to the Employer within one year after the payment of the
contribution.

 

Notwithstanding the above, earnings attributable to amounts described in
paragraphs two and three of this Section 11.5 shall not be returned to the
Employer; losses attributable to such amounts shall reduce the amount returned.

 


§ 11.6     PLAN ADMINISTRATOR AGENT FOR SERVICE OF PROCESS


 

The Plan Administrator is designated agent to receive service of legal process
on behalf of the Plan.

 


§ 11.7     FILING TAX RETURNS AND REPORTS


 

The Plan Administrator shall prepare, or cause to have prepared, all tax
returns, reports, and related documents, except as otherwise specifically
provided in this Plan or Trust Agreement.

 


§ 11.8     INDEMNIFICATION


 

The Employer shall indemnify all Employees who serve as Plan Administrator
against all liability arising in connection with their duties under the Plan,
except that this indemnification shall not include acts of embezzlement, or
diversion of Trust Funds by the Employee, nor shall it include acts or omissions
that constitute willful misconduct, gross negligence or any breach of fiduciary
duty under ERISA.

 


§ 11.9     NUMBER AND GENDER


 

When appropriate the singular as used in this Plan shall include the plural and
vice versa; and the masculine shall include the feminine.

 

IN WITNESS WHEREOF, the Plan Sponsor has adopted this Plan on behalf of the
Employer, on this 28th day of October, 2003.

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

By:

/s/ John C. Walden

 

 

John Walden, Executive Vice President of
Human Capital and Leadership

 

60

--------------------------------------------------------------------------------


 

APPENDIX

 

BEST BUY
RETIREMENT SAVINGS PLAN

 

IRS MODEL PLAN AMENDMENT 1 - DEFINED CONTRIBUTION PLANS

THIS APPENDIX AMENDS SECTION 7.3 OF THE PLAN

CONCERNING  REQUIRED MINIMUM DISTRIBUTIONS

 

Section 1.               General Rules.

 

1.1.          Effective Date. The provisions of this Appendix will apply for
purposes of determining required minimum distributions for distribution calendar
years beginning with the 2003 calendar year, as well as required minimum
distributions for the 2002 distribution calendar year that are made on or after
any earlier effective date specified in Section 1 of the Adoption Agreement at
the end of this Appendix.

 

1.2.          Coordination with Minimum Distribution Requirements Previously in
Effect. If Section 1 of such Adoption Agreement specifies an effective date of
this Appendix that is earlier than calendar years beginning with the 2003
calendar year, required minimum distributions for 2002 under this Appendix will
be determined as follows.  If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Appendix equals or exceeds the required minimum distributions determined
under this Appendix, then no additional distributions will be required to be
made for 2002 on or after such date to the distributee.  If the total amount of
2002 required minimum distributions under the Plan made to the distributee prior
to the effective date of this Appendix is less than the amount determined under
this Appendix, then required minimum distributions for 2002 on and after such
date will be determined so that the total amount of required minimum
distributions for 2002 made to the distributee will be the amount determined
under this Appendix.

 

1.3.          Precedence. The requirements of this Appendix will take precedence
over any inconsistent provisions of the Plan.

 

1.4.          Requirements of Treasury Regulations Incorporated. All
distributions required under this Appendix will be determined and made in
accordance with the Final and Temporary Treasury Regulations under section
401(a)(9) of the Internal Revenue Code of 1974, as amended (the “Code”).  Those
Regulations were issued in 2002.

 

1.5.          TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Appendix, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and any provisions of the Plan that relate
to section 242(b)(2) of TEFRA.

 

Section 2.               Time and Manner of Distribution.

 

2.1.          Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

1

--------------------------------------------------------------------------------


 

2.2.          Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

(a)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, then, except as provided in the Adoption Agreement at
the end of this Appendix, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

(b)           If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, then, except as provided in the Adoption Agreement
at the end of this Appendix, distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(c)           If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(d)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

 

For purposes of this Section 2.2 and Section 4, unless Section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If Section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under Section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s required
beginning date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3.          Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 3 and 4 of this Appendix. If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of section 401(a)(9)
of the Code and the Treasury Regulations.

 

Section 3.               Required Minimum Distributions During Participant’s
Lifetime.

 

3.1.          Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

 

2

--------------------------------------------------------------------------------


 

(a)           the quotient obtained by dividing the Participant’s account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

(b)           if the Participant’s sole designated beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the distribution calendar year.

 

3.2.          Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

Section 4.               Required Minimum Distributions After Participant’s
Death.

 

4.1.          Death On or After Date Distributions Begin.

 

(a)           Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated beneficiary, determined as follows:

 

(1)           The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(2)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

(3)           If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, the designated beneficiary’s remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

 

(b)           No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for

 

3

--------------------------------------------------------------------------------


 

each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

4.2.          Death Before Date Distributions Begin.

 

(a)           Participant Survived by Designated Beneficiary. Except as provided
in the Adoption Agreement at the end of this Appendix, if the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Section 4.1.

 

(b)           No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

 

Section 5.               Definitions.

 

5.1.          Designated beneficiary. A “designated beneficiary” is the
individual who is designated as the beneficiary under Section 5.5 of the Plan
and is the designated beneficiary under section 401(a)(9) of the Internal
Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.

 

5.2.          Distribution calendar year.  A “distribution calendar year” is a
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first distribution calendar year
is the calendar year immediately preceding the calendar year that contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 2.2. The required
minimum distribution for the Participant’s first distribution calendar year will
be made on or before the Participant’s required beginning date. The required
minimum distribution for other distribution calendar years, including the
required minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before December
31 of that distribution calendar year.

 

4

--------------------------------------------------------------------------------


 

5.3.          Life expectancy. “Life expectancy” means life expectancy as
computed by use of the Single Life Table in section 1.401(a)(9)-9 of the
Treasury Regulations.

 

5.4.          Participant’s account balance. “Participant’s account balance”
means the account balance as of the last valuation date in the calendar year
immediately preceding the distribution calendar year (valuation calendar year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the account balance as of dates in the valuation calendar year
after the valuation date and decreased by distributions made in the valuation
calendar year after the valuation date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.

 

5.5.          Required beginning date. “Required beginning date” means the date
specified in Section 7.3(g)(vi) of the Plan.

 

ADOPTION AGREEMENT

 

(Check and complete Section 1 below if any required minimum distributions for
the 2002 distribution calendar year were made in accordance with the 2002
Regulations described above in Section 1.4.)

 

Section 1.               Effective Date of Plan Amendment in 2002.

 

     ý     This Appendix applies for purposes of determining required minimum
distributions for distribution calendar years beginning with the 2003 calendar
year, as well as required minimum distributions for the 2002 calendar year that
are made on or after  N/A  , 2002.

 

(Check and complete any of the remaining Sections if you wish to modify the
rules in Sections 2.2 and 4.2 of this Appendix.)

 

Section 2.               Election to Apply 5-Year Rule to Distributions to
Designated Beneficiaries.

 

              If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in Section 2.2 of this Appendix, but the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.  If the Participant’s surviving spouse is the Participant’s
sole designated beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, this election will apply as if the surviving spouse were the
Participant.  This election will apply to:

 

              All distributions.

 

              The following
distributions:                                                   .

 

5

--------------------------------------------------------------------------------


 

Section 3.               Election to Allow Participants or Beneficiaries to
Elect 5-Year Rule.

 

     ý     Participants or beneficiaries may elect on an individual basis
whether the 5-year rule or the life expectancy rule in Sections 2.2 and 4.2 of
this Appendix applies to distributions after the death of a Participant who has
a designated beneficiary.  The election must be made no later than the earlier
of September 30 of the calendar year in which distribution would be required to
begin under Section 2.2 of this Appendix, or by September 30 of the calendar
year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death.  If neither the Participant nor
beneficiary makes an election under this paragraph, distributions will be made
in accordance with Sections 2.2 and 4.2 of this Appendix and, if applicable, the
elections in Section 2 above.

 

Section 4.               Election to Allow Designated Beneficiary Receiving
Distributions Under 5-Year Rule to Elect Life Expectancy Distributions.

 

     ý     A designated beneficiary who is receiving payments under the 5-year
rule may make a new election to receive payments under the life expectancy rule
until December 31, 2003; provided, however, that all amounts that would have
been required to be distributed under the life expectancy rule for all
distribution calendar years before 2004 are distributed by the earlier of
December 31, 2003, or the end of the 5-year period.

 

6

--------------------------------------------------------------------------------